Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 1 of 82 PageID 944




                           EXHIBIT A
                Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 2 of 82 PageID 945


                                                                                                          Page 1
                            IN THE COUNTY COURT OF THE SIXTH JUDICIAL CIRCUIT
                                IN AND FOR PASCO COUNTY, STATE OF FLORIDA
                                              CIVIL DIVISION

                      DENISE DENOVA,

                                      Plaintiff,
                                                                                Case No.:
                      vs.                                                       8:17-CV-02204-SDM-AAS

                      OCWEN LOAN SERVICING, LLC.

                              Defendant.
                      ___________________________/

                                                     TELEPHONIC DEPOSITION OF
                                                           CRYSTAL KEARSE


                                              Taken on Behalf of the Plaintiff


                                  DATE TAKEN:                 August 28, 2018

                                  TIME:                       11:00 a.m. - 3:06 p.m.

                                  PLACE:                      First Coast Court Reporters
                                                              2442 Atlantic Boulevard
                                                              Jacksonville, Florida 32207


                                      Examination of the witness taken before:

                                                   Cheryl Franzino, RPR, FPR
                                                  First Coast Court Reporters
                                                    2442 Atlantic Boulevard
                                                  Jacksonville, Florida 32207




                                                  FIRST COAST COURT REPORTERS
                                                         (904) 396-1050



Electronically signed by Cheryl Franzino (601-178-183-0356)
Electronically signed by Cheryl Franzino (601-178-183-0356)                                  8bb332ca-77e2-4630-9fb5-0e4cc5625e1f
                 Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 3 of 82 PageID 946


                                                                                               Page 2
             1                                           A P P E A R A N C E S

             2

             3                                  APPEARANCES FOR THE PLAINTIFF

             4                                                (Via Telephone)

             5                                   JAMES S. GIARDINA, ESQUIRE
                                                          - and -
             6                                 KIMBERLY H. WOCHHOLZ, ESQUIRE
                                              Consumer Rights Law Group, PLLC
             7                                    3104 West Waters Avenue
                                                         Suite 200
             8                                      Tampa, Florida 33614
                                                       (813) 413-5610
             9                                james@consumerrightslawgroup.com
                                               kim@consumerrightslawgroup.com
           10

           11

           12

           13                                   APPEARANCES FOR THE DEFENDANTS

           14                                           ALIZA MALOUF, ESQUIRE
                                                       Hunton Andrew Kurth, LLP
           15                                              1445 Ross Avenue
                                                              Suite 3900
           16                                            Dallas, Texas 75202
                                                            (214) 979-8229
           17                                            amalouf@huntonak.com

           18

           19

           20

           21

           22

           23

           24

           25


Electronically signed by Cheryl Franzino (601-178-183-0356)
Electronically signed by Cheryl Franzino (601-178-183-0356)                       8bb332ca-77e2-4630-9fb5-0e4cc5625e1f
                 Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 4 of 82 PageID 947


                                                                                                       Page 44
             1          a general litigation research mailbox that I would start

             2          with to figure out if somebody is seeing something that

             3          I don't see or if I overlooked something.                       So I don't

             4          have a specific person initially that I could go to.

             5                    Q         So besides the documents that we have here,

             6          what documents would you look at to conduct your

             7          research?

             8                    A         I would look in our imaging system to see if

             9          there was any communication between her and what she

           10           mailed in, stating this is her phone number and to reach

           11           her at that number.

           12                     Q         Okay.             So our last phone call, we were talking

           13           about the phone call made on November -- let's see, the

           14           second phone call, made on November 10th, 2011.                       And

           15           that was on page -- those were -- that was on page 0787.

           16                               When is the next -- looking at this document,

           17           do you see any telephone calls made on page 0788?

           18                     A         No, I don't see any.

           19                     Q         Do you see any phone calls on page 0779?

           20                     A         No, I don't see any.

           21                     Q         Okay.             Can you tell me, going through 0789 and

           22           0790, in sort of sequential order, when the next phone

           23           call was made after the November phone call?

           24                     A         There was a call on December 15, 2011.

           25                     Q         And what number was called on December 15th,



Electronically signed by Cheryl Franzino (601-178-183-0356)
Electronically signed by Cheryl Franzino (601-178-183-0356)                                 8bb332ca-77e2-4630-9fb5-0e4cc5625e1f
                 Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 5 of 82 PageID 948


                                                                                                        Page 45
             1          2011?

             2                    A         The number ending 0715 and 2477.

             3                    Q         And what were the results of these calls?

             4                    A         Those numbers were disconnected.

             5                    Q         And that's what the DC means?

             6                    A         That's correct.

             7                    Q         Can you tell, looking at this document, when

             8          the first call was made to Denise Denova at the phone

             9          number ending in 1160?

           10                     A         It looks like a first call was made on April

           11           15th, 2013, page number 0867.

           12                     Q         Okay.             I see that.   So does this indicate

           13           that -- so what time of day was the phone call made to

           14           Ms. Denova's number ending in 1160, on April 15,

           15           2013?

           16                     A         It looks like it was made around 2:41 p.m.

           17                     Q         And was this also a welcome call?

           18                     A         No.        This wouldn't be a welcome call at this

           19           time.

           20                     Q         All right.             What kind of call was this?

           21                     A         (No audible answer.)

           22                     Q         Are you with me?

           23                     A         I am.             I'm just reviewing the notes to

           24           determine why the call was made.                        It looks like the call

           25           was made due to the pending foreclosure to try to make



Electronically signed by Cheryl Franzino (601-178-183-0356)
Electronically signed by Cheryl Franzino (601-178-183-0356)                                  8bb332ca-77e2-4630-9fb5-0e4cc5625e1f
                 Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 6 of 82 PageID 949


                                                                                                       Page 71
             1          correct?

             2                    A         Yes, that's correct.

             3                    Q         And who made the decision to make that call at

             4          that time?

             5                    A         Well, looking at the records, when we made the

             6          call, on April 15, 2013, the agent that made the call

             7          put in a follow-up for April 16, 2013.                       So it would have

             8          triggered another call to be made.

             9                    Q         Okay.             So the agent updated her number to

           10           Aspect at that time?

           11                     A         On April 15th, 2013.             The agents don't update

           12           the Aspect dialing system.                       They update RealServicing.

           13           So the homeowner's cell phone numbers, home numbers,

           14           work numbers are inputted into RealServicing.

           15                               And then daily, as the new numbers are updated

           16           or numbers are taken out, the call lists are scrubbed,

           17           and then an agent loads those numbers -- well, someone

           18           from the IT that works on the dialer team will load the

           19           new numbers into the Aspect dialing system for calling.

           20                     Q         Okay.             I guess I don't exactly follow how the

           21           number gets from skip tracing to the Aspect dialer.

           22           And, I mean, I know you are much more familiar with this

           23           stuff than I am.

           24                               So can you sort of explain to me how the

           25           number -- you know, the agent -- the agent, on the 15th,



Electronically signed by Cheryl Franzino (601-178-183-0356)
Electronically signed by Cheryl Franzino (601-178-183-0356)                                 8bb332ca-77e2-4630-9fb5-0e4cc5625e1f
                 Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 7 of 82 PageID 950


                                                                                                     Page 112
             1          ask of the dialer team to determine who handles the

             2          programming of it.

             3                    Q         Does each call center have its own dialer?

             4                    A         I do not believe so.             I think there's one main

             5          dialer.

             6                    Q         And you don't know where that is?

             7                    A         Correct.             I do not know where that is.

             8                    Q         So is it the collectors that decide to start

             9          the call campaign, or is it the dialer team that decides

           10           what calls go into that call campaign?

           11                     A         No.        The campaigns are created by the business

           12           units, so based on the business needs of the company as

           13           a whole.            So, you know, that's not determined by the

           14           dialer team or necessarily the customer service

           15           representatives.

           16                               But, you know, like for instance, if we -- if

           17           Ocwen comes up with a new modification program, that

           18           would, you know, be something -- a call campaign would

           19           be created based off of this new modification that we

           20           have and the borrowers that could potentially benefit

           21           from it.

           22                     Q         Okay.             So when the business team creates this

           23           new campaign, do they set sort of parameters to give to

           24           the -- I guess the question is, do they also set the

           25           parameters for which accounts are going to go into the



Electronically signed by Cheryl Franzino (601-178-183-0356)
Electronically signed by Cheryl Franzino (601-178-183-0356)                                 8bb332ca-77e2-4630-9fb5-0e4cc5625e1f
                 Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 8 of 82 PageID 951


                                                                                                     Page 134
             1          testifying or being deposed in foreclosure cases and in

             2          cases where Ocwen is the plaintiff.                       Am I correct?

             3                    A         Well, I don't know that I said half and half

             4          as far as just -- testifying is not always for -- we're

             5          not always plaintiff because we're foreclosing.

             6                              It's just half and half in terms of sometimes

             7          we're the plaintiff, and sometimes we're the defendant.

             8          But it's not always because -- we're not always

             9          plaintiff just because we're foreclosing.

           10                     Q         Okay.             Was Ocwen involved in the foreclosure

           11           in this case at all?

           12                     A         Yes.

           13                     Q         What was Ocwen's involvement in the

           14           foreclosure on the property at issue in this case?

           15                     A         When we obtained the loan from Litton, it was

           16           already in foreclosure, so we just picked up where

           17           Litton was at in terms of working with foreclosure

           18           counsel to, you know, execute documents, affidavits for

           19           purposes of foreclosure and provide foreclosure counsel

           20           documents for those to continue the case.

           21                     Q         Okay.             Did counsel in the foreclosure case

           22           ever notify Ocwen that Ms. Denova was represented by

           23           counsel in the foreclosure action?

           24                     A         I did not see any reference to that.

           25                     Q         Is that information that Ocwen would request



Electronically signed by Cheryl Franzino (601-178-183-0356)
Electronically signed by Cheryl Franzino (601-178-183-0356)                                 8bb332ca-77e2-4630-9fb5-0e4cc5625e1f
                 Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 9 of 82 PageID 952


                                                                                               Page 136
             1                              This investor has hired a trustee, a

             2          custodian, a servicer to handle the day-to-day

             3          operations of this -- these pools of loans because

             4          there's thousands of loans within this one particular

             5          pool that Ocwen would service the loans on behalf of the

             6          investor for.

             7                    Q         Give me one second here.       Did Ocwen -- when it

             8          comes to telephone calls, does Ocwen have any different

             9          policies for homes that are already in foreclosure

           10           versus homes that are not in foreclosure yet?

           11                     A         No, not to my knowledge.

           12                     Q         Were Ocwen employees disciplined or terminated

           13           in regards to the collection of Ms. Denova's account?

           14                               MS. MALOUF:       Objection.

           15                               THE WITNESS:       Unfortunately, I don't have

           16                     access to personnel records, so that's not

           17                     information that I can obtain.

           18           BY MS. WOCHHOLZ:

           19                     Q         It looks like I've got six minutes left.         I'm

           20           just trying to use them wisely.

           21                               When we were discussing the telephone call

           22           today on Exhibit 1, Bates 0868, we mentioned before that

           23           we don't have a recording for that time.                 And I believe

           24           you mentioned that the retention period was five years?

           25                     A         That's correct.



Electronically signed by Cheryl Franzino (601-178-183-0356)
Electronically signed by Cheryl Franzino (601-178-183-0356)                           8bb332ca-77e2-4630-9fb5-0e4cc5625e1f
               Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 10 of 82 PageID 953


                                                                                                      Page 145
             1                              REPORTER'S DEPOSITION CERTIFICATE

             2        STATE OF FLORIDA )

             3        COUNTY OF DUVAL                    )

             4             I, Cheryl L. Franzino, a Registered Professional
                      Reporter, do hereby certify that I was authorized to and
             5        did report the deposition of CRYSTAL KEARSE; that a
                      review of the transcript WAS requested; and that the
             6        transcript, pages 1 through 144, is a true record of my
                      stenographic notes.
             7
                           I FURTHER CERTIFY that I am not a relative,
             8        employee, attorney, or counsel of any of the parties,
                      nor am I a relative or employee of any of the parties'
             9        attorney or counsel connected with the action, nor am I
                      financially interested in the action.
           10
                                DATED this 14th day of September, 2018.
           11

           12

           13

           14                                                 ____________________________
                                                              Cheryl L. Franzino, RPR, FPR
           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25


Electronically signed by Cheryl Franzino (601-178-183-0356)
Electronically signed by Cheryl Franzino (601-178-183-0356)                                  8bb332ca-77e2-4630-9fb5-0e4cc5625e1f
               Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 11 of 82 PageID 954


                                                                                                 Page 146
             1                                           C E R T I F I C A T E

             2        STATE OF FLORIDA                        )

             3        COUNTY OF DUVAL                         )

             4                  I, Cheryl L. Franzino, the undersigned authority,

             5        certify that CRYSTAL KEARSE personally appeared before

             6        me and was duly sworn.

             7                    WITNESS my hand and official seal this

             8        14th day of September of 2018.

             9

           10

           11

           12

           13
                                                     ________________________________
           14                                        CHERYL L. FRANZINO, RPR, FPR
                                                     Notary Public - State of Florida
           15                                        My COMMISSION NO. GG 000847
                                                     Expires: July 19, 2020
           16

           17

           18

           19

           20

           21

           22

           23

           24

           25



Electronically signed by Cheryl Franzino (601-178-183-0356)
Electronically signed by Cheryl Franzino (601-178-183-0356)                             8bb332ca-77e2-4630-9fb5-0e4cc5625e1f
Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 12 of 82 PageID 955




                            EXHIBIT B
Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 13 of 82 PageID 956
Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 14 of 82 PageID 957
Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 15 of 82 PageID 958
Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 16 of 82 PageID 959
Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 17 of 82 PageID 960
Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 18 of 82 PageID 961




                            EXHIBIT 1
          Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 19 of 82 PageID 962

         Jun -24-03                                  02:10pm               From-                                                                                                                                                                      7 -035               P.01i /017                F-876
          unirarm tiesidentiaf Loan App tCaiion                                                                                                                                                                                   -                                            PPP # 795999
          Tni,  application it Ocsioned iv as oomph/Nsa by the appticant(s) rant the LUncars
                                                                                                                         oSlstance. tpracenta should Oracle* this fpm as BoMaWer
                                                                                                                                                                                                                                                                               or
                                                                                                                   B                                                     71
          Cc8oremm mlorrnadsn mot also he proHand (one MCI vpproprtata                                                                                                                             `COtBorrorace,    as appliceo'e.
                                                                                                  öox checked) when                  me moons/ oe assets of a pdrapte color then We ^BCrh:N3
          mpeYSa) wrt1 bd rqd ae g oasts t07lpan                                                                                                                                                        (IACIddIRa ma BdrroWafa
            Wr a0 Ab.1erad á:i30.1 ihB ßñrroaw tlerg:T.. In                           the              or assets a Me Sormwer% spouse NQ( not be used as a Healy
          property fecdt(e.d¡ In a cnenetto iy progenyyorate art a M -toter               (Income                                   pt any 4- tteealad In a COMmuairy pmpany    for pen gvanneraton, /0ka nia or her Ileblhaeí
                                                                                                                                                                                     atase. V the asm.wer Is n>tytrtp on other
          X.`-ali
          Mortgage
                             - +'yM.¡ Mÿlf:4A:fw- 4'a`:*Vii.5:.
                                ^



                                        VA       x Conventional (=Othor©
                                                                             repaymorystotinfirtoP
                                                                            .éi ..±.                   Y1flsstpatLa. +Lteea2emnitY
                                                                                       V.XXiM"':e TIYt` :kti.LO
                                                                                                           %
                                                                                                                              "NO-   .    SAW
                                                                                                                          Agency Case Number          °
                                                                                                                                                        .t         ,1
                                                                                                                                                                     é4Y          e--
                                                                                                                                                                                    K.f-Nal rl,a
                                                                                                                                                                            Lender can e um.er
                                                                                                                                                                                                       rv. s .xcf )ws
                                                                                                                                                                                                                         f4                 -.
                                                                                                                                                                                                                                                                                   -.                                            r }:
         Applied tore C-1 FHA
          Atriount
                                                rTFmHA                                      .


                                                      interest Rate             N. of Mdrttits Amortization , X [Foxed
                                                                                                                                            Rate L          Other (explain :
          S     153,000.00                                                           360                Type:                                                                =GPM
         g /70AFINOZifell  c                     .               6.000       gó
                                                                                                                                                           1AAM ( pe):
             ..


         su. en
                                       SSG :tX.            .(fin'
                        nerty AOdres8 (saes'. city, era*. 21P3
                                                                           j((
                                                                       .ri5{-    )31:TR -
                                                                                  f34F        á.'
                                                                                                  .f .T ,ryo
                                                                                                   ?SJF]1F.I'. ßt1,"!F      {A              i.
                                                                                                                                                    I

                                                                                                                                                            y43g  .J ,;,r
                                                                                                                                                      R ,iiJarl'ñLtY.'<ir      Kra
                                                                                                                                                                             rñS,
                                                                                                                                                                                        per¡             O
                                                                                                                                                                                      iY.+. :%i:.:J'kif4Mit
                                                                                                                                                                                                           ..
                                                                                                                                                                                                               +.A -T :^'
                                                                                                                                                                                                                            ".
                                                                                                                                                                                                                           -. É' £4r5                       ñ                         3           :.'À:=


         2521 8AGL8 CREST COURT, HOLIDAY, FL 34691                                                                                                                                                                    0.01  amts
         Legal Pe$srip(ion ot+Subject Property (attach description If                                                                                                                                                    1
                                                                                   nepassary) LOT:                            BTiOCK r                 SUB:                                                    Year Holt:
-        LOT 232, KEY 'Çr5TA, PASCO COUNTS'

         Purpose of Loon                                                                                                                                                                                                                                                                                       a 003
                                                       C.-r Purchase                            lOoravuctíon                                                                                                                    Prop
                                                       ED Refinance
                                                                                        1


                                                                                                rCenstruction- Pannanent
                                                                                                                                                                 Outer (explain):
                                                                                                                                                                                                                                   rlimilly e:
                                                                                                                                                                                                                                1JRaildance                        =Reeldenee
                                                                                                                                                                                                                                                                               St;conaary
         Complete this line if Construction or construction. permanent loan.                                                                                                                                                                                                                               =investment
         Year Lad Original Coil
         Acquired:
                                                  Amount Existing Lams     (a) Present Value of Lot                                                                                                            (0) 0061 of Impr0t ;6,7terT[g                               Total (a    - b)
                          S                                                                           S                                                  S
         Complete this line if this is a refinance loan.                                                                                                                                                       S                                                           s
     Year                 Original CO%                                                               Amount Existing Liens                               Purpose of Reftnance
     Acquired
                                                                                                                                                                                                                                Describe Improvements                                =made             I           Ito be made
                   s                                                                                 5
     Title will be held (i Whal Na
     ßtsrsss oENOVA,                                           AN Ú;
                                                                       3
                                                                           RP.I£D WO,1NN                                                                                                    Mapper in                VIII dieCost
                                                                                                                                                                                                                 be held
                                                                                                                                                                                                 TITLE WILL BE HBL
                                                                                                                                                                                                                              wth
                                                                                                                                                                                                                                        S
                                                                                                                                                                                                                                                                                                estate wilt be bell ;n:
     Source Gown Paym[!nt, Settle/ ant Charges andirr Subordklale Finaneïrlg (explain)                                                                                                  1        HY' AN INDiViOUAL .
                                                                                                                                                                                                                     D
                                                                                                                                                                                                                                                                                                t1         PP-0
                                                                                                                                                                                                                                                                                                L__j Leasehold
                                                                                                                                                                                                                                                                                                                        Srn.ple



     #
                                                                                                                                                                                             -




     PENDING EQUITY                                                                                                                                                                                                                                                                                        (sits         e%Wratlan
                                                                                                                                                                                                                                                                                                           00707
               x:
               ?M...
                            :
                          si:_scRKf
                                    ,

    3prroWerrsNama (inUJUde Jr. or Sr.
                                                                   W.0-a.,üf aigs
                                                 .rM._.3: »Ä15E2f.:xtßó
                                                           applloeble)
                                                                              T a
                                                                               it
                                                                                                                                                          ä,          (4r-                       4, 1          -:
                                                                                                                                                                                                              ^ñc
                                                                                                                                                                       OoSOrrowers Name (include Jr. or Sr. if applicable)
                                                                                                                                                                                                                          V
                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                .NA         Q                     a                     xAVINA                           r: src     4,4

    DENISE DENOVA
    Social                                                                     Hume Phone (incl. area oOde)                                       Age   Yrs. School    Sostai SeCttrlty Number
                                                                                                                                             `
                                                                                                                                                                                                                                 Home Phone (ris). wee                             Min)            Age              Yra. Sendai
                                                                                                                   1160                      JI   45     16/00
               Mcmod                              x.       Unmaniaa unnlues slndla.                   oepanaani four hulas                   by Co'earreoreo
                                                                                                                                                                        ©A".arriod                      unmampd     0ntlur/e s+rpie.                             bepnnadntp (not rated by Eormwar)
                                                               n:moo. wKaoseed)                       no
                                                                                                                      I
                                             1         1
                                                                                                              dues
    _LI Sopenneo                                           e
                                                                                                                                                                                                           YOleed. aApowedl                                      n0.      pea

    Present Address (street. elry. yiafe. ZIP)
    P. 0. BOX                                2043
                                                                                            E own         0r-
                                                                                                               t       f   Rent            S/ 0 6        No. Yra,
                                                                                                                                                                        =sepanmad
                                                                                                                                                                       PreSení Addre43 (seam, city, slam, ZIF)                                        1J Own
                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                           =Rent                                         No. Yra.
    PALM HARBOR,                                     Pr,        346e2

    If   residing at present address for less then two years, complete the following_
    Former Address (mss, sly, aisle, ZIP}                                                   Q       Cwt)       URers                                     No. Yra.     Former Address (,treat. as'.                        078(0, 22P)
                                                                                                                                                                                                                                                      ri--
                                                                                                                                                                                                                                                      r...,_ c   wit       =Rent                                         No. Yrs,




    Former Address (stem. city. :gate. ZIP)                                             1OWn =Roof                                                      No. Yrs.      Former Address                    (avara,       shy. rams, VP)              I         Own            =lent                                        No. Yrs.




           ..t
    14111,t-
                      l ;p
                      ill4f »'PMIiÿá,,.i,A rá..r7
                                            Ì:IiAYY/SM   w.
                                                         «:...î: to                                       ri                    '.
                                                                                                                                          y ?l
                                                                                                                                 i.i:I +:014{ift
                                                                                                                                       *                       y;t.,t
                                                                                                                                                               y,            C,,:,..
                                                                                                                                                                 7..,F alarftYflVib t.
                                                                                                                                                                                                         y,s
                                                                                                                                                                                                        +`ä    .r5
                                                                                                                                                                                                                            1.
                                                                                                                                                                                                                     .5ft^V,wP?                  te^Ç,....- ,,,.ÿ..iWis4t .G ll,ez <--     .    y,,
                                                                                                                                                                                                                                                                             i",.,`_:P's.f $iaa .                                  á1r
    Name & Address of Employer                         Empreyed                         =Sod                                               Y.S. On Ibis lob
                                                                                                                                                                      Name & Address of Employer                                                  QSall       En'piwysa              an is iota
    SSW?                                                                                                                                   6/00
                                                                                                                                Yrs. emp)ayad In this Imo                                                                                                                               Yrs. ompfefnd iambs line
                                                                                                                                       of wo,Wpro(essiao                                                                                                                                       a essooprp% :ucn
                                                                                                                                           10 /Oo
    P08ltiOnrrillOrrype of ßu )thew                                                                                deslne            Pnorlo (Incl. Even ended         POshlOn'Tiunlrype of 8rlsiness                                                                   rename Phena final. aera cogs)
    SO$TSgAR8 SALES
                                                                                                                                                                                                                                                                       I
it employed in current position for                                                 less than two years or if Currently employed in                                               Enure than                  one position. complete the following:
Name a Address of Employer                                                              I       I   self Enployea                      Dates (tram to}                Name t, Address of Employer                                                                                              pates (f(Om               - t00
                                                                                                                                                                                                                                                 t,        ISen Etnploynd


                                                                                                                                       Monthly Income                                                                                                                                          Monffiiy !ricotta
                                                                                                                            S                                                                                                                                                          S
Position/Title/Type 0t Btll:lnÚS6                                                                                  Bushmen Phone (incl. area race}                    PesRiaNTäla rypa or 91taifD6F                                                                        Busino-s Phone snot. afsa coda)

Name & Address of                                 Env dyer                          1           ;sat( EmDioyerf                       Oates (from -      do)     -
                                                                                                                                                                      Name & Address of Employer                                                 Usen Emplcyed                                 Oates prom - to)


                                                                                                                                      Monmly income                                                                                                                                            Monthly Income
                                                                                                                            S
-.                ,   -                  -       .'13.uu&nnnesO                                                    8valn=o Phone (incl. area cede)                    Poaifitlle/Type               of Business
                                                                                                                                                                                                                                                                                       S
                                                                                                                                                                                                                                                                           Bialnpas Phono Qntt gran cada)
_                         ;-            tun a:
                                                                                                      0/1-/-4(2
                                                                                                             Data                           t/17Á -21     (0201)                     VMP MOR70AttE FORMS
                                    .
                                                                           -




                                                                                                                                                    s                                                                                 (000).27.7291                                  Fuddle Mad F4177165 1092
                                                                                                                                                                                                                                                                                   Fannie Mad Form 1003 10092
X                                                                                                                                                                                           DOC #:            098601 IC063.12003j
                              Signature:                                                                                    Data                   unas 4101.07

P000       1                                                                                                                                                                      DEFENDANT'S
                                                                                                                                                                                    Eñ, BIT                                                                I 1111111        liii    111111 1111            I
                                                                                                                                                                                                                                                                                                               j}fJj'




                                                                                                                                                                                                                                                                                        2.:52:52                PNl




                                                                                                                                                                             E4   )er, ojG ß12íV.
                                                                                                                                                                                                        . cwen (Denova)                           -
           Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 20 of 82 PageID 963

        Jun -24-03
               >.

          Gross Monthly meanie
          Seat EmpL Income'
        Overtime
        6antises
                                       {
                                         02:19pm
                    ».,,,ter,,..:J ,re.,N..l                 x ":1. -
                                                                   S
                                                                       2SJT-035
                                                                         From
                                                                                Y
                                                                           Borrower
                                                                                    ;ASP,IsMiliY

                                                                                                       S
                                                                                                           DICIIONI MA
                                                                                                           Co- aorrowsr
                                                                                                                              D -eCtir

                                                                                                                                     S
                                                                                                                                         1
                                                                                                                                             Lft >1r
                                                                                                                                              Total
                                                                                                                                                           GoiEN tNS.M.,
                                                                                                                                                              Hó81nC sfscñsá
                                                                                                                                                              Rent
                                                                                                                                                              First Mortgage (P&I)
                                                                                                                                                              Other Finar c ng (P&I)
                                                                                                                                                                                          yEAYllV

                                                                                                                                                                                                    S
                                                                                                                                                                                                                     P.012/017
                                                                                                                                                                                                              ..*iM.71Y -iv
                                                                                                                                                                                                               Present

                                                                                                                                                                                                                1, 852 _ 00
                                                                                                                                                                                                                              i.5.4.;¡
                                                                                                                                                                                                                                             F

                                                                                                                                                                                                                                            .ir Ñ-873 V-.Ny41,
                                                                                                                                                                                                                                      .lfil,//ilr
                                                                                                                                                                                                                                      S
                                                                                                                                                                                                                                                 Propor:od


                                                                                                                                                                                                                                                          917_31
                                                                                                                                                                                                                                                                  -i   <..




        Commissions
                                                                                                                                                              Hazard insurance                                     3.5o . 00                               äS.67
        t3lvidend:knterest
                                                                                                                                                              Real Seta (eTaxes                                    210.00
        Net Rental Income                                                                                                                                                                                                                                 275.00
                                                                                                                                                              Morrgago lneurande
        Other (before comptafng,
        sae the notice in `descent,                                                                                                                           Homeowner Assn. Cues                                                                        107 .   Oa
        othcrrnaome.' canes)
                                                                                                                                                              Other:
       Testa)                                                 S                                     S
               self Employed fserrower(e)
                                                                                                                                     S             Torte                  S        2.03.2.00                                          S               1,365.99
                                                                       may be required to provide addittaiet       doeement:moe cuen ee to returns and financial statements.
                            Ons.1bc Olflerraceme                               Notice:   Alrmerry, chaff support, or separate maintenance totems need not be retreated
               í3T                                                                       a- Çe C3arrower (C) ones not. heceeto have It considered for repaying this teen. it the Borrower (B)
                                                                                                                                                                                                                                          Monthly Amount
                                                                                                                                                                                                                                      s

      f3.'..   iii
               (`«ti'          -<>.      >i>
                               c .,6.<.-......a.   .i
                                          s..ár+r.rat    >y1.
                                                :.t`. t,`.` ;.-
                                                                                         °K
      Trite Statement `arid any appficabte supporting schadutes may be completed ¡Welly by both
                                                                                                       : ssvi-,
                                                              .'d`.ñ.%Ariu. >.r.i..fi>"si. Y vir; '- `âiñtcr.. ;j;kCAB: .6 73.,`,v?lv?:
                                                                                                                                  rt;
                                                                                                                                        ,syó!    t`iw     -S T,áu>a'^++`.K !.Y'
                                                                                                                                                                     .,
                                                                                                                                                                                          .é
                                                                                                                                                                                risxp >x>...
                                                                                                                                                                                          ,
                                                                                                                                                                                                                   e;
                                                                                                                                                                                                                    ,Y ä.;
                                                                                                                                                                                             > :'.uG..s,YY,..i`f:srñr'T ^:*'`         7
      Suh(ciently joined SI that the Statement can be mearxngfuny and fairly presented on a married and unmarried Cc-9pvawere it their assets and (Mobilities are
      required, If D a CoBor ewer seabon wee Compteleci about a spouse, thta Statement and suppor1rig                         Combined    basis; Otherwise separate Statements and ebbed:des are
                                                                                                                           schedules must be completed about that spouse also.
                                                                                                                                                                                                        Completed      f      (   Jointly
                                                                                                                                                                                                                                    Not Jointly  IX   C

                                                                                                   Castsw vtarkat              Uabaattes and Pledged Asaats. Utt rite credpOr         naee1, edaroca ant aaceunt n,emoer for sc nnretandng
      OeSÇriptlOn
                                          AÿSfirs                                                      VauL                    defxe.                Ustife loans, re&tree If:aroe scrawls, rant amaze           [etas,          chit
                                                                                                                               ;too( teág. -t, out use conttnuaaes Suet, If necessary. Indicate py () those twenties
                                                                                                                                      pledges. oto.                                                                                    alpaca.
                                                                                                                                                                                                                        Ie faaas wti(ce will be
      Cosh dapot2 fewa(d pIruhese herd by                                                          g                           aat..aa .pan sae of reef eeale °Wand ort/eon rettnanùng of trio subject properly.
                                                                                                            10   ,   900.00                            LtASILMES                                                     t` &                    Unpaid
                                                                                                                                                                                                  MOS.    Left
                                                                                                                                                                                                            ft       Pay                     Salmon
                                                                                                                              Name and address of Company                                         S PtrltJMos.                    S
      List checking and :ravings accounts below                                                                               CHASE MANHATTAN :sent
      Name and address of flank Sat, of Credit Unton
                                                                                                                                                                                              t
      NST maccuSO5


                                                                                                                              Met.                                                                {1,652.00)/29                                  162,283.00
                                                                                                                              Name and address of Company                                         S PmtiMos.
  ACCT.
  re                                                                                           to          108,102.00          HRCvILl2AN FINANCIAL
  Name and address of panic, S                                     4     or Credit union


                                                                                                                              oct                                                                 4a -00/34                                        4, GG, 00
                                                                                                                              Name ant address of Company                                     S    Pent/Mos.                      S
               L
  no.                                                                                         fs                              CAPITAL ONE Ea:?x
  Name and edarass of Sink, S&L, or Credit Union



                                                                                                                              tr.                                                                 9.00/34                                          1,642.03
                                                                                                                              Name and addreee Ot Company                                     s Piat/Mos.                         5
 Am.                                                                                        Is                                AMEP.ï.CRSDil
 Neme and address of Benk, Sta.,                                        a Credit Urvan

                                                                                                                           ;`,'St.                                                        - 67_00/33                                             18.162.00
                                                                                                                           Nana andaddressofCompany                                          5farht'MOS.                      S
      .
 Stocks a Banos (COrlparty                                             nenlelnurnbar     S c
 description)


                                                                                                                          no.t
                                                                                                                          no.
                                                                                                                          Name grid address of Company                                    $       PmiJMoe.                    a
Lite insurance net cash eatue                                                               S
Pace amount S
Subtotal Liquid Absors                                                                      S           108,102.00
Rent estate owned (enter mañtetvatue                                                        S           340, Cß0. 00
team schedule of real estate Owned)                                                                                       Acct
                                                                                                                          na.
Vested interest in retirement fund                                                          S                             Name and address of Company                                     S       PmtdMos.                    S
Not worth of busineee(e3 owne0                 a                                           S
(attach Mandel statement)
Automobllee ownea (make and year


                                                                                                                         :n.
                                                                                                                          ACoC[:

                                                                                                                             monvf td
                                                                                                                          Pa mees Oty tp;
                                                                                                                                         Support/Separate            Maintenance                                              7
Cater Assets (Y.amize)                                                                     ß                               A/yCS /Std TOTAL,           MIT.
                                                                                                                          Job ñet5tdtl Expense (Cnf.0 Care, union dues.                   $
                                                                                                                           JR EtP CDMMINED TOT L PYmw.

                                                                                                                    Total Manth(y gayrnrnte
                                                                                                       440, 102 -00 tom
                                                                                                                                                                                         S                2   .40 e. 00                      ,,,ZA
                                                                                 r
                                                             Total Assets a..              S                               ia+,l*,,,+,Wrir_N                        261,349.00                                        b.                    186,753.00
So. - woes S
xPa
                              atu   ©;
                                                                                    /!.DeSSe                            Signature:                                   Date    (rn           Total uahtlhfcs
                                                                                                                                                                                        21 t020í)
                                                                                                                                                                                                                              5
                                                                                                                                                                                                         FFaldéatra.+ac Form fps í0t192
        :20f
                                                                                te`^u'   `/b.DeniBCrrewer's
                                                                                               X
                                                                                                                                                                                   OD

                                                                                                                                                                                 LOC #    rß98602 (C061920033
                                                        S1   tit        1_02




                                                                                                                                                                          cwen   (Denova) -
           Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 21 of 82 PageID 964

           Jun -24 -03                    02:20pm                 From -                                                                                                                                    T-036             P.013/017                          F-076
               ouuwurn        Vr          note CState üwneei                             If add"afonal   preperees are owned, use continuer:en                     sheet)
            Property Address (enter S if sofa, PS if pending
               áa B
               (le
           338 LAGOOtt DR
                               )irátl;,id,,[!
                                     g       i $rd n                          í°ZaASJ                    r      Type of
                                                                                                                proparry
                                                                                                                                     preset!
                                                                                                                               MarketValuo
                                                                                                                                                            Amouni Of
                                                                                                                                                       Mortgages & Liens               entai   imrne
                                                                                                                                                                                                                fa "mew=
                                                                                                                                                                                                                Pajrtrwnta
                                                                                                                                                                                                                                      Insurance.
                                                                                                                                                                                                                                    ata ncenance,
                                                                                                                                                                                                                                    Taxes ,RMiac.
                                                                                                                                                                                                                                                                                  ever
                                                                                                                                                                                                                                                                        Rentallncome
           020NA, PL 34u60                                                                                   -SR           9        340,000,00s             162,283.0O                                                                                                  :f




                                                                                                                                                                                 111111111111111111111111
                                              A
                                                        u   dr
                                                      1[ernale Narrlé
                                                                        ero   It
                                                                                                             Tmals         $       3GO,000.a0g
                                                                                                                                          Creditof ivamé
                                                                                                                                                            262,283.Oe
                                                                                       tas prcvtatraly tien reCeiyed and tnalttaie spprgqprlata oradttcr nome(o) and assonunt Mens7.,6S2.00 s        erto
                                                                                                                                                                                                                        Account Number




      D.
      c,
      d.
          a.
               H     :: %<''


                    Purcrtaae price
                                     f ?
                             e;=?,>::.6.),         'O.E:i`;ED±.++7,tì`k.

                    Alterations, tmproiements. rapairs
                    Land (ir acquired :separately)
                    Refinance Met. d: issa to to paid off)
                                                             -
                                                                    s
                                                                                                                                                        =. L:i'
                                                                                                                                                       t,
                                                                                                          220, 323.00 It you answer "Yes'' to any questions
                                                                                                                                                               '   -
                                                                                                                                                              Ta!Fi/ \l7sr''f%L::. 9
                                                                                                                                                                        " xrIil''rvCG[yÿh
                                                                                                                                                                                f.?.M.
                                                                                                                      pleas° tide continuation sheet for explanation.a through i,
                                                                                                                                    a.
                                                                                                                                    b.
                                                                                                                                           Are there any outstanding New/vents against you?
                                                                                                                                           Rave you been dectered bank cupt wkien th e past
                                                                                                                                                                                         st 7 years?
                                                                                                                                                                                                                 +
                                                                                                                                                                                                                              .<           a,^.

                                                                                                                                                                                                                                                Borrower
                                                                                                                                                                                                                                               Yes      No
                                                                                                                                                                                                                                                          ri.,.r
                                                                                                                                                                                                                                                     ..rk+7N..#.' Y    f.
                                                                                                                                                                                                                                                              Co- eorrewer
                                                                                                                                                                                                                                                                Yea     No

                                                                                                                                    a,     Have you had p,-operty fOrecioeed upon or given title or deed            :Led
                    Estimated' prepaid items                                                                       642.75                  (n Ulu thereof In ere feat 7 years?                                           j`
                                                                                                                                                                                                                            }(
      f.            Estimsfed Moshe( coals                                                                      7,583.76           u.     Are you a party to a laWsuirt
                                                                                                                                          Have you directly or indsectly been obligated on any loan which
                                                                                                                                                                                                                         I                                       X;              t1
                                                                                                                                                                                                                                                                                      I




      p.            PMI, Mie. Fundir çt Feo                                                                                        e.
                                                                                                                                          1ratufer of title in lieu of fOrecIosure. or esagment? (leis would Include in                    Ölted
                                                                                                                                                                                                                                 fort'-salc úure,
      h,            Discount Of Bore:afar will pay)                                                          $1,912.80                    Roma mortgage bans, SBA loans, home improvement                                      suet !vans as
      i.           Total costs (edd items a through h)                                                                                    rnafUtaCtured (fffoblie) home (cans, any nlcrtgage, financial loans, educatfanel                 loans,
                                                                                                         232,e6ö.ae                                                                                             obltQation,
                                                                                                                                         guarantee. if `Yea," provide details. including date. name and adorers at             odnd,      or !earl
     I.            Subordinate financing                                                                                                 ar VA case number. if any, and reasons for the action.)                                LenOer. FHA
     k.            Borrower's closets} costs paid                 toy Seller                                                             Are you preaently delinquent or in default on any Federal debt
                                                                                                                                         Cr any Other lean, mortgage, financial obll ation,
                                                                                                                                                                                                                       I                   !                    571IOCi
                                                                                                                                         loan guarantee? if "Yes.' give details as describedbond,            or
     CASH! DEPOSIT(Cxplatn)                                                                                1o,900.00                     preceding queatlon.                                             in the

                                                                                                                               g         Are you ooiigatod to pay alimony, child support, Of separate                                                           Ell
                                                                                                                                         maintenance?
                                                                                                                               h,        teeny part of Mo t:kee r payment bdrmWee?
                                                                                                                               I.        Are you a co -makes or endorser ein a note?
                                                                                                                               b         Are you a U.S. cidzert7

     M.            Lean amount
                   (exelude Piet, MIP, Funding Fee financed)                                             153,0e0.00
                                                                                                                               k.
                                                                                                                               i.
                                                                                                                                         Are you e perrninart resident align?
                                                                                                                                         Do you intend to occupy the property as our
                                                                                                                                         primary residence? If -Yea,- complete question m Deems.
                                                                                                                                                                                                                                       I

                                                                                                                                                                                                                                       Friu
                                                                                                                                                                                                                                                  I             Id      I    I




                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                      n
                                                                                                                                                                                                                                                           QDO
                                                                                                                               m.         Have you bad an ownership interest In a property In IM laat
     n.   PMI, MIP, Funding Fee financed                                                                                                 Mee peace?                                                           x
                                                                                                                                         {7) What type of proporty did you own - principal
                                                                                                                                                                                        arty
     o.
     P.
          Loan amourt (8ád n 6 n}
          Cash from/ to 13arcower
                                                                                                         3.53    000.00                                             (5,
                                                                                                                                             tPR). second !tome (SM), or investment property (IP)?
                                                                                                                                                                                                  residence
                                                                                                                                         (21 How old you hokt title to the home - - aclery ey yourself
                                                                                                                                                                                                            PR
                                                                                                                                             (S), Jointly with your apouse (SP), or )(anay with reneger e
          (subtract j k, & u from i)  1
                                             FROM                                                         67 569 o2                           person {p)?
        g        ,r=,                  x,:.
                                      ...,.
                                          >'   ,áj..x-:,:i
                                                         :.i :.
  Tne undersigned specifically aoknowfedgars) and agree(s) etal' (1) the loan requested by tills
                                                                                                     .'.t3ii`ti FsitkT,ANf3,`.'r33i's^
                                                                                                                    ?0?
                                                                                                                         `.:'0..i:S2%?. >'#x..yñ"v'i-t:                :,.roe:Kt« "ry.
                                                                                                                                                                   (. -4r
                                                                                                                                                                 ,1...      a
                                                                                                                                                                                         .
                                                                                                                                                                                  >Y<ì`.,[3;5                                 r!:1-
  the property aescribec herein; (2) the prapetty alit not be used far any illegal or pronibitod purposeapplication wit be secured by a first mortgage or deed of trust on
  for the purpose of °staining the loan Intliealed herein; (4) occupation of tho property will be              or use; (3) all statements made In this application. are made
  Intomtalion contained to the application may ee made at any time by the lender, Its agent,                 as inaicsied above: (5) verification or reverll)oaticn of any
  agency, from arty ammo named in this appltoation, and the original copy of this application eucoes8ota           and assigns. eater directly er through a credit reporting
  the Lender. its events, suer-mecca and assigns Will rely on the information contained In the will      be retained by the Lender, even if the 1020 iS not approved;                    (a)
                                                                                                      application
  supplement the information providee in titis application if any of the material facts welch ewe nave represented
                                                                                                                    and Owe have a continuing obltgatfon to amend and/or
  event my /our payments on me loan indicated in this apprloatlon become delinquent. the Lender, ita agents,                    herein should chançe prior to closing; (7) in the
  other rights ano remtedles, report my /Our nartta(s) and amount information to a °recut reporting agency, succeasors and assigns, may, In addition to all moir
 sueeaseor or asafgn of the Lender without notice tot me and/or tite adminiatration Of the loan account may be (8) ownership                  of fine loan may ee transferred to
                                                                                                                                         to an agent, successor or =sign of the
  Lender with prier notice to nisi td') the Lender, its agents, successors and assigns make na representations ortransferred warranties.
 regardlnQ the property, ilia condtian of the property, or the value of the property.                                                      express      or Implied. to the Borrowers)
 Certifications 1Aate certify that the information provided In tees application Is true and correct ea el the date set fonts opposite my
 application and ackner/ledge my/our undaratandltg that any intentional Cr negligent misrepresontatlon(s)                                                    /our signatures) on this
 result in civil liability :ardrar criminal perlaslee including, but net limited to, fine or imprieonment or both of tho Information contained in mis application may
 Section 100             . -. and liatNNty
                                                                                                                      tattler me provisions of Title 18, United States Code,
                                           for monetary damages to the Lender, Its agents, successors and assigns, insurers arc any Other parson Who may suffer
 lose due     eHan a up' any mfsrepresentatlon wretettAve have made on this apprtcadon.                                                                                                any

                                                                                                                                                 CoBOrrower's Signature                                                                               Date


 20        i-. ra          ±>                 w.t.c
                                                                         T:IF
The following fnformaton le requested by the Federal Government for certain types of loans
law pvvlcies that a Lender may neither oiscsertlnate on the basis of mie information,
                                                                                          Nifit3f4
                                                                                                                                                 X

                                                                                                                                                   -°.. .ad s">ntiti*
                                                                                                 related to a °welting. In order to monitor the Lenders compliance
with equal credit opportunity. fair housing and hornet mortgage diseiesure taws, You aro not required   to furnish ells lntetmation, Olt are encouraged to do sa. The
                                                                                                                                                                            A?                                                 `i                         ..4




furnish it, under Federal regulations this Lender is required to note race and Sax on the nor on whether you thecae tv furnish ft. However, if you choose not to
                                                                                           basis of visual observation or oirmame. If you do not wish to tumien
above information, please check the box beleve (Lender must review the above malarial                                                                              the
Lender Is subject under appltoatie atete taw for the particular type M roan applied for.)     to assure that the disclosures Satisfy all requirements to which the
BORROWER                                                                                                                                        Co- BORROWER
                                                  iGO not wean ro runtish leis Information                                                                                       ii do not *loll to tumta, Into informal=
RaoeJNatfonaf                     t               grnerieen melan er             Allen or Plume                      wEite, nat cf
                                                                                                                                                                            !

                                                                                                                                                                                     Ametloan mean or                   Aalen or Pacific
Orl$ln:                                       i klaskenifatl    a                talender                            tdiypanio EeGtn            RaceJNationaf                    i                                                                                   'vnae,catal
                                                                                                                                                                                                                         itianaor
                                                                                                                                                                                                                 El .4,-..
                                                                                                                                                                                                                                                      i
                                  i
                                                         not
                                                         rte                                                                                    Origin:                 I
                                                                                                                                                                                 n@r               tolva
                                                                                                                                                                                                                                                                 i   HraFarte oea1n
                                              t   aisp       npa                 Linn/Mkt                                                                                            HFpane onptn
                                  l           i   ]that (ape09y)                                                                                                                     Outer( 0,,..0 )
Seer          Lx_l -ames.                                                          I                                                            Sox:
                                                                                           I Male                                                                                    Foralo                 i        i Male
To be Completed by inters/Sewer                                               Interviewers Same (pnm or type)                                                       Mama one Address 0f tntery ewers Ernpcoyer
mie application was takes by:                                                  DIAMA 71+3YMOND                                                                     RYLA.ND MOR'ra7G1O COMPANY
               Htace-te.face intentluw                                        interviewer's                                                                   Date 2 55 PXNZ AVENUE N
                   by mall
     .'                                                                                                                                  71                                                           34677
                                                                                            O                                                                         LDS:4AR,               Pt.
 e             l   by tetepnone                                               Interviewe s I-none Nu                r (incl. area cade)
                                                                                                    613- 329 -1ae3
113:2:421 to2ot)                                  sM51      0201. 02                                                                     Pace a red                  DOC        4:095603 (C063.92003)                           EF7rrtcdalésMéc                 F tA&510r92




                                                                                                                                                                      Ocwen (Denova) - Document Production 1398
              Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 22 of 82 PageID 965
,.
                                                                                                                                                                                                -^+moi
         .tun -24 -e3         02:20pm            From   -                                                                                            T -035    P.014/01T      F -$TS
          vvI.atI1u01.1Tatr                   1rceuNesraentraI Loan Application
          1/Se this cpnfinvativr sheet it
                                          -

                                                   Bomswer                                                                                                       AFP   +r
                                                                                                                                                      Agency Case Nufnber.
                                                                                                                                                                            lipps
          yot! need more spaca to
                     the Ra3`:18,10 Loan
                                      l
                                                                           D'?ST.LSE DE*iOVA
          Application. Mark 13 for                          r0-Borrower:                                                                             tender Cage Number,
          8OrtowOr or C for Do-$arrower,


                                                                           DBCr..2   1,02r P.xYbAITAa20Ns


              EIS     DENOVA

         Fl               ns.=C;INkaEA SN        8/97.




      We Sully understand that It iS a Federal crime puntsnable by Sine or tmpf.soNtient, or boni, to knowingly mikes any false statements can,errItn                        any of the above
     facts as applicable undsr the provisions of Title 18. Ur tect States Code. Section 1001, et seq.
     (mort     ais Sìg    tab                                                        `Data                     ` -Harrower's Signaturr':                                     pat
                                                                                                 ¡
     X                                                                                dal 2!-1   /            X
     =9--te           ,
                                111457.       0202.02
                                                                                                     Peso   scld                       DOC   410.8505[V06122D 03   Fmpdís`Mic FCmr0es,'92




                                                                                                                                   cwen (Denova) - Document Production
Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 23 of 82 PageID 966




                            EXHIBIT 2
                         Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 24 of 82 PageID 967


CALLSTARTDT         SEQNUM     CALLID SERVICE_ID USER_ID   CALLTYPE           PARAM2      DIALEDNUM STATION QUEUEENDDT   CONNCLEARDT   ANI      CALLACTIONDESC
     2/3/12 9:27 AM 75939835     9342       1223           Automated Outbound        1864        0715                                           Hungup
     2/4/12 1:38 PM 76207072     8116       1223           Automated Outbound        1864        0715                                           Hungup
     2/5/12 4:52 PM 76391287     7232       1223           Automated Outbound        1864        0715                                           Hungup
   2/6/12 11:13 AM 76532839      8523        583           Automated Outbound        1864        0715                                           Hungup
   2/7/12 11:01 AM 76807868      9746        583           Automated Outbound        1864        0715                                           Hungup
   2/8/12 11:02 AM 77109256      9486        583           Automated Outbound        1864        0715                                           Hungup
   2/9/12 11:51 AM 77347252      8572       1263           Automated Outbound        1864        0715                                           Hungup
  2/10/12 11:07 AM 77532389      7945       1263           Automated Outbound        1864        0715                                           Hungup
    2/10/12 1:44 PM 77580752     8921       1263           Automated Outbound        1864        0715                                           Hungup
   2/11/12 9:59 AM 77750327      8299       1223           Automated Outbound        1864        0715                                           Hungup
    2/11/12 2:53 PM 77854933     5899       1223           Automated Outbound        1864        0715                                           Hungup
    2/12/12 1:04 PM 77884089     6122       1263           Automated Outbound        1864        0715                                           Hungup
  2/13/12 11:07 AM 78042149      6028       1263           Automated Outbound        1864        0715                                           Hungup
   2/14/12 9:52 AM 78233284      8090       1307           Automated Outbound        1864        0715                                           Hungup
  2/14/12 12:46 PM 78290001      8610       1307           Automated Outbound        1864        0715                                           Hungup
    2/14/12 4:58 PM 78351913     6028       1307           Automated Outbound        1864        0715                                           Hungup
  2/15/12 11:13 AM 78481142      6636       1263           Automated Outbound        1864        0715                                           Hungup
  2/16/12 11:05 AM 78641328      9599       1263           Automated Outbound        1864        0715                                           Hungup
  2/17/12 11:05 AM 78808199      6253       1263           Automated Outbound        1864        0715                                           Hungup
  2/17/12 12:55 PM 78841849      7040       1263           Automated Outbound        1864        0715                                           Hungup
   2/18/12 9:00 AM 78983890      6544       1307           Automated Outbound        1864        0715                                           Hungup
  2/18/12 12:40 PM 79034648      9694       1307           Automated Outbound        1864        0715                                           Hungup
    2/19/12 6:18 PM 79192376     8199       1263           Automated Outbound        1864        0715                                           Hungup
  2/20/12 11:04 AM 79272949      6053       1263           Automated Outbound        1864        0715                                           Hungup
  2/21/12 11:04 AM 79474359      8764       1263           Automated Outbound        1864        0715                                           Hungup
  2/22/12 11:05 AM 79648882      6640       1263           Automated Outbound        1864        0715                                           Hungup
  2/23/12 11:04 AM 79829032      7039       1263           Automated Outbound        1864        0715                                           Hungup
  2/24/12 11:05 AM 80023633      6090       1263           Automated Outbound        1864        0715                                           Hungup
   2/25/12 8:58 AM 80217092      9752       1307           Automated Outbound        1864        0715                                           Hungup
    2/25/12 4:58 PM 80304522     9836       1307           Automated Outbound        1864        0715                                           Hungup
  2/26/12 12:37 PM 80329913      8541       1307           Automated Outbound        1864        0715                                           Hungup
    2/26/12 6:42 PM 80449962     7709       1307           Automated Outbound        1864        0715                                           Hungup
  2/27/12 11:07 AM 80557190      9504       1263           Automated Outbound        1864        0715                                           Hungup
  2/29/12 10:48 AM 80948937      6312       1381           Automated Outbound        1864        0715                                           Hungup
     3/1/12 8:13 AM 81093580     7018       1381           Automated Outbound        1864        0715                                           Hungup
   3/3/12 10:03 AM       55577   7325    1000454           Automated Outbound        1864        0715                                           Hungup
     3/3/12 2:18 PM     127357   8694    1000454           Automated Outbound        1864        0715                                           Hungup
     3/4/12 1:20 PM 81500506     9905       1381           Automated Outbound        1864        0715                                           Hungup
     3/6/12 8:46 AM 81925175     8096       1381           Automated Outbound        1864        0715                                           Hungup
     3/6/12 4:37 PM 82007553     9607       1381           Automated Outbound        1864        0715                                           Hungup
     3/7/12 8:42 AM 82104570     7060       1381           Automated Outbound        1864        0715                                           Hungup
     3/7/12 6:05 PM 82285639     7227       1381           Automated Outbound        1864        0715                                           Hungup
    3/11/12 1:29 PM 82847667     8513       1381           Automated Outbound        1864        0715                                           Hungup
    3/11/12 5:30 PM 82919835     9691       1381           Automated Outbound        1864        0715                                           Hungup
   3/12/12 9:23 AM 83009536      6121       1381           Automated Outbound        1864        0715                                           Hungup



                                                                                                                         Ocwen (Denova) Document Production - 0056
                       Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 25 of 82 PageID 968


3/14/12 12:23 PM   83376723   7209      1381   Automated Outbound   1864   0715                            Hungup
 3/15/12 9:58 AM   83472282   8115      1381   Automated Outbound   1864   0715                            Hungup
 3/16/12 8:18 AM     472840   9021   1000454   Automated Outbound   1864   0715                            Hungup
 3/18/12 2:15 PM     669529   7384   1000454   Automated Outbound   1864   0715                            Hungup
3/19/12 10:24 AM   83787930   9428      1381   Automated Outbound   1864   0715                            Hungup
 3/20/12 8:29 AM     844444   8551   1000454   Automated Outbound   1864   0715                            Hungup
 3/21/12 8:22 AM   84001636   6779      1381   Automated Outbound   1864   0715                            Hungup
 3/21/12 4:40 PM     958449   8047   1000454   Automated Outbound   1864   0715                            Hungup
 3/22/12 5:59 PM   84187430   7512      1381   Automated Outbound   1864   0715                            Hungup
 3/23/12 4:09 PM   84286018   9868      1381   Automated Outbound   1864   0715                            Hungup
3/24/12 11:56 AM    1187409   9378   1000454   Automated Outbound   1864   0715                            Hungup
 3/24/12 1:36 PM   84345908   8832      1381   Automated Outbound   1864   0715                            Hungup
3/25/12 12:53 PM    1250366   8502   1000454   Automated Outbound   1864   0715                            Hungup
 3/25/12 8:19 PM   84396536   7037      1381   Automated Outbound   1864   0715                            Hungup
 3/26/12 8:42 AM    1331753   6212   1000454   Automated Outbound   1864   0715                            Hungup
 3/26/12 6:51 PM    1351311   7095   1000454   Automated Outbound   1864   0715                            Hungup
 3/27/12 8:33 AM   84581451   8653      1381   Automated Outbound   1864   0715                            Hungup
 3/28/12 8:14 AM    1408259   7013   1000454   Automated Outbound   1864   0715                            Hungup
 3/29/12 8:36 AM    1491844   6122   1000454   Automated Outbound   1864   0715                            Hungup
 3/30/12 9:26 AM    1568934   8884   1000454   Automated Outbound   1864   0715                            Hungup
 3/31/12 2:08 PM   85131512   7218      1263   Automated Outbound   1864   0715                            Hungup
 3/31/12 2:39 PM   85140852   8086      1263   Automated Outbound   1864   0715                            Hungup
  4/1/12 2:14 PM    1664011   9054   1000450   Automated Outbound   1864   0715                            Hungup
  4/1/12 2:39 PM   85221837   7471      1263   Automated Outbound   1864   0715                            Hungup
  4/2/12 2:07 PM   85365596   6065      1263   Automated Outbound   1864   0715                            Hungup
  4/2/12 2:38 PM    1736807   6316   1000450   Automated Outbound   1864   0715                            Hungup
 4/3/12 10:07 AM   85455202   7034      1263   Automated Outbound   1864   0715                            Hungup
 4/3/12 10:37 AM   85458747   5908      1263   Automated Outbound   1864   0715                            Hungup
 4/4/12 10:08 AM   85568235   7089      1263   Automated Outbound   1864   0715                            Hungup
 4/4/12 10:38 AM    1886382   8805   1000450   Automated Outbound   1864   0715                            Hungup
 4/6/12 10:07 AM   85911924   9192      1263   Automated Outbound   1864   0715                            Hungup
 4/6/12 10:38 AM   85917323   5912      1263   Automated Outbound   1864   0715                            Hungup
 4/7/12 10:08 AM   86068152   8085      1263   Automated Outbound   1864   0715                            Hungup
 4/7/12 10:38 AM   86074815   6367      1263   Automated Outbound   1864   0715                            Hungup
 4/9/12 10:07 AM   86303232   6233      1263   Automated Outbound   1864   0715                            Hungup
 4/9/12 10:37 AM    2300543   7794   1000450   Automated Outbound   1864   0715                            Hungup
 4/10/12 8:07 PM   86591344   6468      1263   Automated Outbound   1864   0715                            Hungup
 4/10/12 8:38 PM   86596798   7476      1263   Automated Outbound   1864   0715                            Hungup
 4/10/12 8:45 PM   86599537   6051      1406   Automated Outbound   1864   0715                            Hungup
 4/11/12 8:07 PM   86773502   7649      1263   Automated Outbound   1864   0715                            Hungup
 4/11/12 8:34 PM    2564516   6033   1000450   Automated Outbound   1864   0715                            Hungup
 4/12/12 8:05 PM    2672057   9829   1000450   Automated Outbound   1864   0715                            Hungup
 4/12/12 8:37 PM   86940345   6722      1263   Automated Outbound   1864   0715                            Hungup
 4/13/12 8:17 PM   87096002   7658      1263   Automated Outbound   1864   0715                            Hungup
 4/13/12 8:42 PM   87100499   7810      1263   Automated Outbound   1864   0715                            Hungup
 4/15/12 8:03 PM    2943959   7593   1000450   Automated Outbound   1864   0715                            Hungup



                                                                                     Ocwen (Denova) Document Production - 0057
                       Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 26 of 82 PageID 969


 4/15/12 8:33 PM    2945819   9307   1000450   Automated Outbound   1864   0715                            Hungup
 4/16/12 8:14 PM   87508159   7248      1263   Automated Outbound   1864   0715                            Hungup
 4/16/12 8:35 PM    3047896   9523   1000450   Automated Outbound   1864   0715                            Hungup
 4/17/12 7:56 PM   87706008   8120      1406   Automated Outbound   1864   0715                            Hungup
 4/17/12 8:08 PM   87709947   7835      1263   Automated Outbound   1864   0715                            Hungup
 4/17/12 8:38 PM   87717039   6469      1263   Automated Outbound   1864   0715                            Hungup
 4/18/12 8:04 PM    3222340   8602   1000450   Automated Outbound   1864   0715                            Hungup
 4/18/12 8:33 PM    3223738   9761   1000450   Automated Outbound   1864   0715                            Hungup
 4/19/12 8:08 PM   87960237   6254      1263   Automated Outbound   1864   0715                            Hungup
 4/19/12 8:39 PM    3296976   7214   1000450   Automated Outbound   1864   0715                            Hungup
 4/20/12 8:10 PM    3374209   5981   1000450   Automated Outbound   1864   0715                            Hungup
 4/20/12 8:38 PM    3375940   7497   1000450   Automated Outbound   1864   0715                            Hungup
 4/23/12 8:21 PM    3536158   7073   1000450   Automated Outbound   1864   0715                            Hungup
 4/23/12 8:42 PM    3539449   6043   1000450   Automated Outbound   1864   0715                            Hungup
 4/24/12 8:09 PM   88499745   8091      1263   Automated Outbound   1864   0715                            Hungup
 4/24/12 8:39 PM   88503800   7816      1263   Automated Outbound   1864   0715                            Hungup
 4/26/12 7:09 PM   88707736   8748      1263   Automated Outbound   1864   0715                            Hungup
 4/26/12 7:40 PM   88712947   9535      1263   Automated Outbound   1864   0715                            Hungup
 4/26/12 8:45 PM   88724607   8428      1406   Automated Outbound   1864   0715                            Hungup
 4/27/12 7:09 PM   88882898   7381      1263   Automated Outbound   1864   0715                            Hungup
 4/27/12 7:40 PM   88886858   6872      1263   Automated Outbound   1864   0715                            Hungup
 4/28/12 8:24 AM   88909770   7897      1307   Automated Outbound   1864   0715                            Hungup
 4/29/12 1:27 PM   88989023   7757      1307   Automated Outbound   1864   0715                            Hungup
 5/1/12 10:56 AM    4028839   6518   1000438   Automated Outbound   1864   0715                            Hungup
 5/3/12 11:16 AM    4156416   9586   1000450   Automated Outbound   1864   0715                            Hungup
  5/3/12 8:42 PM   89604228   5957      1406   Automated Outbound   1864   0715                            Hungup
 5/4/12 11:11 AM   89678162   6693      1263   Automated Outbound   1864   0715                            Hungup
  5/5/12 8:26 AM   89776517   8907      1307   Automated Outbound   1864   0715                            Hungup
  5/6/12 1:25 PM   89910722   7574      1307   Automated Outbound   1864   0715                            Hungup
 5/7/12 11:10 AM   90071860   8053      1263   Automated Outbound   1864   0715                            Hungup
  5/9/12 8:11 AM   90325012   9165      1263   Automated Outbound   1864   0715                            Hungup
 5/10/12 8:12 AM   90488982   9374      1263   Automated Outbound   1864   0715                            Hungup
 5/11/12 8:09 AM   90687390   8900      1263   Automated Outbound   1864   0715                            Hungup
 5/12/12 9:02 AM   90871575   8683      1307   Automated Outbound   1864   0715                            Hungup
 5/13/12 1:10 PM   90973110   8097      1307   Automated Outbound   1864   0715                            Hungup
 5/14/12 8:12 AM   91059695   6996      1263   Automated Outbound   1864   0715                            Hungup
 5/14/12 8:51 PM   91267042   8798      1406   Automated Outbound   1864   0715                            Hungup
 5/15/12 8:21 AM    5678106   9668   1000438   Automated Outbound   1864   0715                            Hungup
5/16/12 11:10 AM   91527742   8323      1263   Automated Outbound   1864   0715                            Hungup
5/17/12 11:11 AM   91704858   9614      1263   Automated Outbound   1864   0715                            Hungup
 5/17/12 8:32 PM   91787057   9309      1406   Automated Outbound   1864   0715                            Hungup
 5/18/12 8:43 AM    6051971   9216   1000438   Automated Outbound   1864   0715                            Hungup
5/19/12 11:16 AM   91961888   7443      1263   Automated Outbound   1864   0715                            Hungup
 5/20/12 1:32 PM   92021825   8512      1307   Automated Outbound   1864   0715                            Hungup
 5/21/12 8:25 AM    6262017   7378   1000438   Automated Outbound   1864   0715                            Hungup
 5/22/12 9:09 AM   92252871   9037      1263   Automated Outbound   1864   0715                            Hungup



                                                                                     Ocwen (Denova) Document Production - 0058
                       Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 27 of 82 PageID 970


 5/22/12 9:40 AM    6397971   7365   1000450   Automated Outbound   1864   0715                            Hungup
 5/23/12 9:09 AM    6493997   6738   1000450   Automated Outbound   1864   0715                            Hungup
 5/23/12 9:40 AM    6494766   7206   1000450   Automated Outbound   1864   0715                            Hungup
 5/23/12 8:06 PM   92516449   9894      1406   Automated Outbound   1864   0715                            Hungup
 5/24/12 9:10 AM   92562058   9141      1263   Automated Outbound   1864   0715                            Hungup
 5/24/12 9:40 AM   92564540   7150      1263   Automated Outbound   1864   0715                            Hungup
 5/25/12 9:09 AM    6699674   8045   1000450   Automated Outbound   1864   0715                            Hungup
 5/25/12 9:40 AM    6708311   7941   1000450   Automated Outbound   1864   0715                            Hungup
 5/26/12 9:10 AM    6854681   6015   1000450   Automated Outbound   1864   0715                            Hungup
 5/26/12 9:40 AM    6857718   8924   1000450   Automated Outbound   1864   0715                            Hungup
5/27/12 12:01 PM    6902847   9485   1000450   Automated Outbound   1864   0715                            Hungup
 5/28/12 9:10 AM   93176980   7183      1263   Automated Outbound   1864   0715                            Hungup
 5/28/12 9:40 AM    6992209   6650   1000450   Automated Outbound   1864   0715                            Hungup
 5/29/12 9:09 AM    7149795   8858   1000450   Automated Outbound   1864   0715                            Hungup
 5/29/12 9:40 AM   93339654   9283      1263   Automated Outbound   1864   0715                            Hungup
 5/30/12 9:09 AM    7261514   9770   1000450   Automated Outbound   1864   0715                            Hungup
 5/30/12 9:40 AM   93531413   6551      1263   Automated Outbound   1864   0715                            Hungup
 5/31/12 9:09 AM    7367712   7201   1000450   Automated Outbound   1864   0715                            Hungup
 5/31/12 9:40 AM    7370938   9980   1000450   Automated Outbound   1864   0715                            Hungup
 5/31/12 6:18 PM   93886126   9194      1406   Automated Outbound   1864   0715                            Hungup
  6/1/12 8:56 AM   93965761   6700      1307   Automated Outbound   1864   0715                            Hungup
  6/1/12 3:36 PM    7505530   9822   1000438   Automated Outbound   1864   0715                            Hungup
  6/1/12 5:57 PM   94128237   7422      1406   Automated Outbound   1864   0715                            Hungup
  6/2/12 9:10 AM   94185741   8749      1263   Automated Outbound   1864   0715                            Hungup
  6/2/12 9:41 AM   94194421   9074      1263   Automated Outbound   1864   0715                            Hungup
  6/4/12 9:11 AM   94440720   6012      1263   Automated Outbound   1864   0715                            Hungup
  6/4/12 9:40 AM   94450721   7337      1263   Automated Outbound   1864   0715                            Hungup
  6/5/12 5:11 PM   95018656   6277      1263   Automated Outbound   1864   0715                            Hungup
  6/5/12 5:41 PM   95027546   6336      1263   Automated Outbound   1864   0715                            Hungup
  6/6/12 5:10 PM   95310673   6110      1263   Automated Outbound   1864   0715                            Hungup
  6/6/12 5:41 PM   95323539   6173      1263   Automated Outbound   1864   0715                            Hungup
  6/7/12 5:11 PM    8318663   9768   1000450   Automated Outbound   1864   0715                            Hungup
  6/7/12 5:41 PM    8324909   7267   1000450   Automated Outbound   1864   0715                            Hungup
  6/8/12 5:11 PM   95976307   7217      1263   Automated Outbound   1864   0715                            Hungup
  6/8/12 5:41 PM   95990094   8244      1263   Automated Outbound   1864   0715                            Hungup
  6/8/12 8:30 PM   96079170   6269      1406   Automated Outbound   1864   0715                            Hungup
 6/10/12 5:13 PM   96257667   6996      1263   Automated Outbound   1864   0715                            Hungup
 6/10/12 5:42 PM    8923042   9947   1000450   Automated Outbound   1864   0715                            Hungup
 6/11/12 5:10 PM   96475081   7618      1263   Automated Outbound   1864   0715                            Hungup
 6/11/12 5:41 PM   96479500   7233      1263   Automated Outbound   1864   0715                            Hungup
 6/12/12 6:11 PM    9405879   6826   1000450   Automated Outbound   1864   0715                            Hungup
 6/12/12 6:41 PM   96799364   6762      1263   Automated Outbound   1864   0715                            Hungup
 6/13/12 6:12 PM    9655214   7222   1000450   Automated Outbound   1864   0715                            Hungup
 6/13/12 6:41 PM    9674504   9818   1000450   Automated Outbound   1864   0715                            Hungup
 6/14/12 6:12 PM    9881519   8216   1000450   Automated Outbound   1864   0715                            Hungup
 6/14/12 6:41 PM   97340140   7681      1263   Automated Outbound   1864   0715                            Hungup



                                                                                     Ocwen (Denova) Document Production - 0059
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 28 of 82 PageID 971


 6/15/12 6:12 PM    10054910   8626   1000450   Automated Outbound   1864   0715                            Hungup
 6/15/12 6:41 PM    10074323   7088   1000450   Automated Outbound   1864   0715                            Hungup
 6/17/12 6:13 PM    10365132   9450   1000450   Automated Outbound   1864   0715                            Hungup
 6/17/12 6:42 PM    10377275   9267   1000450   Automated Outbound   1864   0715                            Hungup
 6/18/12 6:12 PM    97917352   8474      1263   Automated Outbound   1864   0715                            Hungup
 6/18/12 6:42 PM    97920784   7268      1263   Automated Outbound   1864   0715                            Hungup
 6/19/12 6:12 PM    10802271   7860   1000450   Automated Outbound   1864   0715                            Hungup
 6/19/12 6:42 PM    98058070   9346      1263   Automated Outbound   1864   0715                            Hungup
 6/20/12 6:12 PM    98186166   9427      1263   Automated Outbound   1864   0715                            Hungup
 6/20/12 6:41 PM    98200980   7641      1263   Automated Outbound   1864   0715                            Hungup
 6/21/12 6:11 PM    11155917   9512   1000450   Automated Outbound   1864   0715                            Hungup
 6/21/12 6:42 PM    98359450   9508      1263   Automated Outbound   1864   0715                            Hungup
 6/22/12 6:12 PM    11342398   8215   1000450   Automated Outbound   1864   0715                            Hungup
 6/22/12 6:42 PM    11358450   7596   1000450   Automated Outbound   1864   0715                            Hungup
 6/24/12 1:14 PM    98611725   6407      1307   Automated Outbound   1864   0715                            Hungup
 6/25/12 6:14 PM    11890640   6354   1000450   Automated Outbound   1864   0715                            Hungup
 6/25/12 6:43 PM    11905915   8934   1000450   Automated Outbound   1864   0715                            Hungup
 6/26/12 1:23 PM    12013729   6643   1000450   Automated Outbound   1864   0715                            Hungup
 6/26/12 1:42 PM    12017465   9906   1000450   Automated Outbound   1864   0715                            Hungup
 6/27/12 1:12 PM    98972123   6970      1263   Automated Outbound   1864   0715                            Hungup
 6/27/12 1:42 PM    12229662   8038   1000450   Automated Outbound   1864   0715                            Hungup
 6/28/12 1:11 PM    99113309   5977      1263   Automated Outbound   1864   0715                            Hungup
 6/28/12 1:42 PM    99117192   9091      1263   Automated Outbound   1864   0715                            Hungup
 6/28/12 8:55 PM    99205846   7024      1406   Automated Outbound   1864   0715                            Hungup
 6/29/12 1:12 PM    12623200   6372   1000450   Automated Outbound   1864   0715                            Hungup
 6/29/12 1:43 PM    99258120   8112      1263   Automated Outbound   1864   0715                            Hungup
 6/30/12 1:18 PM    12828760   8923   1000450   Automated Outbound   1864   0715                            Hungup
 6/30/12 1:46 PM    12837911   9493   1000450   Automated Outbound   1864   0715                            Hungup
  7/1/12 1:27 PM    12947169   6700   1000450   Automated Outbound   1864   0715                            Hungup
  7/1/12 1:53 PM    99405344   7917      1263   Automated Outbound   1864   0715                            Hungup
  7/2/12 1:15 PM    13178182   6513   1000450   Automated Outbound   1864   0715                            Hungup
  7/2/12 2:10 PM    13183853   9951   1000450   Automated Outbound   1864   0715                            Hungup
 7/3/12 12:12 PM    99729725   8321      1263   Automated Outbound   1864   0715                            Hungup
 7/3/12 12:43 PM    99746219   7711      1263   Automated Outbound   1864   0715                            Hungup
 7/5/12 12:15 PM    13648129   9548   1000450   Automated Outbound   1864   0715                            Hungup
 7/5/12 12:42 PM   100042504   7098      1263   Automated Outbound   1864   0715                            Hungup
 7/6/12 12:14 PM   100278201   7609      1263   Automated Outbound   1864   0715                            Hungup
 7/6/12 12:43 PM    13893880   6819   1000450   Automated Outbound   1864   0715                            Hungup
 7/7/12 12:30 PM    14160782   7265   1000450   Automated Outbound   1864   0715                            Hungup
 7/7/12 12:47 PM    14164204   6436   1000450   Automated Outbound   1864   0715                            Hungup
 7/8/12 12:26 PM    14268282   9451   1000450   Automated Outbound   1864   0715                            Hungup
 7/8/12 12:46 PM    14277263   6093   1000450   Automated Outbound   1864   0715                            Hungup
 7/9/12 12:13 PM   100645928   8058      1263   Automated Outbound   1864   0715                            Hungup
 7/9/12 12:43 PM   100658415   7269      1263   Automated Outbound   1864   0715                            Hungup
7/10/12 12:13 PM    14728930   6403   1000450   Automated Outbound   1864   0715                            Hungup
7/10/12 12:43 PM   100873950   7771      1263   Automated Outbound   1864   0715                            Hungup



                                                                                      Ocwen (Denova) Document Production - 0060
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 29 of 82 PageID 972


7/11/12 12:13 PM   101026349   6235      1263   Automated Outbound   1864   0715                            Hungup
7/11/12 12:43 PM   101031095   6173      1263   Automated Outbound   1864   0715                            Hungup
7/12/12 12:14 PM   101210636   7824      1263   Automated Outbound   1864   0715                            Hungup
7/12/12 12:43 PM    15059686   9346   1000450   Automated Outbound   1864   0715                            Hungup
7/13/12 12:13 PM    15217477   8532   1000450   Automated Outbound   1864   0715                            Hungup
7/13/12 12:43 PM    15226661   8705   1000450   Automated Outbound   1864   0715                            Hungup
 7/14/12 2:06 PM    15371985   8809   1000438   Automated Outbound   1864   0715                            Hungup
7/15/12 12:33 PM   101518610   8651      1263   Automated Outbound   1864   0715                            Hungup
7/15/12 12:45 PM    15445338   8775   1000450   Automated Outbound   1864   0715                            Hungup
7/16/12 12:13 PM    15625157   7346   1000450   Automated Outbound   1864   0715                            Hungup
7/16/12 12:43 PM   101630880   7666      1263   Automated Outbound   1864   0715                            Hungup
7/17/12 12:13 PM    15801542   8711   1000450   Automated Outbound   1864   0715                            Hungup
7/17/12 12:43 PM   101772344   7117      1263   Automated Outbound   1864   0715                            Hungup
 7/18/12 8:57 AM   101890512   8409      1307   Automated Outbound   1864   0715                            Hungup
 7/18/12 7:34 PM    16002865   7852   1000438   Automated Outbound   1864   0715                            Hungup
 7/19/12 4:14 PM   102078112   7059      1263   Automated Outbound   1864   0715                            Hungup
 7/19/12 4:43 PM    16127989   8670   1000450   Automated Outbound   1864   0715                            Hungup
 7/20/12 3:33 PM   102224498   6345      1406   Automated Outbound   1864   0715                            Hungup
 7/20/12 4:13 PM    16247491   6138   1000450   Automated Outbound   1864   0715                            Hungup
 7/20/12 4:43 PM    16252938   6879   1000450   Automated Outbound   1864   0715                            Hungup
 7/21/12 4:14 PM    16329805   7982   1000450   Automated Outbound   1864   0715                            Hungup
 7/21/12 4:44 PM   102334255   5979      1263   Automated Outbound   1864   0715                            Hungup
 7/22/12 4:13 PM    16375565   6419   1000450   Automated Outbound   1864   0715                            Hungup
 7/22/12 4:43 PM    16378510   9293   1000450   Automated Outbound   1864   0715                            Hungup
 7/23/12 4:13 PM   102405566   9224      1263   Automated Outbound   1864   0715                            Hungup
 7/23/12 4:43 PM   102409703   8313      1263   Automated Outbound   1864   0715                            Hungup
 7/24/12 3:13 PM    16487579   8336   1000450   Automated Outbound   1864   0715                            Hungup
 7/24/12 3:43 PM    16491153   7119   1000450   Automated Outbound   1864   0715                            Hungup
 7/25/12 3:13 PM   102714982   9446      1263   Automated Outbound   1864   0715                            Hungup
 7/25/12 3:43 PM    16585877   6032   1000450   Automated Outbound   1864   0715                            Hungup
 7/26/12 3:13 PM    16677685   7826   1000450   Automated Outbound   1864   0715                            Hungup
 7/26/12 3:44 PM    16681251   6690   1000450   Automated Outbound   1864   0715                            Hungup
 7/26/12 5:10 PM   102920508   6640      1406   Automated Outbound   1864   0715                            Hungup
 7/27/12 3:13 PM    16766752   9671   1000450   Automated Outbound   1864   0715                            Hungup
 7/27/12 3:43 PM   103085524   8323      1263   Automated Outbound   1864   0715                            Hungup
 7/28/12 3:13 PM    16862548   6827   1000450   Automated Outbound   1864   0715                            Hungup
 7/28/12 3:44 PM    16866850   6853   1000450   Automated Outbound   1864   0715                            Hungup
 7/29/12 3:20 PM   103254448   9299      1263   Automated Outbound   1864   0715                            Hungup
 7/29/12 3:48 PM    16935596   7514   1000450   Automated Outbound   1864   0715                            Hungup
 7/30/12 3:15 PM   103392445   7570      1263   Automated Outbound   1864   0715                            Hungup
 7/30/12 3:44 PM   103396831   6887      1263   Automated Outbound   1864   0715                            Hungup
 7/31/12 3:14 PM    17140627   8575   1000450   Automated Outbound   1864   0715                            Hungup
 7/31/12 3:44 PM    17145380   8332   1000450   Automated Outbound   1864   0715                            Hungup
  8/1/12 3:13 PM   103682708   8895      1263   Automated Outbound   1864   0715                            Hungup
  8/1/12 3:44 PM    17257381   9294   1000450   Automated Outbound   1864   0715                            Hungup
  8/2/12 3:14 PM   103874448   9984      1263   Automated Outbound   1864   0715                            Hungup



                                                                                      Ocwen (Denova) Document Production - 0061
                       Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 30 of 82 PageID 973


 8/2/12 3:44 PM   103882145   8880      1263   Automated Outbound   1864   0715                            Hungup
 8/3/12 3:14 PM    17545671   7877   1000450   Automated Outbound   1864   0715                            Hungup
 8/3/12 3:44 PM    17550831   8263   1000450   Automated Outbound   1864   0715                            Hungup
 8/4/12 3:27 PM    17712636   6443   1000450   Automated Outbound   1864   0715                            Hungup
 8/4/12 3:48 PM    17716287   9974   1000450   Automated Outbound   1864   0715                            Hungup
 8/4/12 4:49 PM   104276427   7444      1406   Automated Outbound   1864   0715                            Hungup
 8/5/12 3:31 PM    17811294   8481   1000450   Automated Outbound   1864   0715                            Hungup
 8/5/12 3:50 PM    17814569   7593   1000450   Automated Outbound   1864   0715                            Hungup
 8/5/12 5:20 PM   104324630   8234      1406   Automated Outbound   1864   0715                            Hungup
 8/6/12 3:14 PM   104469118   6813      1263   Automated Outbound   1864   0715                            Hungup
 8/6/12 3:44 PM    17950832   9902   1000450   Automated Outbound   1864   0715                            Hungup
 8/7/12 2:14 PM    18089781   8564   1000450   Automated Outbound   1864   0715                            Hungup
 8/7/12 2:44 PM    18095039   9057   1000450   Automated Outbound   1864   0715                            Hungup
8/8/12 12:55 PM   104808994   8824      1406   Automated Outbound   1864   0715                            Hungup
 8/8/12 2:02 PM    18256226   6566   1000450   Automated Outbound   1864   0715                            Hungup
 8/8/12 2:32 PM   104860945   9726      1263   Automated Outbound   1864   0715                            Hungup
 8/8/12 5:17 PM   104906960   7405      1406   Automated Outbound   1864   0715                            Hungup
 8/9/12 2:02 PM   105070792   6887      1263   Automated Outbound   1864   0715                            Hungup
 8/9/12 2:31 PM    18439921   9655   1000450   Automated Outbound   1864   0715                            Hungup
8/10/12 2:02 PM    18599789   6143   1000450   Automated Outbound   1864   0715                            Hungup
8/10/12 2:32 PM    18604973   6568   1000450   Automated Outbound   1864   0715                            Hungup
8/10/12 8:21 PM   105317129   8368      1406   Automated Outbound   1864   0715                            Hungup
8/11/12 8:48 AM   105326809   8988      1307   Automated Outbound   1864   0715                            Hungup
8/11/12 2:35 PM    18768315   9885   1000450   Automated Outbound   1864   0715                            Hungup
8/12/12 1:07 PM    18819894   5954   1000438   Automated Outbound   1864   0715                            Hungup
8/12/12 2:43 PM    18845275   6468   1000450   Automated Outbound   1864   0715                            Hungup
8/13/12 2:02 PM    18982260   7409   1000450   Automated Outbound   1864   0715                            Hungup
8/13/12 2:32 PM   105625402   6894      1263   Automated Outbound   1864   0715                            Hungup
8/14/12 8:52 AM    19074894   8587   1000438   Automated Outbound   1864   0715                            Hungup
8/14/12 5:00 PM   105815032   8909      1307   Automated Outbound   1864   0715                            Hungup
8/15/12 2:02 PM   105989934   8570      1263   Automated Outbound   1864   0715                            Hungup
8/15/12 2:32 PM   105995339   9143      1263   Automated Outbound   1864   0715                            Hungup
8/15/12 8:47 PM   106072858   8799      1406   Automated Outbound   1864   0715                            Hungup
8/16/12 2:01 PM   106172779   5960      1263   Automated Outbound   1864   0715                            Hungup
8/16/12 2:32 PM    19408386   7075   1000450   Automated Outbound   1864   0715                            Hungup
8/16/12 6:27 PM   106256335   9058      1406   Automated Outbound   1864   0715                            Hungup
8/17/12 2:02 PM    19525664   7070   1000450   Automated Outbound   1864   0715                            Hungup
8/17/12 2:32 PM   106376246   9010      1263   Automated Outbound   1864   0715                            Hungup
8/17/12 3:59 PM   106418307   8529      1406   Automated Outbound   1864   0715                            Hungup
8/18/12 2:04 PM   106549300   6585      1263   Automated Outbound   1864   0715                            Hungup
8/18/12 2:32 PM   106553410   6422      1263   Automated Outbound   1864   0715                            Hungup
8/18/12 3:40 PM   106572554   8863      1406   Automated Outbound   1864   0715                            Hungup
8/19/12 2:06 PM    19724339   7462   1000450   Automated Outbound   1864   0715                            Hungup
8/19/12 2:34 PM   106652504   8316      1263   Automated Outbound   1864   0715                            Hungup
8/19/12 5:17 PM   106682680   9362      1406   Automated Outbound   1864   0715                            Hungup
8/20/12 2:03 PM    19837148   7836   1000450   Automated Outbound   1864   0715                            Hungup



                                                                                     Ocwen (Denova) Document Production - 0062
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 31 of 82 PageID 974


 8/20/12 2:32 PM   106816298   8344      1263   Automated Outbound   1864   0715                            Hungup
 8/20/12 5:02 PM   106850269   6381      1406   Automated Outbound   1864   0715                            Hungup
 8/21/12 4:02 PM   107019490   9027      1263   Automated Outbound   1864   0715                            Hungup
 8/21/12 4:32 PM   107027840   8673      1406   Automated Outbound   1864   0715                            Hungup
 8/21/12 4:32 PM   107028976   9791      1263   Automated Outbound   1864   0715                            Hungup
 8/22/12 2:52 PM   107216403   7883      1406   Automated Outbound   1864   0715                            Hungup
 8/22/12 4:03 PM   107256691   6138      1263   Automated Outbound   1864   0715                            Hungup
 8/22/12 4:32 PM   107260852   9792      1263   Automated Outbound   1864   0715                            Hungup
 8/23/12 4:03 PM   107406615   9816      1263   Automated Outbound   1864   0715                            Hungup
 8/23/12 4:32 PM    20214729   9149   1000450   Automated Outbound   1864   0715                            Hungup
 8/24/12 4:06 PM   107567765   7201      1263   Automated Outbound   1864   0715                            Hungup
 8/24/12 4:35 PM   107572925   7627      1263   Automated Outbound   1864   0715                            Hungup
 8/25/12 1:24 PM   107679879   7191      1406   Automated Outbound   1864   0715                            Hungup
 8/25/12 4:04 PM    20474052   8431   1000450   Automated Outbound   1864   0715                            Hungup
 8/25/12 4:33 PM   107716792   6118      1263   Automated Outbound   1864   0715                            Hungup
 8/26/12 2:08 PM    20532168   7509   1000438   Automated Outbound   1864   0715                            Hungup
 8/26/12 4:23 PM   107799108   8585      1406   Automated Outbound   1864   0715                            Hungup
 8/26/12 4:41 PM    20565742   7838   1000450   Automated Outbound   1864   0715                            Hungup
 8/26/12 5:43 PM   107817704   6466      1307   Automated Outbound   1864   0715                            Hungup
 8/27/12 4:11 PM    20691937   8762   1000450   Automated Outbound   1864   0715                            Hungup
 8/27/12 4:36 PM    20693888   9820   1000450   Automated Outbound   1864   0715                            Hungup
8/28/12 10:03 AM    20751990   5978   1000450   Automated Outbound   1864   0715                            Hungup
8/28/12 10:33 AM   108051824   9061      1263   Automated Outbound   1864   0715                            Hungup
8/29/12 10:02 AM   108225617   6678      1263   Automated Outbound   1864   0715                            Hungup
8/29/12 10:33 AM   108230514   6974      1263   Automated Outbound   1864   0715                            Hungup
8/30/12 10:03 AM    20947250   9031   1000450   Automated Outbound   1864   0715                            Hungup
8/30/12 10:33 AM   108377831   9229      1263   Automated Outbound   1864   0715                            Hungup
 8/30/12 2:32 PM   108454686   7345      1462   Automated Outbound   1864   0715                            Hungup
8/31/12 10:03 AM    21059896   8408   1000450   Automated Outbound   1864   0715                            Hungup
8/31/12 10:32 AM    21063417   6820   1000450   Automated Outbound   1864   0715                            Hungup
 8/31/12 7:19 PM   108667626   9075      1406   Automated Outbound   1864   0715                            Hungup
 9/1/12 10:14 AM    21161995   6943   1000450   Automated Outbound   1864   0715                            Hungup
 9/1/12 10:44 AM    21166550   6963   1000450   Automated Outbound   1864   0715                            Hungup
 9/3/12 10:15 AM   108873503   6495      1263   Automated Outbound   1864   0715                            Hungup
 9/3/12 10:38 AM    21377640   8922   1000450   Automated Outbound   1864   0715                            Hungup
 9/4/12 11:31 AM   109119411   7296      1462   Automated Outbound   1864   0715                            Hungup
  9/4/12 3:02 PM   109193892   6889      1263   Automated Outbound   1864   0715                            Hungup
  9/4/12 3:33 PM    21557070   6187   1000450   Automated Outbound   1864   0715                            Hungup
  9/5/12 3:03 PM   109381024   6529      1263   Automated Outbound   1864   0715                            Hungup
  9/5/12 3:33 PM   109401129   9748      1263   Automated Outbound   1864   0715                            Hungup
  9/5/12 3:50 PM   109413532   9562      1462   Automated Outbound   1864   0715                            Hungup
  9/6/12 3:04 PM   109631283   6474      1263   Automated Outbound   1864   0715                            Hungup
  9/6/12 3:33 PM   109646929   9279      1263   Automated Outbound   1864   0715                            Hungup
  9/6/12 4:50 PM   109687797   7869      1462   Automated Outbound   1864   0715                            Hungup
  9/7/12 3:03 PM   109861056   6633      1263   Automated Outbound   1864   0715                            Hungup
  9/7/12 3:34 PM   109877547   6225      1263   Automated Outbound   1864   0715                            Hungup



                                                                                      Ocwen (Denova) Document Production - 0063
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 32 of 82 PageID 975


  9/7/12 4:23 PM   109903449   6713      1462   Automated Outbound   1864   0715                            Hungup
  9/9/12 6:00 PM   110186341   6275      1462   Automated Outbound   1864   0715                            Hungup
 9/11/12 8:08 AM    22381589   8892   1000450   Automated Outbound   1864   0715                            Hungup
 9/11/12 8:37 AM   110442695   7936      1263   Automated Outbound   1864   0715                            Hungup
 9/12/12 8:04 AM   110611899   8658      1263   Automated Outbound   1864   0715                            Hungup
 9/12/12 8:35 AM    22507380   5933   1000450   Automated Outbound   1864   0715                            Hungup
9/12/12 11:43 AM   110689212   9177      1462   Automated Outbound   1864   0715                            Hungup
 9/13/12 8:07 AM    22631174   9620   1000450   Automated Outbound   1864   0715                            Hungup
 9/13/12 8:38 AM    22637581   7651   1000450   Automated Outbound   1864   0715                            Hungup
 9/13/12 4:40 PM   110948378   7199      1462   Automated Outbound   1864   0715                            Hungup
 9/14/12 8:07 AM   111009662   6999      1263   Automated Outbound   1864   0715                            Hungup
 9/14/12 8:38 AM    22772035   8154   1000450   Automated Outbound   1864   0715                            Hungup
 9/15/12 8:07 AM   111183434   7232      1263   Automated Outbound   1864   0715                            Hungup
 9/15/12 8:34 AM   111191760   7252      1263   Automated Outbound   1864   0715                            Hungup
9/16/12 11:55 AM   111312223   8710      1307   Automated Outbound   1864   0715                            Hungup
 9/16/12 4:55 PM   111386101   7138      1462   Automated Outbound   1864   0715                            Hungup
 9/17/12 8:05 AM    23111909   7228   1000450   Automated Outbound   1864   0715                            Hungup
 9/17/12 8:38 AM    23118366   9335   1000450   Automated Outbound   1864   0715                            Hungup
 9/18/12 9:16 AM   111584552   6218      1307   Automated Outbound   1864   0715                            Hungup
 9/18/12 1:07 PM   111672814   8548      1462   Automated Outbound   1864   0715                            Hungup
9/19/12 10:05 AM    23371331   9415   1000450   Automated Outbound   1864   0715                            Hungup
9/19/12 10:34 AM    23374818   8343   1000450   Automated Outbound   1864   0715                            Hungup
9/20/12 10:04 AM   111892333   9761      1263   Automated Outbound   1864   0715                            Hungup
9/20/12 10:34 AM   111896051   8936      1263   Automated Outbound   1864   0715                            Hungup
9/21/12 10:08 AM    23586383   8030   1000450   Automated Outbound   1864   0715                            Hungup
9/21/12 10:35 AM   112065343   5921      1263   Automated Outbound   1864   0715                            Hungup
 9/21/12 6:03 PM   112213453   6407      1462   Automated Outbound   1864   0715                            Hungup
9/22/12 10:04 AM    23749984   8565   1000450   Automated Outbound   1864   0715                            Hungup
9/22/12 10:34 AM    23754327   8629   1000450   Automated Outbound   1864   0715                            Hungup
9/22/12 12:57 PM   112305886   8575      1406   Automated Outbound   1864   0715                            Hungup
9/23/12 10:08 AM    23836726   9854   1000450   Automated Outbound   1864   0715                            Hungup
9/23/12 10:38 AM    23839441   8416   1000450   Automated Outbound   1864   0715                            Hungup
9/24/12 10:08 AM   112496199   8436      1263   Automated Outbound   1864   0715                            Hungup
9/24/12 10:37 AM   112507947   7314      1263   Automated Outbound   1864   0715                            Hungup
 9/25/12 2:04 PM   112762644   6433      1263   Automated Outbound   1864   0715                            Hungup
 9/25/12 2:34 PM   112767866   6808      1263   Automated Outbound   1864   0715                            Hungup
 9/26/12 2:04 PM   112957336   7207      1263   Automated Outbound   1864   0715                            Hungup
 9/26/12 2:34 PM   112962186   7291      1263   Automated Outbound   1864   0715                            Hungup
 9/27/12 2:09 PM    24291657   8614   1000450   Automated Outbound   1864   0715                            Hungup
 9/27/12 2:37 PM   113165393   8124      1263   Automated Outbound   1864   0715                            Hungup
 9/28/12 2:06 PM   113330955   6659      1263   Automated Outbound   1864   0715                            Hungup
 9/28/12 2:35 PM   113335519   6326      1263   Automated Outbound   1864   0715                            Hungup
 9/29/12 2:08 PM   113457894   6017      1263   Automated Outbound   1864   0715                            Hungup
 9/29/12 2:35 PM    24542272   9681   1000450   Automated Outbound   1864   0715                            Hungup
 9/30/12 2:13 PM    24617180   6788   1000450   Automated Outbound   1864   0715                            Hungup
 9/30/12 2:39 PM    24621278   6638   1000450   Automated Outbound   1864   0715                            Hungup



                                                                                      Ocwen (Denova) Document Production - 0064
                         Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 33 of 82 PageID 976


  10/1/12 2:11 PM    24716247   7881   1000450   Automated Outbound   1864   0715                            Hungup
  10/1/12 2:36 PM    24721100   7868   1000450   Automated Outbound   1864   0715                            Hungup
  10/2/12 2:11 PM    24839678   6762   1000450   Automated Outbound   1864   0715                            Hungup
  10/2/12 2:37 PM    24848018   6295   1000450   Automated Outbound   1864   0715                            Hungup
  10/3/12 2:06 PM   114103577   7373      1263   Automated Outbound   1864   0715                            Hungup
  10/3/12 2:35 PM    24985562   6054   1000450   Automated Outbound   1864   0715                            Hungup
  10/3/12 5:49 PM   114185847   7119      1462   Automated Outbound   1864   0715                            Hungup
  10/4/12 9:09 AM    25067749   7454   1000450   Automated Outbound   1864   0715                            Hungup
  10/4/12 9:37 AM   114234844   7401      1263   Automated Outbound   1864   0715                            Hungup
  10/5/12 9:11 AM   114386691   7106      1263   Automated Outbound   1864   0715                            Hungup
  10/5/12 9:38 AM   114394861   6692      1263   Automated Outbound   1864   0715                            Hungup
  10/5/12 5:05 PM   114541124   8578      1462   Automated Outbound   1864   0715                            Hungup
  10/6/12 9:10 AM    25360362   8574   1000450   Automated Outbound   1864   0715                            Hungup
  10/6/12 9:38 AM    25373442   9260   1000450   Automated Outbound   1864   0715                            Hungup
  10/7/12 9:46 AM    25475634   9059   1000450   Automated Outbound   1864   0715                            Hungup
  10/8/12 9:10 AM    25655632   6099   1000450   Automated Outbound   1864   0715                            Hungup
  10/8/12 9:39 AM   114889699   6291      1263   Automated Outbound   1864   0715                            Hungup
  10/9/12 9:05 AM   115061027   6033      1263   Automated Outbound   1864   0715                            Hungup
  10/9/12 9:35 AM   115068960   9516      1263   Automated Outbound   1864   0715                            Hungup
  10/9/12 4:04 PM   115187602   9174      1462   Automated Outbound   1864   0715                            Hungup
 10/10/12 9:08 AM    25890143   9132   1000450   Automated Outbound   1864   0715                            Hungup
 10/10/12 9:37 AM   115294974   7480      1263   Automated Outbound   1864   0715                            Hungup
 10/10/12 3:10 PM   115409846   8687      1462   Automated Outbound   1864   0715                            Hungup
 10/11/12 9:09 AM    26029893   8331   1000450   Automated Outbound   1864   0715                            Hungup
 10/11/12 9:38 AM   115529576   6691      1263   Automated Outbound   1864   0715                            Hungup
 10/11/12 5:21 PM   115696562   8352      1462   Automated Outbound   1864   0715                            Hungup
 10/12/12 9:08 AM    26149192   7509   1000450   Automated Outbound   1864   0715                            Hungup
 10/12/12 9:36 AM   115779284   8813      1263   Automated Outbound   1864   0715                            Hungup
 10/13/12 9:08 AM   115967089   6046      1263   Automated Outbound   1864   0715                            Hungup
 10/13/12 9:37 AM    26281544   6720   1000450   Automated Outbound   1864   0715                            Hungup
10/14/12 12:50 PM   116113613   7597      1307   Automated Outbound   1864   0715                            Hungup
 10/14/12 6:56 PM   116245835   6926      1462   Automated Outbound   1864   0715                            Hungup
 10/15/12 9:07 AM    26479659   6460   1000450   Automated Outbound   1864   0715                            Hungup
 10/15/12 9:38 AM   116292838   5929      1263   Automated Outbound   1864   0715                            Hungup
 10/15/12 5:22 PM   116437592   7997      1462   Automated Outbound   1864   0715                            Hungup
 10/16/12 1:06 PM    26659013   9748   1000450   Automated Outbound   1864   0715                            Hungup
 10/17/12 1:05 PM    26782289   6642   1000450   Automated Outbound   1864   0715                            Hungup
 10/17/12 1:35 PM   116733760   7723      1263   Automated Outbound   1864   0715                            Hungup
 10/17/12 3:44 PM   116781021   7459      1462   Automated Outbound   1864   0715                            Hungup
 10/18/12 1:06 PM    26918112   7533   1000450   Automated Outbound   1864   0715                            Hungup
 10/18/12 1:37 PM    26919545   8334   1000450   Automated Outbound   1864   0715                            Hungup
 10/19/12 1:09 PM    27070805   8695   1000451   Automated Outbound   1864   0715                            Hungup
 10/19/12 1:37 PM   117096177   9147      1261   Automated Outbound   1864   0715                            Hungup
 10/19/12 4:32 PM   117150786   7037      1462   Automated Outbound   1864   0715                            Hungup
 10/20/12 1:24 PM    27222034   9676   1000451   Automated Outbound   1864   0715                            Hungup
 10/20/12 4:59 PM   117335088   8729      1462   Automated Outbound   1864   0715                            Hungup



                                                                                       Ocwen (Denova) Document Production - 0065
                         Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 34 of 82 PageID 977


 10/21/12 3:28 PM   117409886   5907      1462          Automated Outbound   1864   0715                                                 Hungup
 10/21/12 7:46 PM    27369416   9974   1000451          Automated Outbound   1864   0715                                                 Hungup
 10/22/12 1:25 PM    27407757   9752   1000451          Automated Outbound   1864   0715                                                 Hungup
 10/22/12 6:59 PM   117600415   6050      1462          Automated Outbound   1864   0715                                                 Hungup
10/23/12 10:27 AM    27546084   6731   1000451          Automated Outbound   1864   0715                                                 Hungup
 10/23/12 5:33 PM   117741396   8293      1462          Automated Outbound   1864   0715                                                 Hungup
10/24/12 10:22 AM    27657422   7761   1000451          Automated Outbound   1864   0715                                                 Hungup
 10/24/12 5:16 PM   117915406   6732      1462          Automated Outbound   1864   0715                                                 Hungup
10/25/12 10:24 AM    27787689   8081   1000451          Automated Outbound   1864   0715                                                 Hungup
 10/25/12 7:15 PM   118097688   7895      1462          Automated Outbound   1864   0715                                                 Hungup
10/26/12 10:22 AM   118127954   6623      1261          Automated Outbound   1864   0715                                                 Hungup
 10/27/12 8:53 AM   118289428   7900      1308          Automated Outbound   1864   0715                                                 Hungup
 10/28/12 1:40 PM    28092082   9275   1000439          Automated Outbound   1864   0715                                                 Hungup
 10/28/12 7:21 PM   118518571   9471      1462          Automated Outbound   1864   0715                                                 Hungup
10/29/12 12:04 PM   118564147   9180      1261          Automated Outbound   1864   0715                                                 Hungup
 10/30/12 1:00 PM   118719273   9768      1462          Automated Outbound   1864   0715                                                 Hungup
 10/30/12 1:20 PM   118728970   6652      1261          Automated Outbound   1864   0715                                                 Hungup
 10/30/12 1:38 PM   118735339   8428      1261          Automated Outbound   1864   0715                                                 Hungup
 10/31/12 2:25 PM   118887516   6070      1261          Automated Outbound   1864   0715                                                 Hungup
 11/1/12 12:14 PM   119028384   7492      1462          Automated Outbound   1864   0715                                                 Hungup
  11/1/12 1:54 PM   119057575   9375      1261          Automated Outbound   1864   0715                                                 Hungup
  11/2/12 1:41 PM    28527570   9795   1000451          Automated Outbound   1864   0715                                                 Hungup
  11/2/12 3:25 PM   119238131   7020      1462          Automated Outbound   1864   0715                                                 Hungup
  11/3/12 1:23 PM   119372534   6064      1261          Automated Outbound   1864   0715                                                 Hungup
  11/3/12 1:46 PM   119382624   7776      1261          Automated Outbound   1864   0715                                                 Hungup
  11/4/12 5:22 PM   119535386   7465      1261          Automated Outbound   1864   0715                                                 Hungup
  11/5/12 1:20 PM   119627846   5952      1261          Automated Outbound   1864   0715                                                 Hungup
  11/5/12 1:41 PM   119637994   7424      1261          Automated Outbound   1864   0715                                                 Hungup
  11/5/12 5:48 PM   119723808   9751      1462          Automated Outbound   1864   0715                                                 Hungup
  11/6/12 8:10 AM   119785887   7433      1261          Automated Outbound   1864   0715                                                 Hungup
  11/6/12 2:15 PM   119872953   6434      1462          Automated Outbound   1864   0715                                                 Hungup
  11/7/12 8:19 AM   119949999   8022      1261          Automated Outbound   1864   0715                                                 Hungup
  11/7/12 4:48 PM   120027782   7467      1261          Automated Outbound   1864   0715                                                 Hungup
  11/8/12 8:17 AM   120078240   9814      1261          Automated Outbound   1864   0715                                                 Hungup
  11/8/12 6:50 PM   120205590   8100      1462          Automated Outbound   1864   0715                                                 Hungup
  11/8/12 8:46 PM    29184090   7830   1000451          Automated Outbound   1864   0715                                                 Hungup
  11/9/12 8:13 AM    29193020   7824   1000451          Automated Outbound   1864   0715                                                 Hungup
  11/9/12 5:19 PM   120324401   9310      1462          Automated Outbound   1864   0715                                                 Hungup
  11/9/12 7:49 PM    29281473   7456   1000451          Automated Outbound   1864   0715                                                 Hungup
 11/10/12 8:04 AM    29299010   6752   1000451          Automated Outbound   1864   0715                                                 Hungup
 11/11/12 4:00 PM    29450074   7318   1000439          Automated Outbound   1864   0715                                                 Hungup
 11/11/12 4:49 PM   120609600   9334      1462          Automated Outbound   1864   0715                                                 Hungup
 4/16/13 10:23 AM   139224951   6047      1261          Automated Outbound   1864   1160                                                 Hungup
 4/17/13 10:20 AM    44667170   7611   1000451          Automated Outbound   1864   1160                                                 Played Message
  4/17/13 1:34 PM   139450337   7108      1462 rahmanri Automated Outbound   1864   1160   68577 4/17/13 1:34 PM   4/17/13 1:35 PM       Answered
 4/18/13 11:20 AM    44801849   8999   1000451          Automated Outbound   1864   1160                                                 Played Message



                                                                                                                   Ocwen (Denova) Document Production - 0066
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 35 of 82 PageID 978


 4/18/13 1:44 PM    44845777   7643   1000585   manjreas Automated Outbound   1864   1160    69857 4/18/13 1:44 PM    4/18/13 1:45 PM       Answered
 4/18/13 4:48 PM   139669346   7646      1261            Automated Outbound   1864   1160                                                   Hungup
4/19/13 10:37 AM    44955979   9960   1000451            Automated Outbound   1864   1160                                                   Played Message
 4/19/13 1:22 PM   139810481   7290      1462            Automated Outbound   1864   1160                                                   Hungup
 4/19/13 3:29 PM   139855637   6295      1261            Automated Outbound   1864   1160                                                   Played Message
 4/19/13 4:48 PM    45073595   9524   1000585   gollakir Automated Outbound   1864   1160    68784 4/19/13 4:48 PM    4/19/13 4:50 PM       Answered
4/26/13 11:30 AM   140987109   8877      1261            Automated Outbound   1864   1160                                                   Played Message
 4/26/13 4:10 PM    46693448   7734   1000585            Automated Outbound   1864   1160                                                   Hungup
 4/26/13 7:57 PM    46756408   8113   1000451            Automated Outbound   1864   1160                                                   Played Message
4/27/13 12:09 PM    46818240   9179   1000451            Automated Outbound   1864   1160                                                   Played Message
4/28/13 10:28 AM   141225900   7110      1261            Automated Outbound   1864   1160                                                   Hungup
 4/28/13 5:50 PM   141400782   8051      1462   acharyav Automated Outbound   1864   1160    69922 4/28/13 5:50 PM    4/28/13 5:50 PM       Answered
 4/28/13 6:11 PM    46971282   7814   1000451            Automated Outbound   1864   1160                                                   Hungup
4/29/13 10:36 AM   141512722   8526      1261            Automated Outbound   1864   1160                                                   Played Message
 4/29/13 1:42 PM    47026154   7712   1000585   viswamvi Automated Outbound   1864   1160    68126 4/29/13 1:43 PM    4/29/13 1:44 PM       Answered
4/30/13 10:57 AM    47083470   6027   1000451            Automated Outbound   1864   1160                                                   Hungup
 4/30/13 2:50 PM    47128893   6350   1000585   trivedro Automated Outbound   1864   1160    68073 4/30/13 2:50 PM    4/30/13 2:50 PM       Answered
 5/1/13 10:41 AM    47193214   6449   1000451            Automated Outbound   1864   1160                                                   Hungup
  5/1/13 1:44 PM   142100305   9637      1462   nairrake Automated Outbound   1864   1160   490227   5/1/13 1:44 PM    5/1/13 1:46 PM       Answered
  5/1/13 4:44 PM   142151921   8354      1261            Automated Outbound   1864   1160                                                   Hungup
 5/2/13 10:11 AM   142238267   6195      1261            Automated Outbound   1864   1160                                                   Hungup
 5/2/13 12:40 PM    47404311   9870   1000585            Automated Outbound   1864   1160                                                   Hungup
  5/2/13 3:44 PM    47445500   8182   1000451            Automated Outbound   1864   1160                                                   Played Message
  5/2/13 3:56 PM   142339452   9205      1462            Automated Outbound   1864   1160                                                   Hungup
 5/3/13 10:07 AM    47545980   8564   1000451            Automated Outbound   1864   1160                                                   Played Message
 5/3/13 12:52 PM   142483903   9941      1462   shahujwa Automated Outbound   1864   1160    67874 5/3/13 12:52 PM    5/3/13 12:53 PM       Answered
  5/3/13 2:26 PM    47613541   6555   1000451            Automated Outbound   1864   1160                                                   Played Message
  5/4/13 1:08 PM    47741869   7983   1000451            Automated Outbound   1864   1160                                                   Hungup
 5/5/13 11:57 AM    47796676   7231   1000451            Automated Outbound   1864   1160                                                   Played Message
  5/5/13 5:25 PM    47859724   6808   1000451            Automated Outbound   1864   1160                                                   Played Message
 5/6/13 12:39 PM   142878424   9103      1261            Automated Outbound   1864   1160                                                   Played Message
 5/7/13 10:45 AM   143007939   9713      1261            Automated Outbound   1864   1160                                                   Hungup
  5/7/13 2:17 PM   143072341   8617      1462            Automated Outbound   1864   1160                                                   Hungup
  5/7/13 3:55 PM    48151611   7292   1000451            Automated Outbound   1864   1160                                                   Hungup
  5/7/13 7:29 PM   143152262   9020      1462   rajannpr Automated Outbound   1864   1160    65394   5/7/13 7:29 PM    5/7/13 7:30 PM       Answered
 5/8/13 10:22 AM    48264716   7997   1000451            Automated Outbound   1864   1160                                                   Played Message
  5/8/13 1:37 PM   143274380   8866      1462            Automated Outbound   1864   1160                                                   Hungup
  5/8/13 2:52 PM    48337783   7283   1000451            Automated Outbound   1864   1160                                                   Played Message
  5/8/13 5:48 PM    48406776   9611   1000585   babuprak Automated Outbound   1864   1160    65299   5/8/13 5:49 PM    5/8/13 5:49 PM       Answered
 5/9/13 10:12 AM    48490086   9226   1000451            Automated Outbound   1864   1160                                                   Played Message
 5/9/13 12:34 PM   143508532   6421      1462   asharbee Automated Outbound   1864   1160    67898 5/9/13 12:34 PM    5/9/13 12:34 PM       Answered
  5/9/13 1:49 PM    48549495   9029   1000451            Automated Outbound   1864   1160                                                   Hungup
5/10/13 10:12 AM   143706123   9572      1308   jadharav Automated Outbound   1864   1160   490970 5/10/13 10:13 AM 5/10/13 10:13 AM        Answered
5/10/13 12:03 PM   143772708   6178      1462   bharatak Automated Outbound   1864   1160    69917 5/10/13 12:04 PM 5/10/13 12:04 PM        Answered
 5/11/13 4:59 PM    48949797   8122   1000439   rodrigri Automated Outbound   1864   1160    64883 5/11/13 4:59 PM 5/11/13 5:00 PM          Answered
5/12/13 11:13 AM    48976956   8458   1000451            Automated Outbound   1864   1160                                                   Played Message



                                                                                                                      Ocwen (Denova) Document Production - 0067
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 36 of 82 PageID 979


 5/12/13 1:34 PM   144074203   7489      1261            Automated Outbound   1864   1160                                                   Played Message
5/13/13 11:44 AM   144225045   9716      1261            Automated Outbound   1864   1160                                                   Hungup
 5/13/13 2:49 PM   144276672   7841      1462   farooque Automated Outbound   1864   1160    68710 5/13/13 2:50 PM    5/13/13 2:50 PM       Answered
 5/13/13 7:34 PM    49272307   5934   1000451            Automated Outbound   1864   1160                                                   Played Message
5/14/13 10:24 AM    49333440   8259   1000451            Automated Outbound   1864   1160                                                   Hungup
5/14/13 12:59 PM   144430879   7708      1462   ancheril Automated Outbound   1864   1160    68186 5/14/13 12:59 PM   5/14/13 1:00 PM       Answered
 5/14/13 4:31 PM   144471466   6596      1261            Automated Outbound   1864   1160                                                   Played Message
5/15/13 10:16 AM    49515903   9488   1000451            Automated Outbound   1864   1160                                                   Played Message
 5/15/13 2:05 PM    49571195   6538   1000585   khanandr Automated Outbound   1864   1160    68862 5/15/13 2:05 PM    5/15/13 2:05 PM       Answered
 5/15/13 7:14 PM   144672946   9640      1261            Automated Outbound   1864   1160                                                   Played Message
5/16/13 10:15 AM   144734810   9757      1261            Automated Outbound   1864   1160                                                   Played Message
 5/16/13 4:52 PM    49818522   8467   1000451            Automated Outbound   1864   1160                                                   Hungup
 5/16/13 4:59 PM    49822721   8170   1000585            Automated Outbound   1864   1160                                                   Hungup
5/17/13 10:07 AM   144878706   6357      1261            Automated Outbound   1864   1160                                                   Played Message
 5/17/13 2:38 PM    49971315   6512   1000585            Automated Outbound   1864   1160                                                   Hungup
 5/17/13 5:50 PM    50022196   6819   1000451            Automated Outbound   1864   1160                                                   Played Message
5/18/13 11:42 AM   145032127   9206      1261            Automated Outbound   1864   1160                                                   Played Message
5/19/13 12:28 PM    50194335   9731   1000451            Automated Outbound   1864   1160                                                   Hungup
 5/19/13 4:12 PM   145164839   7012      1462            Automated Outbound   1864   1160                                                   Hungup
5/20/13 11:24 AM   145250492   7447      1261            Automated Outbound   1864   1160                                                   Hungup
 5/20/13 2:23 PM   145317910   6268      1462   bukharif Automated Outbound   1864   1160    67915 5/20/13 2:23 PM    5/20/13 2:23 PM       Answered
 5/20/13 3:54 PM   145351504   6946      1261            Automated Outbound   1864   1160                                                   Hungup
 5/21/13 8:58 AM   145477505   7305      1261            Automated Outbound   1864   1160                                                   Hungup
 5/21/13 3:34 PM    50590649   7175   1000451            Automated Outbound   1864   1160                                                   Played Message
5/22/13 10:51 AM   145763418   7517      1308   khanfarz Automated Outbound   1864   1160   490159 5/22/13 10:51 AM 5/22/13 10:52 AM        Answered
 5/22/13 2:24 PM    50758868   6010   1000585   waghmare Automated Outbound   1864   1160    67006 5/22/13 2:24 PM 5/22/13 2:25 PM          Answered
 5/23/13 8:46 AM   146031268   6272      1261            Automated Outbound   1864   1160                                                   Played Message
 5/23/13 3:09 PM   146125705   6890      1261            Automated Outbound   1864   1160                                                   Hungup
 5/24/13 8:19 AM   146289504   8556      1261            Automated Outbound   1864   1160                                                   Hungup
 5/24/13 3:04 PM    51119494   6595   1000585   singbhan Automated Outbound   1864   1160    64209 5/24/13 3:04 PM    5/24/13 3:05 PM       Answered
 5/24/13 4:21 PM   146427423   8572      1261            Automated Outbound   1864   1160                                                   Hungup
 5/25/13 8:39 AM   146555604   6742      1261            Automated Outbound   1864   1160                                                   Played Message
 5/25/13 2:27 PM   146658366   7345      1261            Automated Outbound   1864   1160                                                   Hungup
5/26/13 12:54 PM    51352493   7014   1000439            Automated Outbound   1864   1160                                                   Hungup
 5/26/13 4:00 PM   146865451   8391      1308            Automated Outbound   1864   1160                                                   Hungup
 5/27/13 9:29 AM    51432207   5922   1000451            Automated Outbound   1864   1160                                                   Played Message
 5/27/13 2:29 PM    51476356   6710   1000585   gutterso Automated Outbound   1864   1160    68091 5/27/13 2:29 PM    5/27/13 2:29 PM       Answered
 5/27/13 2:42 PM    51478962   9232   1000451            Automated Outbound   1864   1160                                                   Played Message
 5/28/13 8:37 AM    51561907   7074   1000451            Automated Outbound   1864   1160                                                   Hungup
 5/28/13 4:28 PM   147324206   9196      1261            Automated Outbound   1864   1160                                                   Hungup
 5/29/13 9:26 AM   147403440   7654      1261            Automated Outbound   1864   1160                                                   Played Message
 5/29/13 2:29 PM   147473760   8001      1462            Automated Outbound   1864   1160                                                   Hungup
 5/29/13 4:22 PM    51766285   9367   1000451            Automated Outbound   1864   1160                                                   Hungup
 5/30/13 9:30 AM   147593959   6020      1261            Automated Outbound   1864   1160                                                   Hungup
 5/30/13 1:35 PM    51880355   6710   1000451            Automated Outbound   1864   1160                                                   Played Message
 5/30/13 4:04 PM    51904353   9191   1000585   iyersuni Automated Outbound   1864   1160   490270 5/30/13 4:05 PM    5/30/13 4:05 PM       Answered



                                                                                                                      Ocwen (Denova) Document Production - 0068
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 37 of 82 PageID 980


 5/31/13 8:49 AM    51976183   8552   1000451            Automated Outbound   1864   1160                                                  Played Message
 5/31/13 2:54 PM    52042366   7199   1000585            Automated Outbound   1864   1160                                                  Hungup
 5/31/13 3:42 PM    52062181   7176   1000451            Automated Outbound   1864   1160                                                  Played Message
  6/1/13 8:41 AM   147973524   8988      1261            Automated Outbound   1864   1160                                                  Played Message
  6/1/13 4:25 PM   148083207   9008      1261            Automated Outbound   1864   1160                                                  Hungup
 6/2/13 10:43 AM   148148572   5920      1261            Automated Outbound   1864   1160                                                  Played Message
  6/2/13 1:51 PM   148227729   6185      1261            Automated Outbound   1864   1160                                                  Played Message
  6/2/13 1:52 PM   148228325   6774      1462 sayesali   Automated Outbound   1864   1160   67876   6/2/13 1:52 PM   6/2/13 1:52 PM        Answered
  6/3/13 8:45 AM   148352972   8904      1261            Automated Outbound   1864   1160                                                  Hungup
  6/4/13 8:33 AM    52341948   5980   1000451            Automated Outbound   1864   1160                                                  Hungup
  6/4/13 1:32 PM    52399769   6373   1000451            Automated Outbound   1864   1160                                                  Hungup
  6/5/13 9:30 AM   148627630   6452      1261            Automated Outbound   1864   1160                                                  Played Message
  6/5/13 2:54 PM   148675774   6867      1261            Automated Outbound   1864   1160                                                  Hungup
  6/6/13 9:43 AM   148787721   8486      1261            Automated Outbound   1864   1160                                                  Played Message
  6/7/13 8:34 AM   148933721   8406      1261            Automated Outbound   1864   1160                                                  Played Message
  6/7/13 7:50 PM   149076973   7947      1261            Automated Outbound   1864   1160                                                  Hungup
  6/8/13 8:49 AM   149252068   7782      1261            Automated Outbound   1864   1160                                                  Played Message
 6/10/13 8:50 AM   149500274   8072      1261            Automated Outbound   1864   1160                                                  Hungup
 6/10/13 5:20 PM   149615236   9493      1261            Automated Outbound   1864   1160                                                  Hungup
6/11/13 10:20 AM   149731371   7711      1261            Automated Outbound   1864   1160                                                  Hungup
 6/11/13 6:14 PM    53205180   6860   1000451            Automated Outbound   1864   1160                                                  Played Message
6/12/13 10:48 AM   149900851   7909      1261            Automated Outbound   1864   1160                                                  Hungup
 6/12/13 4:12 PM   149958177   7775      1261            Automated Outbound   1864   1160                                                  Hungup
 6/13/13 8:54 AM    53373134   7102   1000451            Automated Outbound   1864   1160                                                  Played Message
 6/14/13 8:34 AM   150183907   8756      1261            Automated Outbound   1864   1160                                                  Played Message
 6/14/13 3:40 PM   150266562   7068      1261            Automated Outbound   1864   1160                                                  Hungup
 6/15/13 1:53 PM   150379123   6851      1261            Automated Outbound   1864   1160                                                  Played Message
 6/16/13 4:51 PM   150538947   8289      1308            Automated Outbound   1864   1160                                                  Hungup
 6/17/13 8:41 AM    53732962   8040   1000451            Automated Outbound   1864   1160                                                  Hungup
 6/17/13 4:55 PM   150709496   7100      1261            Automated Outbound   1864   1160                                                  Hungup
 6/18/13 8:34 AM    53874146   9597   1000451            Automated Outbound   1864   1160                                                  Played Message
 6/18/13 5:11 PM    53960517   7758   1000451            Automated Outbound   1864   1160                                                  Played Message
 6/19/13 9:22 AM   151008880   8044      1261            Automated Outbound   1864   1160                                                  Played Message
 6/19/13 5:17 PM    54104744   6755   1000451            Automated Outbound   1864   1160                                                  Played Message
 6/20/13 8:47 AM   151210341   8922      1261            Automated Outbound   1864   1160                                                  Played Message
 6/20/13 5:13 PM    54246878   8733   1000451            Automated Outbound   1864   1160                                                  Played Message
 6/21/13 8:22 AM    54294059   6220   1000451            Automated Outbound   1864   1160                                                  Played Message
 6/22/13 8:43 AM   151576746   6837      1261            Automated Outbound   1864   1160                                                  Played Message
 6/22/13 3:56 PM   151689733   9376      1261            Automated Outbound   1864   1160                                                  Played Message
 6/23/13 2:54 PM   151795061   9059      1308            Automated Outbound   1864   1160                                                  Hungup
 6/24/13 8:30 AM   151873883   7775      1261            Automated Outbound   1864   1160                                                  Played Message
 6/25/13 8:33 AM    54795791   6072   1000451            Automated Outbound   1864   1160                                                  Hungup
 6/26/13 8:56 AM    54939201   6201   1000451            Automated Outbound   1864   1160                                                  Hungup
 6/26/13 4:15 PM    55012158   9417   1000451            Automated Outbound   1864   1160                                                  Played Message
 6/27/13 9:19 AM   152489158   8501      1261            Automated Outbound   1864   1160                                                  Hungup
 6/27/13 4:35 PM    55143632   9491   1000451            Automated Outbound   1864   1160                                                  Hungup



                                                                                                                     Ocwen (Denova) Document Production - 0069
                       Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 38 of 82 PageID 981


6/28/13 8:21 AM    55197075   6419   1000451   Automated Outbound   1864   1160                            Played Message
6/28/13 6:10 PM   152741353   9390      1261   Automated Outbound   1864   1160                            Played Message
6/29/13 8:36 AM   152806225   7651      1261   Automated Outbound   1864   1160                            Hungup
6/30/13 3:03 PM    55413309   6933   1000451   Automated Outbound   1864   1160                            Hungup
 7/1/13 8:51 AM   152959210   7302      1261   Automated Outbound   1864   1160                            Hungup
 7/1/13 5:02 PM    55540282   9101   1000451   Automated Outbound   1864   1160                            Played Message
 7/2/13 8:32 AM    55568823   9519   1000451   Automated Outbound   1864   1160                            Played Message
 7/2/13 5:40 PM    55639453   8113   1000451   Automated Outbound   1864   1160                            Played Message
 7/3/13 9:22 AM    55682288   7587   1000451   Automated Outbound   1864   1160                            Hungup
 7/3/13 3:48 PM   153281275   8219      1261   Automated Outbound   1864   1160                            Hungup
 7/5/13 8:45 AM    55798775   9545   1000451   Automated Outbound   1864   1160                            Played Message
 7/5/13 4:02 PM    55861520   6060   1000451   Automated Outbound   1864   1160                            Played Message
 7/6/13 9:43 AM   153482168   6519      1261   Automated Outbound   1864   1160                            Hungup
 7/6/13 4:18 PM    56021824   9494   1000451   Automated Outbound   1864   1160                            Hungup
7/8/13 12:05 PM   153696595   6591      1261   Automated Outbound   1864   1160                            Hungup
 7/8/13 7:45 PM    56204212   8029   1000451   Automated Outbound   1864   1160                            Hungup
 7/9/13 9:28 AM    56244080   6115   1000451   Automated Outbound   1864   1160                            Played Message
 7/9/13 4:36 PM   153933510   8300      1261   Automated Outbound   1864   1160                            Hungup
7/10/13 8:59 AM    56367982   7196   1000451   Automated Outbound   1864   1160                            Played Message
7/10/13 2:47 PM   154119994   8650      1261   Automated Outbound   1864   1160                            Played Message
7/11/13 8:55 AM    56528505   9810   1000451   Automated Outbound   1864   1160                            Hungup
7/12/13 8:44 AM   154382465   8175      1261   Automated Outbound   1864   1160                            Played Message
7/12/13 4:48 PM    56715622   6150   1000451   Automated Outbound   1864   1160                            Played Message
7/13/13 8:45 AM   154559695   9594      1261   Automated Outbound   1864   1160                            Hungup
7/13/13 3:17 PM    56859415   7153   1000451   Automated Outbound   1864   1160                            Played Message
7/14/13 1:56 PM   154724528   7795      1261   Automated Outbound   1864   1160                            Played Message
7/15/13 8:43 AM    57014515   7962   1000451   Automated Outbound   1864   1160                            Hungup
7/16/13 8:39 AM   154962339   8803      1261   Automated Outbound   1864   1160                            Hungup
7/16/13 2:54 PM   155037367   9766      1261   Automated Outbound   1864   1160                            Hungup
7/16/13 6:11 PM   155086093   7302      1261   Automated Outbound   1864   1160                            Played Message
7/17/13 9:21 AM   155158858   6674      1261   Automated Outbound   1864   1160                            Hungup
7/17/13 6:26 PM    57373283   9518   1000451   Automated Outbound   1864   1160                            Played Message
7/18/13 9:41 AM    57427873   9847   1000451   Automated Outbound   1864   1160                            Played Message
7/19/13 8:38 AM   155454575   8481      1261   Automated Outbound   1864   1160                            Hungup
7/19/13 5:55 PM   155570351   6006      1261   Automated Outbound   1864   1160                            Played Message
7/20/13 8:32 AM    57738529   6890   1000451   Automated Outbound   1864   1160                            Played Message
7/20/13 3:31 PM    57854379   7336   1000451   Automated Outbound   1864   1160                            Hungup
7/21/13 6:43 PM   155811326   7415      1308   Automated Outbound   1864   1160                            Hungup
7/22/13 8:58 AM   155838966   8620      1261   Automated Outbound   1864   1160                            Played Message
7/23/13 9:35 AM   156026877   9589      1261   Automated Outbound   1864   1160                            Hungup
7/23/13 5:13 PM   156144632   6593      1261   Automated Outbound   1864   1160                            Hungup
7/24/13 9:41 AM   156266352   6422      1261   Automated Outbound   1864   1160                            Hungup
7/25/13 9:47 AM   156482152   6601      1261   Automated Outbound   1864   1160                            Hungup
7/25/13 4:58 PM   156607913   9674      1261   Automated Outbound   1864   1160                            Played Message
7/26/13 8:59 AM   156699023   7465      1261   Automated Outbound   1864   1160                            Hungup
7/26/13 5:06 PM   156850768   9844      1261   Automated Outbound   1864   1160                            Hungup



                                                                                     Ocwen (Denova) Document Production - 0070
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 39 of 82 PageID 982


 7/27/13 8:51 AM   156915180   7229      1261          Automated Outbound   1864   1160                                                  Played Message
 7/27/13 3:13 PM   157023750   8943      1261          Automated Outbound   1864   1160                                                  Played Message
 7/28/13 2:10 PM   157130803   9671      1261          Automated Outbound   1864   1160                                                  Played Message
 7/28/13 7:29 PM   157236081   6778      1261          Automated Outbound   1864   1160                                                  Hungup
 7/29/13 8:53 AM   157272902   9126      1261          Automated Outbound   1864   1160                                                  Played Message
 7/29/13 5:44 PM   157400495   5910      1261          Automated Outbound   1864   1160                                                  Played Message
 7/30/13 8:56 AM   157474508   7125      1261          Automated Outbound   1864   1160                                                  Played Message
 7/30/13 5:41 PM   157600712   8364      1261          Automated Outbound   1864   1160                                                  Played Message
 7/31/13 9:45 AM   157700108   9190      1261          Automated Outbound   1864   1160                                                  Played Message
 7/31/13 5:23 PM   157812834   6013      1261          Automated Outbound   1864   1160                                                  Played Message
 8/1/13 10:10 AM   157913594   8604      1261          Automated Outbound   1864   1160                                                  Played Message
  8/1/13 7:42 PM   158049893   8468      1261          Automated Outbound   1864   1160                                                  Played Message
 8/2/13 11:54 AM   158128020   7586      1308 nagekaru Automated Outbound   1864   1160   490295 8/2/13 11:54 AM   8/2/13 11:56 AM       Answered
  8/3/13 8:46 AM    59054330   8763   1000451          Automated Outbound   1864   1160                                                  Hungup
  8/3/13 4:41 PM   158248009   9179      1261          Automated Outbound   1864   1160                                                  Played Message
  8/4/13 1:34 PM    59177541   9330   1000451          Automated Outbound   1864   1160                                                  Played Message
  8/4/13 8:46 PM    59239533   7368   1000451          Automated Outbound   1864   1160                                                  Played Message
  8/5/13 8:42 AM    59245704   8259   1000451          Automated Outbound   1864   1160                                                  Played Message
  8/5/13 4:42 PM    59323062   9177   1000451          Automated Outbound   1864   1160                                                  Played Message
 8/6/13 10:58 AM    59368435   9797   1000451          Automated Outbound   1864   1160                                                  Played Message
  8/6/13 5:12 PM   158566174   8207      1261          Automated Outbound   1864   1160                                                  Played Message
 8/7/13 12:39 PM   158664677   7182      1261          Automated Outbound   1864   1160                                                  Played Message
 8/8/13 12:12 PM   158775046   8911      1261          Automated Outbound   1864   1160                                                  Played Message
  8/9/13 8:33 AM   158920313   6146      1261          Automated Outbound   1864   1160                                                  Played Message
  8/9/13 5:27 PM   159031103   6786      1261          Automated Outbound   1864   1160                                                  Hungup
 8/10/13 1:45 PM   159122389   7482      1261          Automated Outbound   1864   1160                                                  Played Message
8/11/13 11:19 AM    60092750   6440   1000451          Automated Outbound   1864   1160                                                  Played Message
 8/11/13 5:22 PM    60204383   9167   1000451          Automated Outbound   1864   1160                                                  Played Message
 8/12/13 8:40 AM    60265701   8682   1000451          Automated Outbound   1864   1160                                                  Played Message
 8/12/13 7:57 PM    60415607   6354   1000451          Automated Outbound   1864   1160                                                  Played Message
 8/13/13 8:49 AM   159504135   9836      1261          Automated Outbound   1864   1160                                                  Played Message
 8/13/13 4:42 PM   159594350   6715      1261          Automated Outbound   1864   1160                                                  Played Message
 8/14/13 1:53 PM   159718731   7339      1261          Automated Outbound   1864   1160                                                  Played Message
 8/14/13 4:53 PM    60704171   6533   1000451          Automated Outbound   1864   1160                                                  Hungup
8/15/13 11:45 AM   159861608   6385      1261          Automated Outbound   1864   1160                                                  Played Message
 8/15/13 7:22 PM    60864018   6087   1000451          Automated Outbound   1864   1160                                                  Played Message
 8/16/13 8:34 AM    60895916   7717   1000451          Automated Outbound   1864   1160                                                  Played Message
 8/16/13 2:18 PM    60969672   8970   1000451          Automated Outbound   1864   1160                                                  Played Message
 8/16/13 3:59 PM   160099740   7999      1261          Automated Outbound   1864   1160                                                  Played Message
 8/17/13 8:29 AM    61070472   9772   1000451          Automated Outbound   1864   1160                                                  Played Message
 8/18/13 3:54 PM   160343988   6157      1308          Automated Outbound   1864   1160                                                  Hungup
 8/19/13 9:00 AM   160393190   7146      1261          Automated Outbound   1864   1160                                                  Hungup
 8/19/13 6:38 PM    61441330   7772   1000451          Automated Outbound   1864   1160                                                  Played Message
8/20/13 11:31 AM    61512782   8127   1000451          Automated Outbound   1864   1160                                                  Played Message
 8/20/13 4:05 PM   160706315   6055      1261          Automated Outbound   1864   1160                                                  Played Message
8/21/13 12:26 PM    61755439   8540   1000451          Automated Outbound   1864   1160                                                  Played Message



                                                                                                                   Ocwen (Denova) Document Production - 0071
                         Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 40 of 82 PageID 983


  8/21/13 6:29 PM    61847143   6324   1000451              Automated Outbound   1864   1160                                                      Played Message
  8/22/13 3:52 PM   161089827   8676      1261              Automated Outbound   1864   1160                                                      Played Message
  8/22/13 6:30 PM    62059540   9607   1000451              Automated Outbound   1864   1160                                                      Played Message
  8/23/13 3:34 PM    62223329   9597   1000451              Automated Outbound   1864   1160                                                      Played Message
  8/23/13 7:28 PM   161352073   7083      1261              Automated Outbound   1864   1160                                                      Played Message
  8/24/13 3:25 PM    62386918   9519   1000439              Automated Outbound   1864   1160          8/24/13 3:25 PM                             Abandoned By Switch
  8/25/13 1:44 PM    62488331   9323   1000439   langleys   Automated Outbound   1864   1160   490236 8/25/13 1:44 PM       8/25/13 1:45 PM       Answered
  8/26/13 3:18 PM   161710800   8142      1261              Automated Outbound   1864   1160                                                      Played Message
  8/27/13 2:14 PM    62823038   6000   1000451              Automated Outbound   1864   1160                                                      Played Message
  8/27/13 7:56 PM   161911326   8782      1261              Automated Outbound   1864   1160                                                      Played Message
  8/28/13 7:20 PM    63030827   7413   1000451              Automated Outbound   1864   1160                                                      Played Message
  8/28/13 7:40 PM    63034308   6433   1000451              Automated Outbound   1864   1160                                                      Played Message
  8/29/13 3:35 PM    63136459   5964   1000451              Automated Outbound   1864   1160                                                      Played Message
  8/29/13 7:55 PM    63184383   8355   1000451              Automated Outbound   1864   1160                                                      Played Message
  8/30/13 3:10 PM   162348929   6813      1261              Automated Outbound   1864   1160                                                      Played Message
  8/30/13 8:43 PM    63343523   6209   1000451              Automated Outbound   1864   1160                                                      Played Message
  8/31/13 8:32 AM    63358129   6410   1000451              Automated Outbound   1864   1160                                                      Played Message
   9/1/13 4:29 PM    63467757   8303   1000451              Automated Outbound   1864   1160                                                      Played Message
   9/2/13 3:29 PM    63594687   9499   1000451              Automated Outbound   1864   1160                                                      Played Message
   9/2/13 6:48 PM    63607599   8525   1000451              Automated Outbound   1864   1160                                                      Played Message
   9/5/13 7:28 PM    63851622   7776   1000451              Automated Outbound   1864   1160                                                      Played Message
   9/7/13 8:21 AM   163028172   9675      1261              Automated Outbound   1864   1160                                                      Played Message
   9/8/13 2:23 PM    64130951   9041   1000451              Automated Outbound   1864   1160                                                      Played Message
  9/11/13 3:37 PM   163623341   6526      1261              Automated Outbound   1864   1160                                                      Played Message
  9/13/13 7:19 PM   163933871   6106      1261              Automated Outbound   1864   1160                                                      Played Message
  9/14/13 8:22 AM    64793179   6291   1000451              Automated Outbound   1864   1160                                                      Played Message
  9/15/13 5:05 PM   164116396   7015      1261              Automated Outbound   1864   1160                                                      Played Message
  9/17/13 8:23 PM   164340952   6265      1261              Automated Outbound   1864   1160                                                      Played Message
  9/21/13 8:31 AM   164795705   8907      1261              Automated Outbound   1864   1160                                                      Played Message
  9/22/13 5:55 PM    65615476   7301   1000451              Automated Outbound   1864   1160                                                      Played Message
  9/24/13 7:41 PM   165264710   7362      1261              Automated Outbound   1864   1160                                                      Played Message
  9/25/13 8:14 PM    66095165   7438   1000451              Automated Outbound   1864   1160                                                      Played Message
  9/27/13 3:38 PM    66280631   9790   1000451   sorathiy   Automated Outbound   1864   1160    67884 9/27/13 3:38 PM       9/27/13 3:38 PM       Answered
  9/28/13 8:44 AM   165713208   6082      1261              Automated Outbound   1864   1160                                                      Played Message
  9/29/13 4:06 PM    66463770   9072   1000439   dasanand   Automated Outbound   1864   1160   490331 9/29/13 4:06 PM       9/29/13 4:08 PM       Answered
10/18/13 11:53 AM   167846729   7264      1916              Automated Outbound   1864   1160                                                      Hungup
 10/19/13 9:59 AM   167954480   7921      1916   andrewab   Automated Outbound   1864   1160   490392   10/19/13 9:59 AM   ###############        Answered
10/22/13 10:00 AM   168158795   8164      1916   travadan   Automated Outbound   1864   1160   490936   ###############    ###############        Answered
10/25/13 11:08 AM   168650643   8813      1916   shahujwa   Automated Outbound   1864   1160    69857   ###############    ###############        Answered
10/26/13 10:01 AM   168810813   8524      1916   turkheen   Automated Outbound   1864   1160    67919   ###############    ###############        Answered
 11/17/13 2:17 PM   170812789   7899      1916   godinhoj   Automated Outbound   1864   1160    67928   11/17/13 2:17 PM   11/17/13 2:18 PM       Answered
 11/18/13 1:35 PM   170874611   6464      1916   fernanst   Automated Outbound   1864   1160    67905   11/18/13 1:35 PM   11/18/13 1:36 PM       Answered
11/21/13 12:30 PM   171125285   6641      1916   saldanma   Automated Outbound   1864   1160    69884   ###############    ###############        Answered
 11/24/13 1:13 PM   171366635   6851      1916              Automated Outbound   1864   1160                                                      Hungup
 11/25/13 1:06 PM   171426487   9690      1916   kadamatu   Automated Outbound   1864   1160    67908 11/25/13 1:06 PM 11/25/13 1:07 PM           Answered
11/27/13 12:52 PM   171609357   9338      1916   serraowi   Automated Outbound   1864   1160    69895 ############### ###############             Answered



                                                                                                                            Ocwen (Denova) Document Production - 0072
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 41 of 82 PageID 984


 12/3/13 7:38 PM   172020261   9182      1261              Automated Outbound   1864   1160                                                  Hungup
 12/4/13 8:38 PM   172121917   6756      1261              Automated Outbound   1864   1160                                                  Hungup
 12/5/13 7:28 PM   172240126   7769      1261              Automated Outbound   1864   1160                                                  Hungup
 12/7/13 4:37 PM    72585157   8014   1000451              Automated Outbound   1864   1160                                                  Hungup
 12/8/13 8:25 PM    72679426   7612   1000451              Automated Outbound   1864   1160                                                  Hungup
12/10/13 7:29 PM    72892506   7310   1000451              Automated Outbound   1864   1160                                                  Hungup
12/11/13 5:24 PM    72992024   6889   1000451              Automated Outbound   1864   1160                                                  Hungup
12/12/13 5:17 PM    73125828   6472   1000439              Automated Outbound   1864   1160                                                  Hungup
12/24/13 3:49 PM    74131088   7180   1000439   patelfat   Automated Outbound   1864   1160   490322 12/24/13 3:49 PM 12/24/13 3:52 PM       Answered
 1/20/14 4:17 PM    75799647   5924   1000439   marchand   Automated Outbound   1864   1160   490490 1/20/14 4:18 PM 1/20/14 4:19 PM         Answered
 1/23/14 4:26 PM   175548969   9032      1308              Automated Outbound   1864   1160                                                  Hungup
 1/24/14 8:26 PM    76241069   9317   1000439   luicieng   Automated Outbound   1864   1160    67914 1/24/14 8:26 PM   1/24/14 8:27 PM       Answered
 1/29/14 5:50 PM   175971241   8087      1308              Automated Outbound   1864   1160                                                  Hungup
 2/17/14 6:02 PM   177096631   7765      1308              Automated Outbound   1864   1160                                                  Hungup
 2/20/14 5:05 PM    78403875   9859   1000439              Automated Outbound   1864   1160                                                  Hungup
 2/21/14 2:52 PM    78532318   8832   1000439              Automated Outbound   1864   1160                                                  Hungup
 3/13/14 3:25 PM    79985594   5980   1000439              Automated Outbound   1864   1160                                                  Hungup
 3/18/14 4:08 PM   179033241   9409      1308              Automated Outbound   1864   1160                                                  Hungup
 3/19/14 4:12 PM   179176658   8541      1308              Automated Outbound   1864   1160                                                  Hungup
3/21/14 12:49 PM   179402342   9506      1308              Automated Outbound   1864   1160                                                  Hungup
 3/25/14 4:22 PM    81286559   7398   1000439              Automated Outbound   1864   1160                                                  Hungup
  4/2/14 4:06 PM    82189337   6844   1000439              Automated Outbound   1864   1160                                                  Hungup
  4/3/14 1:56 PM    82356793   7512   1000439              Automated Outbound   1864   1160                                                  Hungup
  4/3/14 4:24 PM    82432079   6958   1000439              Automated Outbound   1864   1160                                                  Hungup
 4/4/14 12:53 PM    82557967   6599   1000439              Automated Outbound   1864   1160                                                  Hungup
  4/4/14 5:08 PM    82621711   8761   1000439              Automated Outbound   1864   1160                                                  Hungup
  4/8/14 3:37 PM    82986713   9541   1000439              Automated Outbound   1864   1160                                                  Hungup
  4/9/14 4:09 PM    83178574   6976   1000439              Automated Outbound   1864   1160                                                  Hungup
 4/10/14 3:27 PM   181832573   7523      1308              Automated Outbound   1864   1160                                                  Hungup
 4/11/14 4:54 PM   182019120   6317      1308              Automated Outbound   1864   1160                                                  Hungup
 4/15/14 1:57 PM    83844324   9096   1000439              Automated Outbound   1864   1160                                                  Hungup
4/16/14 12:17 PM   182574820   7376      1308              Automated Outbound   1864   1160                                                  Hungup
 4/17/14 2:31 PM    84163990   8164   1000439   fajardkr   Automated Outbound   1864   1160   350130 4/17/14 2:31 PM   4/17/14 2:32 PM       Answered
4/18/14 11:23 AM   182882544   6857      1308              Automated Outbound   1864   1160                                                  Hungup
 4/18/14 3:41 PM   182951120   9868      1308              Automated Outbound   1864   1160                                                  Hungup
 4/20/14 3:16 PM    84551024   6335   1000439              Automated Outbound   1864   1160                                                  Hungup
 4/21/14 3:25 PM    84671124   8050   1000439   sahusann   Automated Outbound   1864   1160   490198 4/21/14 3:26 PM   4/21/14 3:27 PM       Answered
 4/22/14 3:20 PM   183379439   5917      1308              Automated Outbound   1864   1160                                                  Hungup
 4/23/14 3:11 PM   183563582   8061      1308   bhagatud   Automated Outbound   1864   1160   490273 4/23/14 3:12 PM 4/23/14 3:13 PM         Answered
4/24/14 12:07 PM   183680560   7268      1308   nairrake   Automated Outbound   1864   1160   490368 4/24/14 12:08 PM 4/24/14 12:09 PM       Answered
4/25/14 11:49 AM    85324988   8360   1000439   deshmukd   Automated Outbound   1864   1160    68160 4/25/14 11:50 AM 4/25/14 11:51 AM       Answered
 4/26/14 9:28 AM    85455613   6041   1000439              Automated Outbound   1864   1160                                                  Hungup
 4/27/14 2:58 PM   184031093   7771      1308              Automated Outbound   1864   1160                                                  Hungup
 4/28/14 1:54 PM    85619816   9139   1000439   pillagit   Automated Outbound   1864   1160   490275 4/28/14 1:54 PM 4/28/14 1:55 PM         Answered
4/29/14 12:29 PM   184248487   9565      1308   guptakus   Automated Outbound   1864   1160    69329 4/29/14 12:29 PM 4/29/14 12:29 PM       Answered
4/30/14 10:56 AM   184384259   8461      1308              Automated Outbound   1864   1160                                                  Hungup



                                                                                                                       Ocwen (Denova) Document Production - 0073
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 42 of 82 PageID 985


 4/30/14 5:42 PM   184502114   7547      1308   furtados Automated Outbound   1864   1160   490262 4/30/14 5:43 PM      4/30/14 5:44 PM       Answered
  5/1/14 2:52 PM   184609899   9840      1308   chaudhab Automated Outbound   1864   1160    68264 5/1/14 2:53 PM        5/1/14 2:53 PM       Answered
  5/2/14 3:05 PM    86172503   7685   1000439            Automated Outbound   1864   1160                                                     Hungup
  5/2/14 4:20 PM   184754964   6319      1308   shethtej Automated Outbound   1864   1160    69811     5/2/14 4:20 PM    5/2/14 4:21 PM       Answered
  5/4/14 4:04 PM    86313700   7689   1000439   chakrabj Automated Outbound   1864   1160    69817     5/4/14 4:04 PM    5/4/14 4:05 PM       Answered
  5/5/14 2:38 PM   184958943   8375      1308            Automated Outbound   1864   1160                                                     Hungup
  5/5/14 5:22 PM   185038635   8154      1308            Automated Outbound   1864   1160                                                     Hungup
  5/6/14 1:46 PM   185194472   7527      1308   sandilre Automated Outbound   1864   1160   490940     5/6/14 1:46 PM    5/6/14 1:47 PM       Answered
  5/7/14 2:06 PM   185380985   7769      1308            Automated Outbound   1864   1160                                                     Hungup
  5/7/14 5:19 PM    86700537   8569   1000439   rizviali Automated Outbound   1864   1160    69798     5/7/14 5:20 PM    5/7/14 5:20 PM       Answered
  5/8/14 9:57 AM   185496971   5930      1308            Automated Outbound   1864   1160                                                     Hungup
  5/8/14 4:16 PM    86886962   6800   1000439   serraowi Automated Outbound   1864   1160    69895     5/8/14 4:16 PM    5/8/14 4:17 PM       Answered
 5/9/14 11:11 AM   185760748   7793      1308            Automated Outbound   1864   1160                                                     Hungup
  5/9/14 1:15 PM   185795527   7659      1308   kurianji Automated Outbound   1864   1160    68692 5/9/14 1:15 PM        5/9/14 1:16 PM       Answered
 5/10/14 9:02 AM   185902117   8921      1308   pillajag Automated Outbound   1864   1160   490293 5/10/14 9:02 AM      5/10/14 9:03 AM       Answered
 5/11/14 7:16 PM   186014207   6198      1308   patwaraj Automated Outbound   1864   1160    69881 5/11/14 7:16 PM      5/11/14 7:16 PM       Answered
 5/12/14 5:52 PM    87430345   5999   1000439            Automated Outbound   1864   1160                                                     Hungup
 5/13/14 9:04 AM   186174480   9283      1308   patankas Automated Outbound   1864   1160   490324 5/13/14 9:04 AM      5/13/14 9:05 AM       Answered
 5/14/14 2:27 PM   186429497   5949      1308   nativids Automated Outbound   1864   1160   350407 5/14/14 2:27 PM      5/14/14 2:28 PM       Answered
 5/15/14 1:13 PM   186644293   9112      1308            Automated Outbound   1864   1160                                                     Hungup
 5/15/14 4:53 PM    87857061   6945   1000439   yinping  Automated Outbound   1864   1160    69238 5/15/14 4:53 PM      5/15/14 4:54 PM       Answered
 5/16/14 2:11 PM   186809999   8116      1308   laughlin Automated Outbound   1864   1160   370624 5/16/14 2:12 PM      5/16/14 2:12 PM       Answered
 5/17/14 8:50 AM    88042363   8068   1000439   wilfredv Automated Outbound   1864   1160    68264 5/17/14 8:50 AM      5/17/14 8:51 AM       Answered
5/18/14 11:32 AM   187053358   7590      1308            Automated Outbound   1864   1160                                                     Hungup
5/19/14 12:31 PM    88282520   7526   1000439            Automated Outbound   1864   1160                                                     Hungup
 5/20/14 3:34 PM   187377229   7551      1308   darkhurs Automated Outbound   1864   1160    66683    5/20/14 3:34 PM 5/20/14 3:35 PM         Answered
 5/21/14 4:15 PM   187561230   9203      1308   shaisham Automated Outbound   1864   1160    67294    5/21/14 4:15 PM 5/21/14 4:16 PM         Answered
 5/22/14 3:19 PM    88785648   6110   1000439   karthicl Automated Outbound   1864   1160    64551    5/22/14 3:19 PM 5/22/14 3:20 PM         Answered
 5/23/14 2:14 PM    88917708   7988   1000439   chatters Automated Outbound   1864   1160   490254    5/23/14 2:15 PM 5/23/14 2:15 PM         Answered
 5/24/14 9:03 AM    89010484   7735   1000439   ducojera Automated Outbound   1864   1160   350044    5/24/14 9:03 AM 5/24/14 9:04 AM         Answered
 5/25/14 8:09 PM   188082061   8236      1308   prasadmi Automated Outbound   1864   1160    68731    5/25/14 8:09 PM 5/25/14 8:10 PM         Answered
5/26/14 12:39 PM    89190620   6567   1000439   mirpagaj Automated Outbound   1864   1160   490909   5/26/14 12:39 PM 5/26/14 12:39 PM        Answered
 5/27/14 2:11 PM    89360816   9560   1000439   janamrin Automated Outbound   1864   1160    64700    5/27/14 2:11 PM 5/27/14 2:12 PM         Answered
 5/28/14 4:41 PM   188485292   8000      1308            Automated Outbound   1864   1160                                                     Hungup
 5/28/14 8:38 PM   188533989   7706      1308   sharmale Automated Outbound   1864   1160   490346 5/28/14 8:38 PM      5/28/14 8:39 PM       Answered
 5/29/14 3:48 PM    89649940   6852   1000439   rranjeet Automated Outbound   1864   1160    68731 5/29/14 3:48 PM      5/29/14 3:50 PM       Answered
 5/30/14 8:15 AM    89711060   6958   1000439            Automated Outbound   1864   1160                                                     Hungup
 5/30/14 3:43 PM    89802533   8319   1000439   shahfarh Automated Outbound   1864   1160   490170 5/30/14 3:43 PM      5/30/14 3:44 PM       Answered
 5/31/14 8:12 AM    89875144   7925   1000439            Automated Outbound   1864   1160                                                     Hungup
 5/31/14 3:42 PM    89945163   9366   1000439            Automated Outbound   1864   1160                                                     Hungup
 6/1/14 12:22 PM    90017577   9113   1000439            Automated Outbound   1864   1160                                                     Hungup
  6/1/14 4:12 PM   189009852   8419      1308   nadastar Automated Outbound   1864   1160    69780     6/1/14 4:12 PM    6/1/14 4:14 PM       Answered
  6/2/14 2:08 PM    90130583   6742   1000439   mapilisk Automated Outbound   1864   1160   350107     6/2/14 2:08 PM    6/2/14 2:09 PM       Answered
  6/3/14 2:06 PM    90251202   8459   1000439   joshpank Automated Outbound   1864   1160   490278     6/3/14 2:06 PM    6/3/14 2:07 PM       Answered
  6/4/14 2:09 PM   189334257   8600      1308   rodicajo Automated Outbound   1864   1160   350042     6/4/14 2:09 PM    6/4/14 2:10 PM       Answered
  6/5/14 2:00 PM    90482150   8327   1000439   canteenw Automated Outbound   1864   1160   490270     6/5/14 2:01 PM    6/5/14 2:01 PM       Answered



                                                                                                                        Ocwen (Denova) Document Production - 0074
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 43 of 82 PageID 986


  6/6/14 2:07 PM   189602009   9683      1308   adyarami Automated Outbound   1864   1160    68186   6/6/14 2:08 PM   6/6/14 2:08 PM        Answered
  6/7/14 9:20 AM    90698168   8874   1000439   kulshres Automated Outbound   1864   1160    69770   6/7/14 9:21 AM   6/7/14 9:21 AM        Answered
 6/8/14 10:17 AM    90795875   8368   1000439            Automated Outbound   1864   1160                                                   Hungup
  6/8/14 1:24 PM    90877734   7425   1000439            Automated Outbound   1864   1160                                                   Hungup
  6/9/14 9:22 AM    90960896   7534   1000439   biswasje Automated Outbound   1864   1160    67847 6/9/14 9:22 AM      6/9/14 9:23 AM       Answered
 6/10/14 2:41 PM   190128842   9132      1308   hinlomau Automated Outbound   1864   1160   350036 6/10/14 2:41 PM    6/10/14 2:42 PM       Answered
 6/11/14 3:31 PM    91365241   8396   1000439            Automated Outbound   1864   1160                                                   Rejected
 6/11/14 3:31 PM    91365246   8398   1000439   siddiqmd Automated Outbound   1864   1160    66193 6/11/14 3:31 PM    6/11/14 3:32 PM       Answered
 6/12/14 2:24 PM   190413998   7366      1308   khanandr Automated Outbound   1864   1160    68380 6/12/14 2:24 PM    6/12/14 2:25 PM       Answered
 6/13/14 1:48 PM   190555440   6613      1308   ssneha   Automated Outbound   1864   1160    68108 6/13/14 1:48 PM    6/13/14 1:49 PM       Answered
 6/14/14 8:10 AM    91729736   9940   1000439            Automated Outbound   1864   1160                                                   Hungup
 6/14/14 2:27 PM    91851757   9184   1000439            Automated Outbound   1864   1160                                                   Hungup
 6/15/14 9:39 AM    91945392   5936   1000439            Automated Outbound   1864   1160                                                   Hungup
 6/15/14 5:27 PM    92115718   7086   1000439   kukrejaj Automated Outbound   1864   1160    69891 6/15/14 5:27 PM    6/15/14 5:29 PM       Answered
 6/16/14 2:55 PM   191086476   9118      1308   sharimra Automated Outbound   1864   1160    68677 6/16/14 2:56 PM    6/16/14 2:56 PM       Answered
 6/17/14 2:21 PM    92386554   9966   1000439            Automated Outbound   1864   1160                                                   Hungup
 6/17/14 6:43 PM   191341011   6198      1308   yadavpre Automated Outbound   1864   1160    66579 6/17/14 6:44 PM    6/17/14 6:44 PM       Answered
 6/18/14 2:52 PM   191495861   8708      1308            Automated Outbound   1864   1160                                                   Hungup
 6/18/14 7:15 PM    92621222   8534   1000439   correiaa Automated Outbound   1864   1160   490280 6/18/14 7:16 PM    6/18/14 7:17 PM       Answered
 6/19/14 3:28 PM    92753353   6034   1000439   adhavvai Automated Outbound   1864   1160   490380 6/19/14 3:29 PM    6/19/14 3:29 PM       Answered
 6/20/14 2:00 PM    92911338   6191   1000439   deegarag Automated Outbound   1864   1160   490252 6/20/14 2:00 PM    6/20/14 2:02 PM       Answered
 6/21/14 8:07 AM    92989438   6932   1000439            Automated Outbound   1864   1160                                                   Hungup
6/21/14 10:20 AM    93051076   6428   1000439            Automated Outbound   1864   1160                                                   Hungup
 6/21/14 2:40 PM   192083030   8583      1308            Automated Outbound   1864   1160                                                   Hungup
6/22/14 10:40 AM   192149687   8339      1308            Automated Outbound   1864   1160                                                   Hungup
 6/22/14 3:04 PM    93288254   9440   1000439   singbhan Automated Outbound   1864   1160    68263 6/22/14 3:04 PM    6/22/14 3:04 PM       Answered
 6/23/14 8:57 AM   192267343   7063      1308            Automated Outbound   1864   1160                                                   Hungup
 6/23/14 2:21 PM    93426249   8050   1000439            Automated Outbound   1864   1160                                                   Hungup
 6/24/14 8:18 AM   192443895   8687      1308            Automated Outbound   1864   1160                                                   Hungup
 6/24/14 2:19 PM    93589302   7946   1000439            Automated Outbound   1864   1160                                                   Hungup
 6/25/14 1:17 PM    93760990   7388   1000439            Automated Outbound   1864   1160                                                   Hungup
 6/25/14 6:01 PM    93841871   8798   1000439            Automated Outbound   1864   1160                                                   Hungup
 6/26/14 2:38 PM   192917250   7867      1308   doradoma Automated Outbound   1864   1160   350335 6/26/14 2:38 PM    6/26/14 2:39 PM       Answered
 6/27/14 2:28 PM   193106368   8753      1308   vazadria Automated Outbound   1864   1160    69796 6/27/14 2:28 PM    6/27/14 2:29 PM       Answered
 6/28/14 8:23 AM    94244052   6483   1000439            Automated Outbound   1864   1160                                                   Hungup
 6/28/14 1:38 PM    94303791   8201   1000439            Automated Outbound   1864   1160                                                   Hungup
 6/28/14 3:17 PM    94349980   7291   1000439            Automated Outbound   1864   1160                                                   Hungup
6/29/14 10:46 AM   193408186   6852      1308            Automated Outbound   1864   1160                                                   Hungup
 6/29/14 1:34 PM   193459320   7689      1308   kashyaan Automated Outbound   1864   1160    69883 6/29/14 1:35 PM    6/29/14 1:35 PM       Answered
 6/30/14 2:17 PM   193570735   7630      1308            Automated Outbound   1864   1160                                                   Hungup
  7/1/14 8:59 AM   193665580   9314      1308            Automated Outbound   1864   1160                                                   Hungup
  7/1/14 5:33 PM    94791969   6264   1000439   pilanish Automated Outbound   1864   1160    64239   7/1/14 5:33 PM    7/1/14 5:33 PM       Answered
 7/2/14 12:59 PM    94893035   8948   1000439            Automated Outbound   1864   1160                                                   Hungup
  7/2/14 6:25 PM   193919653   7758      1308            Automated Outbound   1864   1160                                                   Hungup
  7/3/14 1:01 PM    95049260   7712   1000439            Automated Outbound   1864   1160                                                   Hungup
  7/3/14 7:24 PM   194092297   8455      1308   bbhajira Automated Outbound   1864   1160    68065   7/3/14 7:24 PM    7/3/14 7:25 PM       Answered



                                                                                                                      Ocwen (Denova) Document Production - 0075
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 44 of 82 PageID 987


  7/5/14 8:21 AM    95171883   8766   1000439            Automated Outbound   1864   1160                                                   Hungup
  7/5/14 1:48 PM   194224068   7091      1308            Automated Outbound   1864   1160                                                   Hungup
  7/5/14 4:44 PM    95359374   6053   1000439            Automated Outbound   1864   1160                                                   Hungup
  7/6/14 1:04 PM    95455732   8403   1000439            Automated Outbound   1864   1160                                                   Hungup
  7/7/14 3:24 PM    95598918   6201   1000439            Automated Outbound   1864   1160                                                   Hungup
  7/7/14 7:19 PM    95662596   6742   1000439            Automated Outbound   1864   1160                                                   Hungup
  7/8/14 1:41 PM    95758064   8387   1000439   rizvsham Automated Outbound   1864   1160    69963   7/8/14 1:41 PM    7/8/14 1:42 PM       Answered
  7/9/14 2:02 PM    95902999   6763   1000439            Automated Outbound   1864   1160                                                   Hungup
  7/9/14 8:32 PM    95990814   9357   1000439            Automated Outbound   1864   1160                                                   Hungup
7/10/14 12:48 PM    96071553   7784   1000439            Automated Outbound   1864   1160                                                   Hungup
 7/10/14 6:05 PM    96136415   7459   1000439   garcmari Automated Outbound   1864   1160   350062 7/10/14 6:05 PM    7/10/14 6:06 PM       Answered
7/11/14 12:25 PM   195197721   6638      1308            Automated Outbound   1864   1160                                                   Hungup
 7/11/14 4:40 PM    96294549   8538   1000439   kumapawa Automated Outbound   1864   1160    64128 7/11/14 4:40 PM    7/11/14 4:41 PM       Answered
 7/12/14 8:32 AM   195332782   8361      1308            Automated Outbound   1864   1160                                                   Hungup
7/12/14 12:05 PM    96409493   6462   1000439            Automated Outbound   1864   1160                                                   Hungup
 7/12/14 2:30 PM   195422411   6542      1308            Automated Outbound   1864   1160                                                   Hungup
7/13/14 12:33 PM   195518214   6837      1308            Automated Outbound   1864   1160                                                   Hungup
 7/13/14 7:50 PM    96619587   8179   1000439   garcijos Automated Outbound   1864   1160   350064 7/13/14 7:50 PM    7/13/14 7:52 PM       Answered
 7/14/14 4:44 PM    96700583   8677   1000439            Automated Outbound   1864   1160                                                   Hungup
 7/14/14 7:58 PM    96758951   6656   1000439            Automated Outbound   1864   1160                                                   Hungup
 7/15/14 4:08 PM   195862948   7787      1308            Automated Outbound   1864   1160                                                   Hungup
 7/15/14 5:45 PM    96908024   6408   1000439            Automated Outbound   1864   1160                                                   Hungup
 7/15/14 8:21 PM   195943338   7965      1308   gollakir Automated Outbound   1864   1160    68344 7/15/14 8:21 PM    7/15/14 8:22 PM       Answered
 7/16/14 4:22 PM   196045112   7041      1308            Automated Outbound   1864   1160                                                   Hungup
 7/16/14 7:09 PM   196113814   8326      1308            Automated Outbound   1864   1160                                                   Hungup
 7/16/14 8:14 PM    97083854   9405   1000439   nadaraje Automated Outbound   1864   1160   490271 7/16/14 8:14 PM    7/16/14 8:14 PM       Answered
 7/17/14 3:13 PM   196272249   7508      1308            Automated Outbound   1864   1160                                                   Hungup
 7/17/14 8:23 PM    97229239   7610   1000439            Automated Outbound   1864   1160                                                   Hungup
 7/18/14 3:03 PM   196454145   9754      1308            Automated Outbound   1864   1160                                                   Hungup
 7/18/14 5:03 PM   196505962   7124      1308            Automated Outbound   1864   1160                                                   Hungup
 7/18/14 8:19 PM   196553012   8105      1308   shahjign Automated Outbound   1864   1160    66781 7/18/14 8:19 PM    7/18/14 8:19 PM       Answered
 7/19/14 9:34 AM   196602332   6343      1308            Automated Outbound   1864   1160                                                   Hungup
 7/19/14 2:38 PM    97538083   8065   1000439            Automated Outbound   1864   1160                                                   Hungup
7/20/14 12:35 PM   196747664   8784      1308            Automated Outbound   1864   1160                                                   Hungup
 7/20/14 2:17 PM   196787027   6690      1308            Automated Outbound   1864   1160                                                   Hungup
 7/20/14 6:38 PM   196854357   7273      1308   cabalesj Automated Outbound   1864   1160   350344 7/20/14 6:39 PM    7/20/14 6:39 PM       Answered
 7/21/14 8:34 AM   196864882   7863      1308            Automated Outbound   1864   1160                                                   Hungup
 7/21/14 8:10 PM    97923167   7923   1000439   garcmari Automated Outbound   1864   1160   350157 7/21/14 8:11 PM    7/21/14 8:11 PM       Answered
 7/22/14 2:33 PM    98035236   7576   1000439   pathansa Automated Outbound   1864   1160   490379 7/22/14 2:33 PM    7/22/14 2:34 PM       Answered
 7/23/14 9:10 AM    98160015   6291   1000439            Automated Outbound   1864   1160                                                   Hungup
 7/23/14 3:25 PM   197355968   9628      1308   pandsuni Automated Outbound   1864   1160    69799 7/23/14 3:25 PM    7/23/14 3:26 PM       Answered
 7/24/14 3:26 PM    98436276   9023   1000439   vaidyasu Automated Outbound   1864   1160    67156 7/24/14 3:26 PM    7/24/14 3:27 PM       Answered
 7/25/14 9:03 AM   197687272   9838      1464            Automated Outbound   1864   1160                                                   Hungup
 7/25/14 4:57 PM   197784969   7791      1308            Automated Outbound   1864   1160                                                   Hungup
 7/25/14 7:36 PM    98698574   6586   1000439            Automated Outbound   1864   1160                                                   Hungup
 7/26/14 9:05 AM    98764071   8300   1000439            Automated Outbound   1864   1160                                                   Hungup



                                                                                                                      Ocwen (Denova) Document Production - 0076
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 45 of 82 PageID 988


 7/26/14 2:10 PM    98845686   8000   1000439            Automated Outbound   1864   1160                                                     Hungup
 7/26/14 4:03 PM   198014115   6087      1308            Automated Outbound   1864   1160                                                     Hungup
 7/27/14 2:02 PM   198098482   7726      1308            Automated Outbound   1864   1160                                                     Hungup
 7/27/14 6:55 PM   198164938   7036      1308            Automated Outbound   1864   1160                                                     Hungup
7/28/14 12:04 PM    99086643   9957   1000585            Automated Outbound   1864   1160                                                     Hungup
 7/28/14 3:53 PM    99136405   9351   1000439            Automated Outbound   1864   1160                                                     Hungup
 7/28/14 8:48 PM    99201325   9046   1000439            Automated Outbound   1864   1160                                                     Hungup
 7/29/14 1:34 PM   198379988   8645      1308   choprava Automated Outbound   1864   1160   490394 7/29/14 1:35 PM    7/29/14 1:37 PM         Answered
 7/29/14 3:31 PM    99292447   9253   1000571            Automated Outbound   1864   1160                                                     Hungup
 7/30/14 2:41 PM    99464697   8572   1000439            Automated Outbound   1864   1160                                                     Hungup
 7/30/14 4:38 PM   198625563   6142      1308            Automated Outbound   1864   1160                                                     Hungup
7/31/14 12:53 PM    99619056   6574   1000439            Automated Outbound   1864   1160                                                     Hungup
  8/1/14 2:11 PM    99779203   8455   1000439            Automated Outbound   1864   1160                                                     Hungup
  8/1/14 6:48 PM   198986157   6302      1308            Automated Outbound   1864   1160                                                     Hungup
  8/2/14 8:34 AM    99869169   7293   1000439            Automated Outbound   1864   1160                                                     Hungup
  8/2/14 3:54 PM   199074986   7015      1308            Automated Outbound   1864   1160                                                     Hungup
  8/3/14 1:03 PM    99991343   7262   1000439            Automated Outbound   1864   1160                                                     Hungup
  8/5/14 1:58 PM   100164219   9367   1000439   qureshik Automated Outbound   1864   1160    64735   8/5/14 1:58 PM    8/5/14 1:58 PM         Answered
  8/6/14 2:57 PM   199565320   8068      1308   jhagtian Automated Outbound   1864   1160   490359   8/6/14 2:58 PM    8/6/14 2:58 PM         Answered
  8/7/14 9:38 AM   100436095   8043   1000439   rahmanri Automated Outbound   1864   1160    68091   8/7/14 9:39 AM    8/7/14 9:39 AM         Answered
  8/8/14 2:16 PM   199916278   7285      1308   shethtus Automated Outbound   1864   1160    65353   8/8/14 2:17 PM    8/8/14 2:17 PM         Answered
  8/9/14 8:54 AM   100753915   6945   1000439            Automated Outbound   1864   1160                                                     Hungup
  8/9/14 1:03 PM   200129550   8162      1308            Automated Outbound   1864   1160                                                     Hungup
  8/9/14 3:34 PM   100877268   6130   1000439            Automated Outbound   1864   1160                                                     Hungup
 8/10/14 4:55 PM   200290708   9493      1308            Automated Outbound   1864   1160                                                     Hungup
 8/11/14 3:34 PM   101089712   7037   1000439            Automated Outbound   1864   1160                                                     Hungup
 8/11/14 7:00 PM   200476412   8576      1308            Automated Outbound   1864   1160                                                     Hungup
 8/11/14 8:47 PM   101194326   8177   1000439            Automated Outbound   1864   1160                                                     Hungup
 8/12/14 8:56 AM   101219454   6101   1000439            Automated Outbound   1864   1160                                                     Hungup
 8/12/14 7:08 PM   200666929   6767      1308   rachhbha Automated Outbound   1864   1160    69970 8/12/14 7:08 PM    8/12/14 7:08 PM         Answered
 8/13/14 3:38 PM   200799474   5928      1308            Automated Outbound   1864   1160                                                     Hungup
 8/13/14 6:14 PM   200856376   6842      1308            Automated Outbound   1864   1160                                                     Hungup
 8/14/14 1:13 PM   101599223   6271   1000439            Automated Outbound   1864   1160                                                     Hungup
 8/14/14 6:40 PM   101670779   7909   1000439   nieveraj Automated Outbound   1864   1160   350400 8/14/14 6:40 PM    8/14/14 6:41 PM         Answered
 8/15/14 2:58 PM   101809640   9534   1000439   chavakun Automated Outbound   1864   1160    69980 8/15/14 2:58 PM    8/15/14 3:00 PM         Answered
 8/15/14 6:58 PM   201190022   1869       684   suchitra Inbound              1864           68122 8/15/14 6:58 PM    8/15/14 6:59 PM    1160 Answered
 8/16/14 8:48 AM   101895675   9258   1000439            Automated Outbound   1864   1160                                                     Hungup
 8/17/14 3:28 PM   201355165   9814      1308   kummohanAutomated Outbound    1864   1160    68684 8/17/14 3:29 PM    8/17/14 3:30 PM         Answered
 8/18/14 3:20 PM   102192475   9009   1000439            Automated Outbound   1864   1160                                                     Hungup
 8/18/14 8:40 PM   102270040   7267   1000439            Automated Outbound   1864   1160                                                     Hungup
 8/19/14 9:43 AM   102307524   8218   1000439   mathurde Automated Outbound   1864   1160   490382 8/19/14 9:43 AM    8/19/14 9:44 AM         Answered
 8/20/14 9:11 AM   102504595   8853   1000439            Automated Outbound   1864   1160                                                     Hungup
 8/20/14 6:13 PM   201920585   6839      1308            Automated Outbound   1864   1160                                                     Hungup
 8/20/14 8:28 PM   102676080   6682   1000439   singhsub Automated Outbound   1864   1160    67907 8/20/14 8:29 PM    8/20/14 8:31 PM         Answered
 8/21/14 8:27 AM   201993006   8922      1308            Automated Outbound   1864   1160                                                     Hungup
 8/21/14 4:50 PM   202131981   9251      1308   srambika Automated Outbound   1864   1160   490370 8/21/14 4:51 PM    8/21/14 4:51 PM         Answered



                                                                                                                      Ocwen (Denova) Document Production - 0077
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 46 of 82 PageID 989


 8/22/14 2:03 PM   102982843   7383   1000439            Automated Outbound   1864   1160                                                   Hungup
 8/22/14 4:13 PM   202358322   6940      1308            Automated Outbound   1864   1160                                                   Hungup
 8/22/14 7:58 PM   103087576   9629   1000439            Automated Outbound   1864   1160                                                   Hungup
 8/23/14 8:20 AM   202445232   8011      1308            Automated Outbound   1864   1160                                                   Hungup
 8/23/14 2:55 PM   103217125   8880   1000439            Automated Outbound   1864   1160                                                   Hungup
 8/24/14 1:19 PM   202634760   9021      1308            Automated Outbound   1864   1160                                                   Hungup
 8/25/14 1:47 PM   202843225   9975      1308            Automated Outbound   1864   1160                                                   Hungup
 8/25/14 5:58 PM   202900680   7823      1308            Automated Outbound   1864   1160                                                   Hungup
 8/25/14 8:33 PM   103467708   7216   1000439            Automated Outbound   1864   1160                                                   Hungup
 8/26/14 8:27 AM   202967127   9693      1308            Automated Outbound   1864   1160                                                   Hungup
 8/26/14 3:33 PM   103592455   9070   1000439   rajrehna Automated Outbound   1864   1160   490255 8/26/14 3:33 PM    8/26/14 3:34 PM       Answered
 8/27/14 1:27 PM   203191298   9460      1308   ghagmahe Automated Outbound   1864   1160   490392 8/27/14 1:27 PM    8/27/14 1:27 PM       Answered
8/28/14 10:51 AM   203355008   6742      1308            Automated Outbound   1864   1160                                                   Hungup
 8/28/14 3:49 PM   203425861   9899      1308            Automated Outbound   1864   1160                                                   Hungup
 8/28/14 7:34 PM   203480713   6476      1308            Automated Outbound   1864   1160                                                   Hungup
 8/29/14 3:00 PM   203576098   6574      1308            Automated Outbound   1864   1160                                                   Hungup
 8/29/14 6:31 PM   104195443   8326   1000439            Automated Outbound   1864   1160                                                   Hungup
 8/29/14 8:35 PM   104219419   8397   1000439   prasadmi Automated Outbound   1864   1160    68344 8/29/14 8:35 PM    8/29/14 8:37 PM       Answered
 8/30/14 8:18 AM   203658256   7286      1308            Automated Outbound   1864   1160                                                   Hungup
 8/30/14 3:34 PM   203710432   9895      1308            Automated Outbound   1864   1160                                                   Hungup
8/31/14 12:42 PM   104370737   6821   1000439            Automated Outbound   1864   1160                                                   Hungup
 8/31/14 5:16 PM   104433283   9360   1000439            Automated Outbound   1864   1160                                                   Hungup
 8/31/14 7:57 PM   104472944   6921   1000439            Automated Outbound   1864   1160                                                   Hungup
  9/1/14 9:14 AM   104487842   7325   1000439            Automated Outbound   1864   1160                                                   Hungup
  9/1/14 3:45 PM   104543343   9081   1000439   rizviali Automated Outbound   1864   1160    67901   9/1/14 3:46 PM    9/1/14 3:47 PM       Answered
  9/2/14 8:49 AM   203930416   6667      1308            Automated Outbound   1864   1160                                                   Hungup
  9/2/14 3:29 PM   104669402   6972   1000439   cheruvat Automated Outbound   1864   1160    69882   9/2/14 3:29 PM    9/2/14 3:30 PM       Answered
  9/3/14 9:12 AM   104748591   7857   1000439            Automated Outbound   1864   1160                                                   Hungup
  9/3/14 4:03 PM   104831322   8664   1000439   gaddijud Automated Outbound   1864   1160   350419   9/3/14 4:03 PM    9/3/14 4:04 PM       Answered
  9/4/14 1:25 PM   104945476   6880   1000439            Automated Outbound   1864   1160                                                   Hungup
  9/4/14 2:45 PM   204278606   7888      1308            Automated Outbound   1864   1160                                                   Hungup
  9/4/14 7:51 PM   105042788   7463   1000439   cezclaud Automated Outbound   1864   1160   350379   9/4/14 7:51 PM    9/4/14 7:52 PM       Answered
  9/5/14 8:57 AM   105068945   6133   1000439            Automated Outbound   1864   1160                                                   Hungup
  9/5/14 2:42 PM   204425124   9957      1308   dsouzari Automated Outbound   1864   1160    69783   9/5/14 2:42 PM    9/5/14 2:43 PM       Answered
  9/6/14 8:15 AM   105195209   6509   1000439            Automated Outbound   1864   1160                                                   Hungup
  9/6/14 3:06 PM   204554660   6195      1308            Automated Outbound   1864   1160                                                   Hungup
  9/6/14 4:44 PM   204602084   7481      1308            Automated Outbound   1864   1160                                                   Hungup
  9/7/14 9:27 AM   204617789   5971      1308            Automated Outbound   1864   1160                                                   Hungup
  9/7/14 2:31 PM   204685573   6554      1308   singhnit Automated Outbound   1864   1160    67913   9/7/14 2:31 PM    9/7/14 2:32 PM       Answered
  9/9/14 9:28 AM   105708578   8500   1000439            Automated Outbound   1864   1160                                                   Hungup
  9/9/14 5:24 PM   105822043   8977   1000439   villalun Automated Outbound   1864   1160   350343 9/9/14 5:25 PM      9/9/14 5:25 PM       Answered
 9/10/14 1:33 PM   205118068   6148      1308   johnadri Automated Outbound   1864   1160    69294 9/10/14 1:34 PM    9/10/14 1:34 PM       Answered
 9/11/14 1:14 PM   205305588   9259      1308            Automated Outbound   1864   1160                                                   Hungup
 9/11/14 5:03 PM   205370509   9871      1308            Automated Outbound   1864   1160                                                   Hungup
 9/12/14 1:22 PM   106281776   9758   1000439            Automated Outbound   1864   1160                                                   Hungup
 9/12/14 4:24 PM   106333956   7162   1000439   sinhaabh Automated Outbound   1864   1160   490298 9/12/14 4:25 PM    9/12/14 4:25 PM       Answered



                                                                                                                      Ocwen (Denova) Document Production - 0078
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 47 of 82 PageID 990


 9/13/14 3:08 PM   106423449   6501   1000439            Automated Outbound   1864   1160                                                    Hungup
 9/14/14 3:58 PM   205689811   9361      1308            Automated Outbound   1864   1160                                                    Hungup
 9/14/14 7:06 PM   106575664   6812   1000439            Automated Outbound   1864   1160                                                    Hungup
9/15/14 12:14 PM   106662583   9225   1000439   ladivict Automated Outbound   1864   1160   350135 9/15/14 12:14 PM 9/15/14 12:15 PM         Answered
9/16/14 12:14 PM   106832317   8232   1000439   polaliva Automated Outbound   1864   1160    68623 9/16/14 12:14 PM 9/16/14 12:15 PM         Answered
 9/17/14 1:26 PM   206182910   6140      1308   chandanj Automated Outbound   1864   1160   490382 9/17/14 1:26 PM 9/17/14 1:26 PM           Answered
 9/18/14 1:24 PM   107245036   8921   1000439            Automated Outbound   1864   1160                                                    Hungup
 9/18/14 2:55 PM   206447559   9901      1308            Automated Outbound   1864   1160                                                    Hungup
 9/18/14 7:28 PM   206514456   8544      1308            Automated Outbound   1864   1160                                                    Hungup
 9/19/14 1:32 PM   107446473   8848   1000439   nooranis Automated Outbound   1864   1160    69812 9/19/14 1:32 PM     9/19/14 1:33 PM       Answered
 9/20/14 9:44 AM   206742514   8492      1308            Automated Outbound   1864   1160                                                    Hungup
 9/20/14 4:38 PM   107623724   7434   1000439            Automated Outbound   1864   1160                                                    Hungup
 9/21/14 4:27 PM   107735910   9238   1000439   nadaraje Automated Outbound   1864   1160   490254 9/21/14 4:27 PM 9/21/14 4:28 PM           Answered
9/22/14 12:54 PM   107872496   7476   1000439   acierdar Automated Outbound   1864   1160   350409 9/22/14 12:54 PM 9/22/14 12:54 PM         Answered
9/23/14 10:21 AM   207174525   9809      1308            Automated Outbound   1864   1160                                                    Hungup
 9/23/14 2:48 PM   207249780   6512      1308   sbharat  Automated Outbound   1864   1160    65428 9/23/14 2:48 PM     9/23/14 2:48 PM       Answered
 9/24/14 9:05 AM   108174340   9896   1000439            Automated Outbound   1864   1160                                                    Hungup
 9/24/14 3:49 PM   108259988   6671   1000439   corderor Automated Outbound   1864   1160   350405 9/24/14 3:49 PM     9/24/14 3:50 PM       Answered
9/25/14 12:55 PM   207598861   9619      1308            Automated Outbound   1864   1160                                                    Hungup
 9/25/14 3:32 PM   207651441   9157      1308   mapilisk Automated Outbound   1864   1160   350051 9/25/14 3:33 PM     9/25/14 3:33 PM       Answered
 9/26/14 1:27 PM   207774871   6850      1308            Automated Outbound   1864   1160                                                    Hungup
 9/26/14 4:16 PM   207820340   6093      1308   pillayfr Automated Outbound   1864   1160    64439 9/26/14 4:16 PM     9/26/14 4:16 PM       Answered
 9/27/14 9:29 AM   207891413   8457      1308            Automated Outbound   1864   1160                                                    Hungup
 9/27/14 4:48 PM   207938904   7210      1308            Automated Outbound   1864   1160                                                    Hungup
9/28/14 10:58 AM   108686247   8160   1000439            Automated Outbound   1864   1160                                                    Hungup
 9/28/14 2:13 PM   108750138   9167   1000439            Automated Outbound   1864   1160                                                    Hungup
 9/28/14 5:45 PM   108826965   6810   1000439            Automated Outbound   1864   1160                                                    Hungup
9/29/14 10:30 AM   108899805   7721   1000439            Automated Outbound   1864   1160                                                    Hungup
 9/29/14 4:56 PM   108983700   8095   1000439   rrajend  Automated Outbound   1864   1160    65587 9/29/14 4:56 PM     9/29/14 4:57 PM       Answered
9/30/14 12:05 PM   208308009   9682      1308            Automated Outbound   1864   1160                                                    Hungup
 9/30/14 2:46 PM   109125030   6894   1000439   salterio Automated Outbound   1864   1160   350305 9/30/14 2:46 PM     9/30/14 2:47 PM       Answered
10/1/14 12:31 PM   208470466   8386      1308            Automated Outbound   1864   1160                                                    Hungup
 10/1/14 2:09 PM   208508305   8087      1308   bhattvai Automated Outbound   1864   1160    67231    10/1/14 2:09 PM 10/1/14 2:10 PM        Answered
10/2/14 12:49 PM   109389530   8701   1000439   dsouzale Automated Outbound   1864   1160    69756   10/2/14 12:50 PM 10/2/14 12:50 PM       Answered
10/3/14 12:50 PM   109528024   9353   1000439   waikhams Automated Outbound   1864   1160   490310   10/3/14 12:51 PM 10/3/14 12:52 PM       Answered
 10/4/14 9:16 AM   208884407   7333      1308   sonihena Automated Outbound   1864   1160   490332    10/4/14 9:16 AM 10/4/14 9:17 AM        Answered
 10/5/14 4:00 PM   109817869   6123   1000439            Automated Outbound   1864   1160                                                    Hungup
 10/5/14 6:20 PM   109884252   6213   1000439            Automated Outbound   1864   1160                                                    Hungup
10/6/14 11:39 AM   109985146   8535   1000439            Automated Outbound   1864   1160                                                    Hungup
 10/6/14 3:38 PM   209200899   8231      1308   moreakan Automated Outbound   1864   1160    69897 10/6/14 3:39 PM     10/6/14 3:39 PM       Answered
 10/7/14 1:52 PM   110164230   7875   1000439            Automated Outbound   1864   1160                                                    Hungup
 10/7/14 5:56 PM   209411131   7197      1308   naiknata Automated Outbound   1864   1160    69796 10/7/14 5:56 PM     10/7/14 5:57 PM       Answered
 10/8/14 2:45 PM   110350067   6713   1000439            Automated Outbound   1864   1160                                                    Hungup
 10/8/14 5:07 PM   209614434   6474      1308            Automated Outbound   1864   1160                                                    Hungup
 10/8/14 8:33 PM   110482204   8216   1000439            Automated Outbound   1864   1160                                                    Hungup
 10/9/14 1:35 PM   110570392   8578   1000439   darayasa Automated Outbound   1864   1160    64340 10/9/14 1:36 PM     10/9/14 1:36 PM       Answered



                                                                                                                       Ocwen (Denova) Document Production - 0079
                         Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 48 of 82 PageID 991


 10/10/14 1:11 PM   110757139   9224   1000439              Automated Outbound   1864   1160                                                  Hungup
 10/10/14 4:00 PM   210018952   6060      1308   bhatibhu   Automated Outbound   1864   1160    68907 10/10/14 4:00 PM 10/10/14 4:00 PM       Answered
 10/11/14 8:46 AM   110855507   9134   1000439              Automated Outbound   1864   1160                                                  Hungup
 10/11/14 1:49 PM   210124410   8895      1308              Automated Outbound   1864   1160                                                  Hungup
 10/12/14 1:47 PM   111083611   8678   1000439              Automated Outbound   1864   1160                                                  Hungup
 10/12/14 5:27 PM   210271823   8463      1308              Automated Outbound   1864   1160                                                  Hungup
10/13/14 12:39 PM   111233117   8264   1000439   sawantaj   Automated Outbound   1864   1160    69987 ############### ###############         Answered
 10/14/14 1:15 PM   210539594   9150      1308              Automated Outbound   1864   1160                                                  Hungup
 10/14/14 5:38 PM   111485892   9837   1000439              Automated Outbound   1864   1160                                                  Hungup
10/15/14 12:05 PM   111560437   6666   1000439              Automated Outbound   1864   1160                                                  Hungup
 10/15/14 3:51 PM   111630336   6219   1000439   selvaraj   Automated Outbound   1864   1160   490399 10/15/14 3:51 PM 10/15/14 3:51 PM       Answered
 10/16/14 2:00 PM   210930300   8831      1308              Automated Outbound   1864   1160                                                  Hungup
 10/16/14 4:32 PM   111824211   7412   1000439   medinaja   Automated Outbound   1864   1160   350369 10/16/14 4:32 PM 10/16/14 4:33 PM       Answered
 10/17/14 1:31 PM   211125091   8408      1308   llorente   Automated Outbound   1864   1160   350006 10/17/14 1:32 PM 10/17/14 1:33 PM       Answered
 10/18/14 9:13 AM   211291026   8344      1308              Automated Outbound   1864   1160                                                  Hungup
 10/18/14 1:17 PM   211337035   5978      1308              Automated Outbound   1864   1160                                                  Hungup
 10/19/14 3:28 PM   211446760   9119      1308              Automated Outbound   1864   1160                                                  Hungup
 10/19/14 5:00 PM   112434400   9593   1000439              Automated Outbound   1864   1160                                                  Hungup
 10/19/14 8:22 PM   112488646   9708   1000439              Automated Outbound   1864   1160                                                  Hungup
 10/20/14 2:25 PM   211617557   9119      1308              Automated Outbound   1864   1160                                                  Hungup
 10/20/14 7:28 PM   112685925   9196   1000439              Automated Outbound   1864   1160                                                  Hungup
 10/21/14 2:23 PM   112818023   7313   1000439              Automated Outbound   1864   1160                                                  Hungup
 10/21/14 4:23 PM   112879512   9703   1000439              Automated Outbound   1864   1160                                                  Hungup
 10/22/14 9:50 AM   112992522   8835   1000439   shamohda   Automated Outbound   1864   1160    69971 10/22/14 9:50 AM 10/22/14 9:51 AM       Answered
 10/23/14 1:29 PM   113370926   9718   1000439              Automated Outbound   1864   1160                                                  Hungup
 10/23/14 3:18 PM   113422571   7288   1000439   joseclev   Automated Outbound   1864   1160    69828 10/23/14 3:18 PM 10/23/14 3:18 PM       Answered
 10/24/14 1:21 PM   113623369   6688   1000439   lorenzol   Automated Outbound   1864   1160   350085 10/24/14 1:22 PM 10/24/14 1:22 PM       Answered
 10/25/14 8:53 AM   113765954   8924   1000439   murzellz   Automated Outbound   1864   1160   490255 10/25/14 8:54 AM 10/25/14 8:54 AM       Answered
 10/26/14 3:53 PM   212992257   8663      1308              Automated Outbound   1864   1160                                                  Hungup
 10/26/14 5:45 PM   114040435   8683   1000439              Automated Outbound   1864   1160                                                  Hungup
 10/27/14 2:54 PM   114159550   6483   1000439              Automated Outbound   1864   1160                                                  Hungup
 10/27/14 5:00 PM   114216778   6449   1000439   ssneha     Automated Outbound   1864   1160    64930 10/27/14 5:00 PM 10/27/14 5:01 PM       Answered
 10/28/14 1:03 PM   114313663   6129   1000439              Automated Outbound   1864   1160                                                  Hungup
 10/28/14 3:32 PM   213415802   7857      1308              Automated Outbound   1864   1160                                                  Hungup
 10/28/14 6:23 PM   114436893   6683   1000439   kapurarm   Automated Outbound   1864   1160    67893 10/28/14 6:24 PM 10/28/14 6:24 PM       Answered
 10/29/14 9:49 AM   114475855   9637   1000439   khareked   Automated Outbound   1864   1160    67865 10/29/14 9:49 AM 10/29/14 9:49 AM       Answered
 10/30/14 9:01 AM   213765276   6376      1308              Automated Outbound   1864   1160                                                  Hungup
 10/30/14 2:01 PM   114758931   8733   1000439   elizagaa   Automated Outbound   1864   1160   350197 10/30/14 2:01 PM 10/30/14 2:01 PM       Answered
 10/31/14 2:08 PM   214027006   8487      1308              Automated Outbound   1864   1160                                                  Hungup
 10/31/14 3:57 PM   214069294   9330      1308   vishwsur   Automated Outbound   1864   1160    67296 10/31/14 3:57 PM 10/31/14 3:57 PM       Answered
  11/1/14 8:42 AM   115036764   9304   1000439              Automated Outbound   1864   1160                                                  Hungup
  11/2/14 1:08 PM   115159344   9714   1000439              Automated Outbound   1864   1160                                                  Hungup
  11/2/14 3:51 PM   115221311   8425   1000439              Automated Outbound   1864   1160                                                  Hungup
  11/3/14 3:02 PM   115351284   7129   1000439              Automated Outbound   1864   1160                                                  Hungup
  11/3/14 4:52 PM   214486618   7457      1308   canteenw   Automated Outbound   1864   1160   490279 11/3/14 4:52 PM   11/3/14 4:53 PM       Answered
  11/4/14 9:41 AM   214551967   6062      1308   nairdili   Automated Outbound   1864   1160    64977 11/4/14 9:41 AM   11/4/14 9:41 AM       Answered



                                                                                                                        Ocwen (Denova) Document Production - 0080
                         Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 49 of 82 PageID 992


 11/5/14 12:02 PM   214798129   7048      1308            Automated Outbound   1864   1160                                                  Hungup
  11/5/14 2:08 PM   115676831   9410   1000439            Automated Outbound   1864   1160                                                  Hungup
  11/5/14 5:13 PM   115718894   5929   1000439   awungshi Automated Outbound   1864   1160    67889 11/5/14 5:14 PM   11/5/14 5:14 PM       Answered
 11/6/14 12:57 PM   115807282   6493   1000439            Automated Outbound   1864   1160                                                  Hungup
  11/6/14 4:18 PM   215107175   8258      1308            Automated Outbound   1864   1160                                                  Hungup
  11/7/14 8:38 AM   215229320   8816      1308   pillamah Automated Outbound   1864   1160    69808 11/7/14 8:38 AM   11/7/14 8:39 AM       Answered
  11/8/14 8:36 AM   116070815   9561   1000439            Automated Outbound   1864   1160                                                  Hungup
  11/8/14 1:55 PM   116118950   7786   1000439            Automated Outbound   1864   1160                                                  Hungup
 11/9/14 11:44 AM   116208729   6357   1000439            Automated Outbound   1864   1160                                                  Hungup
  11/9/14 2:54 PM   116273754   8406   1000439            Automated Outbound   1864   1160                                                  Hungup
  11/9/14 4:42 PM   215781337   8702      1308            Automated Outbound   1864   1160                                                  Hungup
 11/10/14 1:09 PM   116416199   6571   1000439            Automated Outbound   1864   1160                                                  Hungup
 11/10/14 3:36 PM   215970244   9670      1308   pillayga Automated Outbound   1864   1160   490259 11/10/14 3:36 PM 11/10/14 3:37 PM       Answered
11/11/14 12:18 PM   116572986   8526   1000439            Automated Outbound   1864   1160                                                  Hungup
 11/11/14 3:20 PM   116620401   6784   1000439            Automated Outbound   1864   1160                                                  Hungup
 11/11/14 5:06 PM   216261039   7103      1308   dasbipol Automated Outbound   1864   1160    69930 11/11/14 5:06 PM 11/11/14 5:07 PM       Answered
11/12/14 12:10 PM   116728465   8151   1000439            Automated Outbound   1864   1160                                                  Hungup
 11/12/14 2:05 PM   116761802   6435   1000439   gaikwadv Automated Outbound   1864   1160   490331 11/12/14 2:05 PM 11/12/14 2:06 PM       Answered
11/13/14 12:16 PM   116877271   7125   1000439            Automated Outbound   1864   1160                                                  Hungup
 11/13/14 2:27 PM   216652995   6353      1308   shaikhej Automated Outbound   1864   1160   490271 11/13/14 2:27 PM 11/13/14 2:27 PM       Answered
11/14/14 12:07 PM   117018404   7049   1000439            Automated Outbound   1864   1160                                                  Hungup
 11/14/14 3:09 PM   117056180   7039   1000439   vermabos Automated Outbound   1864   1160    68740 11/14/14 3:09 PM 11/14/14 3:10 PM       Answered
 11/15/14 8:50 AM   117142636   7658   1000439            Automated Outbound   1864   1160                                                  Hungup
 11/15/14 4:09 PM   217056980   6864      1308            Automated Outbound   1864   1160                                                  Hungup
 11/16/14 2:04 PM   217170725   6080      1308            Automated Outbound   1864   1160                                                  Hungup
 11/16/14 4:48 PM   117391536   7975   1000439            Automated Outbound   1864   1160                                                  Hungup
 11/16/14 7:19 PM   217276316   8533      1308            Automated Outbound   1864   1160                                                  Hungup
11/17/14 12:42 PM   117526666   8293   1000439            Automated Outbound   1864   1160                                                  Hungup
 11/17/14 2:24 PM   117579724   9604   1000439            Automated Outbound   1864   1160                                                  Hungup
 11/17/14 6:18 PM   117649198   6318   1000439   nagaradh Automated Outbound   1864   1160    68121 11/17/14 6:18 PM 11/17/14 6:18 PM       Answered
 11/18/14 8:12 AM   117705582   9839   1000439            Automated Outbound   1864   1160                                                  Hungup
 11/18/14 9:29 AM   117723800   9277   1000439            Automated Outbound   1864   1160                                                  Hungup
11/18/14 12:36 PM   217739085   8623      1308            Automated Outbound   1864   1160                                                  Hungup
 11/18/14 2:35 PM   117862186   8994   1000439   picardom Automated Outbound   1864   1160    69784 11/18/14 2:36 PM 11/18/14 2:36 PM       Answered
11/19/14 11:36 AM   218046098   8680      1308            Automated Outbound   1864   1160                                                  Hungup
 11/19/14 2:04 PM   118060504   8514   1000439   kuilakum Automated Outbound   1864   1160    69075 11/19/14 2:04 PM 11/19/14 2:05 PM       Answered
 11/20/14 8:07 AM   218238805   8175      1308            Automated Outbound   1864   1160                                                  Hungup
11/20/14 12:28 PM   118254786   9551   1000439   kumapawa Automated Outbound   1864   1160    66408 ############### ###############         Answered
11/21/14 12:57 PM   118438944   6609   1000439   rodridom Automated Outbound   1864   1160   490260 ############### ###############         Answered
 11/22/14 9:54 AM   118596081   9019   1000439            Automated Outbound   1864   1160                                                  Hungup
 11/22/14 3:59 PM   218931319   8714      1308            Automated Outbound   1864   1160                                                  Hungup
 11/23/14 9:11 AM   218965010   6791      1308            Automated Outbound   1864   1160                                                  Hungup
11/23/14 11:59 AM   118772361   8117   1000439   esperash Automated Outbound   1864   1160   350308 ############### ###############         Answered
 11/24/14 8:07 AM   219138289   7329      1308            Automated Outbound   1864   1160                                                  Hungup
11/24/14 12:32 PM   118979511   8105   1000439   ghiaratr Automated Outbound   1864   1160   490299 ############### ###############         Answered
11/25/14 12:12 PM   219467962   9353      1308            Automated Outbound   1864   1160                                                  Hungup



                                                                                                                      Ocwen (Denova) Document Production - 0081
                         Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 50 of 82 PageID 993


 11/25/14 2:13 PM   219520975   6172      1308   fernroys   Automated Outbound   1864   1160    67896 11/25/14 2:14 PM 11/25/14 2:14 PM         Answered
11/26/14 11:27 AM   119384281   7383   1000439              Automated Outbound   1864   1160                                                    Hungup
 11/26/14 5:03 PM   219806720   9735      1308   gomessyl   Automated Outbound   1864   1160    69978 11/26/14 5:03 PM 11/26/14 5:04 PM         Answered
11/28/14 10:59 AM   219922896   9001      1308              Automated Outbound   1864   1160                                                    Hungup
 11/28/14 8:16 PM   119667125   7844   1000439              Automated Outbound   1864   1160                                                    Hungup
 11/29/14 8:36 AM   220069696   7131      1308              Automated Outbound   1864   1160                                                    Hungup
 11/29/14 3:35 PM   220154491   8030      1308              Automated Outbound   1864   1160                                                    Hungup
11/30/14 10:28 AM   220202315   9322      1308              Automated Outbound   1864   1160                                                    Hungup
  12/1/14 2:18 PM   119938109   6700   1000439              Automated Outbound   1864   1160                                                    Hungup
  12/2/14 8:34 AM   119982484   8759   1000439   kumarire   Automated Outbound   1864   1160   490335    12/2/14 8:35 AM 12/2/14 8:35 AM        Answered
 12/3/14 12:05 PM   120114554   9076   1000439   deudkark   Automated Outbound   1864   1160   490345   12/3/14 12:05 PM 12/3/14 12:05 PM       Answered
  12/4/14 9:27 AM   220822508   8312      1308   nairsanj   Automated Outbound   1864   1160   490337    12/4/14 9:27 AM 12/4/14 9:28 AM        Answered
 12/5/14 10:00 AM   120294423   6665   1000439   cruzdion   Automated Outbound   1864   1160   350358   12/5/14 10:00 AM 12/5/14 10:01 AM       Answered
  12/6/14 8:48 AM   221234972   9778      1308              Automated Outbound   1864   1160                                                    Hungup
 12/7/14 12:55 PM   120547129   9307   1000439              Automated Outbound   1864   1160                                                    Hungup
  12/7/14 3:14 PM   221471078   9744      1308              Automated Outbound   1864   1160                                                    Hungup
  12/7/14 6:00 PM   120626800   8793   1000439              Automated Outbound   1864   1160                                                    Hungup
 12/8/14 12:25 PM   120729745   8426   1000439              Automated Outbound   1864   1160                                                    Hungup
  12/8/14 4:56 PM   221776599   8909      1308   estiamba   Automated Outbound   1864   1160   350040 12/8/14 4:56 PM     12/8/14 4:57 PM       Answered
 12/9/14 12:00 PM   221902489   9564      1308              Automated Outbound   1864   1160                                                    Hungup
  12/9/14 4:49 PM   120953658   6077   1000439              Automated Outbound   1864   1160                                                    Hungup
  12/9/14 5:45 PM   222044336   6473      1308              Automated Outbound   1864   1160                                                    Hungup
 12/10/14 8:05 AM   121002863   9501   1000439              Automated Outbound   1864   1160                                                    Hungup
12/10/14 12:38 PM   121060622   8054   1000439              Automated Outbound   1864   1160                                                    Hungup
 12/10/14 6:08 PM   222298132   6472      1308   dizonrho   Automated Outbound   1864   1160   350055 12/10/14 6:08 PM 12/10/14 6:10 PM         Answered
12/11/14 10:55 AM   121157685   8651   1000439              Automated Outbound   1864   1160                                                    Hungup
 12/11/14 3:26 PM   222535213   5983      1308   kumargau   Automated Outbound   1864   1160   490157 12/11/14 3:26 PM 12/11/14 3:27 PM         Answered
12/12/14 11:49 AM   222698226   6540      1308              Automated Outbound   1864   1160                                                    Hungup
 12/12/14 2:52 PM   222767294   8197      1308   laxintom   Automated Outbound   1864   1160   350410 12/12/14 2:52 PM 12/12/14 2:54 PM         Answered
 12/13/14 8:31 AM   121420868   8146   1000439              Automated Outbound   1864   1160                                                    Hungup
 12/13/14 2:14 PM   121475983   7802   1000439   rizvsham   Automated Outbound   1864   1160    69818 12/13/14 2:14 PM 12/13/14 2:15 PM         Answered
 12/14/14 9:36 AM   121542621   7445   1000439              Automated Outbound   1864   1160                                                    Hungup
 12/14/14 3:10 PM   121610310   6521   1000439   medinaja   Automated Outbound   1864   1160   350369 12/14/14 3:10 PM 12/14/14 3:12 PM         Answered
12/15/14 11:31 AM   223318429   7242      1308              Automated Outbound   1864   1160                                                    Hungup
 12/15/14 2:12 PM   223372496   8467      1308   amsedenb   Automated Outbound   1864   1160   350304 12/15/14 2:13 PM 12/15/14 2:15 PM         Answered
 12/16/14 8:41 AM   121822717   9881   1000439   khawasim   Automated Outbound   1864   1160    69774 12/16/14 8:41 AM 12/16/14 8:41 AM         Answered
12/17/14 12:16 PM   223865929   7752      1308              Automated Outbound   1864   1160                                                    Hungup
 12/17/14 3:03 PM   223954782   7062      1308              Automated Outbound   1864   1160                                                    Hungup
 12/17/14 5:16 PM   224031384   8174      1308              Automated Outbound   1864   1160                                                    Hungup
12/18/14 12:16 PM   224214837   9509      1308              Automated Outbound   1864   1160                                                    Hungup
 12/18/14 2:51 PM   122321436   6788   1000439   ronniera   Automated Outbound   1864   1160    68140 12/18/14 2:51 PM 12/18/14 2:53 PM         Answered
12/19/14 12:07 PM   122485771   8664   1000439              Automated Outbound   1864   1160                                                    Hungup
 12/19/14 3:45 PM   224602078   9316      1308   kuilakum   Automated Outbound   1864   1160    67862 12/19/14 3:45 PM 12/19/14 3:46 PM         Answered
 12/20/14 9:06 AM   122635188   8323   1000439   solansum   Automated Outbound   1864   1160    66099 12/20/14 9:06 AM 12/20/14 9:07 AM         Answered
12/21/14 11:12 AM   122841811   7222   1000439              Automated Outbound   1864   1160                                                    Hungup
 12/21/14 4:44 PM   225030642   6012      1308              Automated Outbound   1864   1160                                                    Hungup



                                                                                                                          Ocwen (Denova) Document Production - 0082
                         Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 51 of 82 PageID 994


 12/21/14 8:00 PM   123019125   9633   1000439   tabremoh Automated Outbound   1864   1160    68380 12/21/14 8:00 PM 12/21/14 8:00 PM            Answered
 12/22/14 1:23 PM   123107540   8166   1000439            Automated Outbound   1864   1160                                                       Hungup
 12/22/14 5:48 PM   123170517   6077   1000439   bhandpra Automated Outbound   1864   1160    69882 12/22/14 5:49 PM 12/22/14 5:49 PM            Answered
 12/23/14 1:32 PM   225467444   9929      1308   kullnach Automated Outbound   1864   1160   490267 12/23/14 1:33 PM 12/23/14 1:33 PM            Answered
12/24/14 10:49 AM   123464838   5976   1000439   thokanso Automated Outbound   1864   1160    69895 ############### ###############              Answered
12/26/14 10:09 AM   123597238   8700   1000439            Automated Outbound   1864   1160                                                       Hungup
 12/26/14 6:30 PM   226004040   7780      1308            Automated Outbound   1864   1160                                                       Hungup
 12/27/14 8:39 AM   123736412   9607   1000439            Automated Outbound   1864   1160                                                       Hungup
 12/27/14 2:43 PM   226165977   5943      1308            Automated Outbound   1864   1160                                                       Hungup
 12/28/14 2:55 PM   123931539   9350   1000439   joshpank Automated Outbound   1864   1160   490287 12/28/14 2:55 PM 12/28/14 2:55 PM            Answered
12/29/14 12:17 PM   124066007   7081   1000439            Automated Outbound   1864   1160                                                       Hungup
 12/29/14 5:39 PM   226525551   6611      1308            Automated Outbound   1864   1160                                                       Hungup
 12/29/14 8:48 PM   226608672   6316      1308            Automated Outbound   1864   1160                                                       Hungup
12/30/14 10:50 AM   226684505   9287      1308            Automated Outbound   1864   1160                                                       Hungup
 12/30/14 3:59 PM   226788135   9902      1308   santosma Automated Outbound   1864   1160   350027 12/30/14 3:59 PM 12/30/14 4:00 PM            Answered
 12/31/14 1:01 PM   226964642   8781      1308            Automated Outbound   1864   1160                                                       Hungup
 12/31/14 3:19 PM   227030307   9626      1308            Automated Outbound   1864   1160                                                       Hungup
  1/2/15 11:59 AM   124616469   7953   1000439            Automated Outbound   1864   1160                                                       Hungup
   1/2/15 3:41 PM   227219177   9737      1308            Automated Outbound   1864   1160                                                       Hungup
   1/2/15 8:42 PM   227307421   6296      1308            Automated Outbound   1864   1160                                                       Hungup
   1/3/15 8:27 AM   124716673   6810   1000439            Automated Outbound   1864   1160                                                       Hungup
   1/3/15 3:44 PM   227422731   6449      1308            Automated Outbound   1864   1160                                                       Hungup
   1/4/15 9:27 AM   227444847   9363      1308            Automated Outbound   1864   1160                                                       Hungup
   1/4/15 5:09 PM   227532703   8021      1308   ayonapri Automated Outbound   1864   1160   350302     1/4/15 5:09 PM    1/4/15 5:10 PM         Answered
  1/5/15 11:48 AM   124907187   7743   1000439            Automated Outbound   1864   1160                                                       Hungup
   1/5/15 1:44 PM   227681706   6791      1308            Automated Outbound   1864   1160                                                       Hungup
   1/5/15 7:29 PM   227785731   7142      1308   adhavvai Automated Outbound   1864   1160   490359     1/5/15 7:29 PM    1/5/15 7:31 PM         Answered
  1/6/15 12:42 PM   125068271   6873   1000439            Automated Outbound   1864   1160                                                       Hungup
   1/6/15 2:10 PM   125115442   8421   1000439            Automated Outbound   1864   1160                                                       Hungup
   1/7/15 8:09 AM   228123785   8929      1308   mukherin Automated Outbound   1864   1160   490381 1/7/15 8:10 AM        1/7/15 8:10 AM         Answered
  1/8/15 11:54 AM   228466531   6211      1308   rodrigjo Automated Outbound   1864   1160    64149 1/8/15 11:54 AM      1/8/15 11:55 AM         Answered
  1/9/15 12:08 PM   228717695   9969      1308            Automated Outbound   1864   1160                                                       Hungup
   1/9/15 2:20 PM   125539704   9395   1000439   padincha Automated Outbound   1864   1160    69875     1/9/15 2:20 PM    1/9/15 2:21 PM         Answered
 1/10/15 12:13 PM   125638907   8786   1000439            Automated Outbound   1864   1160                                                       Hungup
  1/10/15 1:48 PM   125664504   8155   1000439   maniraje Automated Outbound   1864   1160    68083 1/10/15 1:48 PM      1/10/15 1:49 PM         Answered
 1/11/15 11:46 AM   125789498   8828   1000439            Automated Outbound   1864   1160                                                       Hungup
  1/11/15 3:04 PM   125816176   9364   1000439            Automated Outbound   1864   1160                                                       Hungup
  1/11/15 5:05 PM   125867545   6623   1000439   waidandh Automated Outbound   1864   1160   490374 1/11/15 5:05 PM      1/11/15 5:06 PM         Answered
 1/12/15 12:07 PM   125961369   6957   1000439            Automated Outbound   1864   1160                                                       Hungup
  1/12/15 2:19 PM   229412354   7520      1308   khannave Automated Outbound   1864   1160    69541 1/12/15 2:20 PM      1/12/15 2:21 PM         Answered
 1/13/15 12:52 PM   229612527   7664      1308            Automated Outbound   1864   1160                                                       Hungup
  1/13/15 3:27 PM   229680403   6373      1308   kumarrsh Automated Outbound   1864   1160    64274    1/13/15 3:27 PM 1/13/15 3:28 PM           Answered
  1/14/15 8:24 AM   126213430   8044   1000439   jamesnel Automated Outbound   1864   1160    67909    1/14/15 8:24 AM 1/14/15 8:24 AM           Answered
 1/15/15 10:44 AM   126369778     17   1000021   picardom Inbound              1864           69367   1/15/15 10:44 AM 1/15/15 10:44 AM     1160 Answered
 1/15/15 12:09 PM   126394842   7706   1000439   shafaisa Automated Outbound   1864   1160   490338   1/15/15 12:09 PM 1/15/15 12:10 PM          Answered
  1/16/15 9:30 AM   230280747   1026       684   canlasro Inbound              1864          350235    1/16/15 9:30 AM 1/16/15 9:31 AM      1160 Answered



                                                                                                                         Ocwen (Denova) Document Production - 0083
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 52 of 82 PageID 995


1/16/15 10:30 AM   126551214   9560   1000439            Automated Outbound   1864   1160                                                   Hungup
 1/16/15 4:03 PM   126628865   8374   1000439   lanipama Automated Outbound   1864   1160   350362 1/16/15 4:03 PM    1/16/15 4:04 PM       Answered
 1/17/15 3:04 PM   230672800   8299      1308            Automated Outbound   1864   1160                                                   Hungup
 1/17/15 4:19 PM   126806875   6819   1000439            Automated Outbound   1864   1160                                                   Hungup
1/18/15 12:48 PM   230805341   8457      1308            Automated Outbound   1864   1160                                                   Hungup
 1/18/15 6:03 PM   230946761   8741      1308            Automated Outbound   1864   1160                                                   Hungup
 1/19/15 1:24 PM   231101376   9714      1308            Automated Outbound   1864   1160                                                   Hungup
 1/19/15 3:32 PM   127159682   9913   1000439            Automated Outbound   1864   1160                                                   Hungup
 1/19/15 7:01 PM   127232294   6981   1000439   faciolne Automated Outbound   1864   1160   350245 1/19/15 7:01 PM    1/19/15 7:02 PM       Answered
1/20/15 11:57 AM   127325404   8228   1000439            Automated Outbound   1864   1160                                                   Hungup
 1/20/15 4:25 PM   127440693   7516   1000439   surveshr Automated Outbound   1864   1160    67838 1/20/15 4:25 PM    1/20/15 4:26 PM       Answered
 1/21/15 8:19 AM   127546091   7969   1000439   patelafr Automated Outbound   1864   1160   490386 1/21/15 8:19 AM    1/21/15 8:20 AM       Answered
1/22/15 12:05 PM   232076747   7065      1308            Automated Outbound   1864   1160                                                   Hungup
 1/22/15 2:51 PM   127877512   6260   1000439   jamesnel Automated Outbound   1864   1160    67909 1/22/15 2:51 PM    1/22/15 2:52 PM       Answered
1/23/15 12:19 PM   128028103   7918   1000439            Automated Outbound   1864   1160                                                   Hungup
 1/23/15 5:33 PM   232485814   7376      1308            Automated Outbound   1864   1160                                                   Hungup
 1/23/15 7:45 PM   232542341   7425      1308   palizama Automated Outbound   1864   1160   350100 1/23/15 7:45 PM    1/23/15 7:46 PM       Answered
 1/24/15 2:06 PM   232663546   6746      1308            Automated Outbound   1864   1160                                                   Hungup
 1/24/15 3:37 PM   128285407   9075   1000439            Automated Outbound   1864   1160                                                   Hungup
1/25/15 11:55 AM   128381057   6460   1000439            Automated Outbound   1864   1160                                                   Hungup
 1/25/15 1:59 PM   232849829   6726      1308            Automated Outbound   1864   1160                                                   Hungup
 1/25/15 5:03 PM   128499062   7201   1000439            Automated Outbound   1864   1160                                                   Hungup
1/26/15 11:43 AM   128619017   6973   1000439            Automated Outbound   1864   1160                                                   Hungup
 1/26/15 5:26 PM   233182196   6794      1308   sayshehz Automated Outbound   1864   1160    67884 1/26/15 5:26 PM    1/26/15 5:27 PM       Answered
 1/27/15 1:03 PM   233353934   8394      1308            Automated Outbound   1864   1160                                                   Hungup
 1/27/15 3:14 PM   128894615   9710   1000439            Automated Outbound   1864   1160                                                   Hungup
 1/27/15 7:41 PM   128976595   7196   1000439            Automated Outbound   1864   1160                                                   Hungup
1/28/15 12:14 PM   129069183   6422   1000439            Automated Outbound   1864   1160                                                   Hungup
 1/28/15 4:40 PM   129141320   7947   1000439   soriagaj Automated Outbound   1864   1160   350078 1/28/15 4:40 PM    1/28/15 4:41 PM       Answered
1/29/15 12:34 PM   233905162   8800      1308            Automated Outbound   1864   1160                                                   Hungup
 1/29/15 2:28 PM   233952242   8894      1308   beninmaa Automated Outbound   1864   1160   350311 1/29/15 2:28 PM 1/29/15 2:30 PM          Answered
1/30/15 12:58 PM   234142780   7970      1308   padvirup Automated Outbound   1864   1160   490253 1/30/15 12:58 PM 1/30/15 12:59 PM        Answered
 1/31/15 8:31 AM   234289226   8508      1308            Automated Outbound   1864   1160                                                   Hungup
 1/31/15 3:38 PM   234368048   9218      1308            Automated Outbound   1864   1160                                                   Hungup
 2/1/15 10:40 AM   234402954   6571      1308            Automated Outbound   1864   1160                                                   Hungup
  2/1/15 3:52 PM   129719153   9789   1000439            Automated Outbound   1864   1160                                                   Hungup
  2/2/15 8:49 AM   234511616   9156      1308   pandeydh Automated Outbound   1864   1160    66099   2/2/15 8:49 AM    2/2/15 8:50 AM       Answered
  2/3/15 8:38 AM   129888235   9721   1000439            Automated Outbound   1864   1160                                                   Hungup
 2/3/15 12:28 PM   234771586   7200      1308   gehlotba Automated Outbound   1864   1160    64575 2/3/15 12:28 PM    2/3/15 12:29 PM       Answered
  2/4/15 8:19 AM   130012273   7800   1000439   burlajam Automated Outbound   1864   1160   350416 2/4/15 8:19 AM      2/4/15 8:20 AM       Answered
  2/5/15 9:13 AM   130115668   7180   1000439            Automated Outbound   1864   1160                                                   Hungup
 2/5/15 12:32 PM   130156127   5981   1000439   magsaysa Automated Outbound   1864   1160   350370 2/5/15 12:32 PM    2/5/15 12:33 PM       Answered
  2/6/15 8:22 AM   130223354   8996   1000439   rodrigfl Automated Outbound   1864   1160    69875 2/6/15 8:22 AM      2/6/15 8:22 AM       Answered
  2/7/15 8:52 AM   130422391   7255   1000439            Automated Outbound   1864   1160                                                   Hungup
  2/7/15 4:09 PM   130485623   9082   1000439            Automated Outbound   1864   1160                                                   Hungup
 2/8/15 10:12 AM   130522028   8893   1000439            Automated Outbound   1864   1160                                                   Hungup



                                                                                                                      Ocwen (Denova) Document Production - 0084
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 53 of 82 PageID 996


  2/8/15 3:13 PM   130584666   7335   1000439            Automated Outbound   1864   1160                                                  Hungup
  2/8/15 6:09 PM   236029634   8076      1308            Automated Outbound   1864   1160                                                  Hungup
  2/9/15 8:05 AM   236069767   9065      1308            Automated Outbound   1864   1160                                                  Hungup
  2/9/15 2:05 PM   130742449   9585   1000439   aamimoha Automated Outbound   1864   1160    64927 2/9/15 2:05 PM     2/9/15 2:05 PM       Answered
 2/10/15 8:32 AM   236333163   8724      1308   waikhams Automated Outbound   1864   1160   490322 2/10/15 8:32 AM   2/10/15 8:33 AM       Answered
 2/11/15 8:32 AM   236560210   6925      1308   suhebmoh Automated Outbound   1864   1160    65092 2/11/15 8:32 AM   2/11/15 8:32 AM       Answered
 2/12/15 1:58 PM   131173928   7404   1000439            Automated Outbound   1864   1160                                                  Hungup
 2/12/15 3:41 PM   131198214   6266   1000439   ghoshsam Automated Outbound   1864   1160    69589 2/12/15 3:41 PM   2/12/15 3:41 PM       Answered
 2/13/15 8:58 AM   237007274   8540      1308   penajrja Automated Outbound   1864   1160   350230 2/13/15 8:58 AM   2/13/15 8:59 AM       Answered
 2/14/15 8:58 AM   237238381   8119      1308            Automated Outbound   1864   1160                                                  Hungup
 2/14/15 4:13 PM   131481823   8046   1000439            Automated Outbound   1864   1160                                                  Hungup
 2/15/15 9:51 AM   131514655   6453   1000439            Automated Outbound   1864   1160                                                  Hungup
 2/15/15 3:29 PM   237477319   7481      1308            Automated Outbound   1864   1160                                                  Hungup
 2/15/15 8:43 PM   237589056   8091      1308            Automated Outbound   1864   1160                                                  Hungup
 2/16/15 8:33 AM   131703545   9836   1000439   shahanes Automated Outbound   1864   1160   490259 2/16/15 8:33 AM   2/16/15 8:34 AM       Answered
 2/17/15 1:59 PM   131965196   7690   1000439            Automated Outbound   1864   1160                                                  Hungup
 2/18/15 8:28 AM   238079831   8709      1308   tavaresl Automated Outbound   1864   1160    67884 2/18/15 8:28 AM   2/18/15 8:28 AM       Answered
 2/19/15 2:26 PM   238451372   7475      1308            Automated Outbound   1864   1160                                                  Hungup
 2/19/15 4:40 PM   132385829   8388   1000439   delacruf Automated Outbound   1864   1160   350225 2/19/15 4:40 PM   2/19/15 4:41 PM       Answered
 2/20/15 8:21 AM   132456790   9440   1000439   dasbipol Automated Outbound   1864   1160    69932 2/20/15 8:21 AM   2/20/15 8:22 AM       Answered
 2/21/15 8:52 AM   132688375   8026   1000439            Automated Outbound   1864   1160                                                  Hungup
 2/21/15 2:08 PM   132762043   7543   1000439            Automated Outbound   1864   1160                                                  Hungup
 2/22/15 9:48 AM   239049458   7368      1308            Automated Outbound   1864   1160                                                  Hungup
 2/22/15 2:45 PM   132883773   7318   1000439   bvinitha Automated Outbound   1864   1160    68179 2/22/15 2:45 PM   2/22/15 2:46 PM       Answered
 2/23/15 8:05 AM   132993387   7372   1000439            Automated Outbound   1864   1160                                                  Hungup
 2/23/15 2:02 PM   133086887   7352   1000439   heblekar Automated Outbound   1864   1160    68586 2/23/15 2:02 PM   2/23/15 2:03 PM       Answered
2/24/15 11:58 AM   133219568   6264   1000439            Automated Outbound   1864   1160                                                  Hungup
 2/24/15 2:29 PM   133275104   8264   1000439   khanjav  Automated Outbound   1864   1160    69845 2/24/15 2:29 PM   2/24/15 2:30 PM       Answered
 2/25/15 8:22 AM   239658936   7425      1308   mohamadnAutomated Outbound    1864   1160    67841 2/25/15 8:22 AM   2/25/15 8:22 AM       Answered
 2/26/15 1:29 PM   239941661   8830      1308            Automated Outbound   1864   1160                                                  Hungup
 2/26/15 3:45 PM   133608075   8595   1000439   mohamadnAutomated Outbound    1864   1160    67912 2/26/15 3:46 PM 2/26/15 3:47 PM         Answered
2/27/15 11:49 AM   133689598   6965   1000439   jbadri   Automated Outbound   1864   1160    68438 2/27/15 11:49 AM 2/27/15 11:50 AM       Answered
 2/28/15 8:42 AM   133819085   7811   1000439            Automated Outbound   1864   1160                                                  Hungup
 3/1/15 10:35 AM   133901468   8908   1000439            Automated Outbound   1864   1160                                                  Hungup
  3/1/15 2:53 PM   133939297   6962   1000439            Automated Outbound   1864   1160                                                  Hungup
  3/1/15 6:36 PM   133977597   6127   1000439   uchilamo Automated Outbound   1864   1160    67619 3/1/15 6:36 PM     3/1/15 6:37 PM       Answered
  3/2/15 8:40 AM   240446814   7872      1308   karkeran Automated Outbound   1864   1160    69811 3/2/15 8:40 AM     3/2/15 8:40 AM       Answered
 3/3/15 10:58 AM   134107238   9469   1000439   rosanmic Automated Outbound   1864   1160   350234 3/3/15 10:58 AM   3/3/15 10:59 AM       Answered
  3/4/15 8:30 AM   240805672   6356      1308   jadhasah Automated Outbound   1864   1160    69839 3/4/15 8:30 AM     3/4/15 8:30 AM       Answered
  3/5/15 8:47 AM   240980971   6712      1308   gimishar Automated Outbound   1864   1160    66971 3/5/15 8:47 AM     3/5/15 8:47 AM       Answered
  3/6/15 8:40 AM   241148099   6066      1308   bagalabh Automated Outbound   1864   1160   490393 3/6/15 8:40 AM     3/6/15 8:41 AM       Answered
  3/7/15 9:43 AM   241485275   8529      1308            Automated Outbound   1864   1160                                                  Hungup
  3/7/15 2:18 PM   134572328   5937   1000439            Automated Outbound   1864   1160                                                  Hungup
  3/7/15 3:40 PM   134605090   8810   1000439            Automated Outbound   1864   1160                                                  Hungup
 3/8/15 12:52 PM   241776062   9963      1308            Automated Outbound   1864   1160                                                  Hungup
  3/8/15 4:15 PM   241870721   8805      1308            Automated Outbound   1864   1160                                                  Hungup



                                                                                                                     Ocwen (Denova) Document Production - 0085
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 54 of 82 PageID 997


  3/8/15 6:46 PM   134798607   6237   1000439   moreakan Automated Outbound   1864   1160    67138   3/8/15 6:46 PM    3/8/15 6:47 PM       Answered
  3/9/15 8:25 AM   134810229   7749   1000439   snatvarl Automated Outbound   1864   1160    69927   3/9/15 8:25 AM    3/9/15 8:26 AM       Answered
 3/10/15 1:55 PM   135012728   6743   1000439            Automated Outbound   1864   1160                                                   Hungup
 3/10/15 3:11 PM   242277987   6781      1308            Automated Outbound   1864   1160                                                   Hungup
 3/10/15 7:55 PM   135083291   7605   1000439            Automated Outbound   1864   1160                                                   Hungup
 3/11/15 8:14 AM   135100996   9801   1000439   bendolmi Automated Outbound   1864   1160   350070 3/11/15 8:14 AM    3/11/15 8:15 AM       Answered
 3/12/15 1:04 PM   135283866   7726   1000439            Automated Outbound   1864   1160                                                   Hungup
 3/12/15 2:48 PM   135308308   6734   1000439   awungshi Automated Outbound   1864   1160    69828 3/12/15 2:48 PM    3/12/15 2:48 PM       Answered
 3/13/15 8:17 AM   135357652   7360   1000439   panchalc Automated Outbound   1864   1160    69871 3/13/15 8:17 AM    3/13/15 8:18 AM       Answered
3/14/15 11:27 AM   135536775   9984   1000439            Automated Outbound   1864   1160                                                   Hungup
 3/14/15 2:22 PM   135566173   9982   1000439            Automated Outbound   1864   1160                                                   Hungup
 3/15/15 9:22 AM   135597924   9340   1000439            Automated Outbound   1864   1160                                                   Hungup
 3/15/15 2:17 PM   135657962   8021   1000439            Automated Outbound   1864   1160                                                   Hungup
 3/15/15 4:09 PM   243368946   6882      1308            Automated Outbound   1864   1160                                                   Hungup
3/16/15 10:50 AM   135787913   7640   1000439   nolosmar Automated Outbound   1864   1160   350305 3/16/15 10:51 AM 3/16/15 10:52 AM        Answered
 3/17/15 2:32 PM   136008319   7994   1000439            Automated Outbound   1864   1160                                                   Hungup
 3/18/15 8:11 AM   136092790   6350   1000439   dhawales Automated Outbound   1864   1160   490331 3/18/15 8:11 AM    3/18/15 8:12 AM       Answered
3/19/15 11:32 AM   244236213   7431      1308            Automated Outbound   1864   1160                                                   Hungup
 3/19/15 2:53 PM   244319761   8610      1308            Automated Outbound   1864   1160                                                   Hungup
 3/19/15 4:55 PM   136440062   9416   1000439   rankhamb Automated Outbound   1864   1160   490296 3/19/15 4:55 PM    3/19/15 4:56 PM       Answered
 3/20/15 8:23 AM   244473447   8761      1308   kuilakum Automated Outbound   1864   1160    69801 3/20/15 8:23 AM    3/20/15 8:24 AM       Answered
3/21/15 11:50 AM   136756783   8712   1000439            Automated Outbound   1864   1160                                                   Hungup
 3/21/15 2:38 PM   136798770   7140   1000439            Automated Outbound   1864   1160                                                   Hungup
 3/21/15 3:55 PM   136835860   6449   1000439   kadirapp Automated Outbound   1864   1160    68842 3/21/15 3:55 PM    3/21/15 3:56 PM       Answered
3/22/15 10:03 AM   136851446   7082   1000439            Automated Outbound   1864   1160                                                   Hungup
3/22/15 10:29 AM   244982562   8998      1308            Automated Outbound   1864   1160                                                   Hungup
3/22/15 10:37 AM   244987592   9895      1308            Automated Outbound   1864   1160                                                   Hungup
3/23/15 12:00 PM   245215118   9734      1308            Automated Outbound   1864   1160                                                   Hungup
 3/23/15 6:30 PM   245333760   6937      1308            Automated Outbound   1864   1160                                                   Hungup
 3/24/15 2:24 PM   137216881   5931   1000439            Automated Outbound   1864   1160                                                   Hungup
 3/24/15 5:44 PM   137295076   8055   1000439            Automated Outbound   1864   1160                                                   Hungup
 3/25/15 8:14 AM   245624486   7960      1308   jamesris Automated Outbound   1864   1160   490323 3/25/15 8:15 AM    3/25/15 8:15 AM       Answered
 3/26/15 2:11 PM   137583392   9280   1000439            Automated Outbound   1864   1160                                                   Hungup
 3/26/15 3:57 PM   137616886   9232   1000439   delacrue Automated Outbound   1864   1160   350162 3/26/15 3:58 PM    3/26/15 3:58 PM       Answered
 3/27/15 8:31 AM   246038957   6143      1308   hagvekar Automated Outbound   1864   1160    67926 3/27/15 8:31 AM    3/27/15 8:31 AM       Answered
3/28/15 12:21 PM   246347422   5987      1308            Automated Outbound   1864   1160                                                   Hungup
 3/28/15 4:36 PM   246407411   8332      1308   kumarpvi Automated Outbound   1864   1160    68134 3/28/15 4:36 PM    3/28/15 4:36 PM       Answered
3/29/15 10:31 AM   137970170   7216   1000439            Automated Outbound   1864   1160                                                   Hungup
 3/29/15 2:27 PM   246505876   8018      1308            Automated Outbound   1864   1160                                                   Hungup
 3/29/15 5:33 PM   246570902   6230      1308   selvaraj Automated Outbound   1864   1160   490386 3/29/15 5:33 PM    3/29/15 5:33 PM       Answered
 3/30/15 8:02 AM   138113296   8994   1000439            Automated Outbound   1864   1160                                                   Hungup
3/30/15 12:36 PM   246692272   6600      1308   koilpitc Automated Outbound   1864   1160    67886 3/30/15 12:37 PM 3/30/15 12:38 PM        Answered
 3/31/15 1:15 PM   138322862   7263   1000439            Automated Outbound   1864   1160                                                   Hungup
 3/31/15 4:37 PM   138367087   6111   1000439            Automated Outbound   1864   1160                                                   Hungup
 4/2/15 10:00 AM   138491982   6662   1000439   makwanri Automated Outbound   1864   1160    69761 4/2/15 10:00 AM    4/2/15 10:00 AM       Answered
  4/3/15 8:30 AM   138557561   7826   1000439   dasbipol Automated Outbound   1864   1160    69932 4/3/15 8:30 AM      4/3/15 8:31 AM       Answered



                                                                                                                      Ocwen (Denova) Document Production - 0086
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 55 of 82 PageID 998


  4/4/15 8:32 AM   247555152   6315      1308   makwanri Automated Outbound   1864   1160    69761   4/4/15 8:32 AM    4/4/15 8:34 AM       Answered
 4/6/15 10:00 AM   138732971   9616   1000439            Automated Outbound   1864   1160                                                   Hungup
  4/7/15 3:32 PM   247967280   6797      1308            Automated Outbound   1864   1160                                                   Hungup
  4/8/15 8:30 AM   138950733   9287   1000439   pattonrh Automated Outbound   1864   1160   490253   4/8/15 8:30 AM    4/8/15 8:31 AM       Answered
  4/9/15 1:51 PM   139092576   7110   1000439            Automated Outbound   1864   1160                                                   Hungup
  4/9/15 5:08 PM   139124636   9021   1000439   jallabab Automated Outbound   1864   1160    69917 4/9/15 5:08 PM     4/9/15 5:09 PM        Answered
4/10/15 12:44 PM   248489030   7861      1308   fernanbe Automated Outbound   1864   1160   490281 4/10/15 12:44 PM 4/10/15 12:44 PM        Answered
4/11/15 11:48 AM   139285038   6900   1000439            Automated Outbound   1864   1160                                                   Hungup
 4/11/15 3:14 PM   139313345   7082   1000439            Automated Outbound   1864   1160                                                   Hungup
 4/11/15 4:48 PM   139338666   6482   1000439            Automated Outbound   1864   1160                                                   Hungup
 4/12/15 9:16 AM   248688942   9976      1308            Automated Outbound   1864   1160                                                   Hungup
 4/12/15 6:42 PM   139428008   6147   1000439            Automated Outbound   1864   1160                                                   Hungup
 4/13/15 8:06 AM   248850457   8942      1308            Automated Outbound   1864   1160                                                   Hungup
 4/13/15 3:00 PM   248968083   9859      1308            Automated Outbound   1864   1160                                                   Hungup
 4/14/15 1:18 PM   139581158   8055   1000439            Automated Outbound   1864   1160                                                   Hungup
 4/14/15 3:20 PM   249138177   9296      1308   rosalesv Automated Outbound   1864   1160   350126 4/14/15 3:20 PM    4/14/15 3:21 PM       Answered
 4/15/15 8:25 AM   139645317   9013   1000439   chutiabi Automated Outbound   1864   1160    68623 4/15/15 8:25 AM    4/15/15 8:26 AM       Answered
4/16/15 12:32 PM   139789199   7044   1000439            Automated Outbound   1864   1160                                                   Hungup
 4/16/15 2:52 PM   139808175   9840   1000439   chandanj Automated Outbound   1864   1160   490374 4/16/15 2:52 PM    4/16/15 2:53 PM       Answered
 4/17/15 8:46 AM   139856261   8046   1000439   aswaleri Automated Outbound   1864   1160   490328 4/17/15 8:47 AM    4/17/15 8:47 AM       Answered
 4/18/15 8:04 AM   140013242   8313   1000439            Automated Outbound   1864   1160                                                   Hungup
 4/18/15 3:52 PM   140091897   7768   1000439            Automated Outbound   1864   1160                                                   Hungup
 4/19/15 4:29 PM   250099642   9933      1308            Automated Outbound   1864   1160                                                   Hungup
 4/20/15 8:32 AM   140211095   8393   1000439   shaikhto Automated Outbound   1864   1160   490267 4/20/15 8:32 AM    4/20/15 8:33 AM       Answered
 4/21/15 4:00 PM   140415137   7863   1000439            Automated Outbound   1864   1160                                                   Hungup
 4/22/15 8:31 AM   140480772   9517   1000439   ikanikar Automated Outbound   1864   1160    68853 4/22/15 8:31 AM 4/22/15 8:31 AM          Answered
4/24/15 10:48 AM   250940925   9425      1308   shaikhvm Automated Outbound   1864   1160   490384 4/24/15 10:48 AM 4/24/15 10:48 AM        Answered
4/25/15 11:17 AM   251138154   9056      1308            Automated Outbound   1864   1160                                                   Hungup
 4/25/15 4:25 PM   140920879   9952   1000439            Automated Outbound   1864   1160                                                   Hungup
 4/26/15 9:13 AM   140935703   6202   1000439            Automated Outbound   1864   1160                                                   Hungup
 4/26/15 9:55 AM   140942126   8324   1000439            Automated Outbound   1864   1160                                                   Hungup
 4/26/15 5:56 PM   251352548   7894      1308            Automated Outbound   1864   1160                                                   Hungup
 4/27/15 8:12 AM   141038973   5993   1000439            Automated Outbound   1864   1160                                                   Hungup
 4/27/15 2:40 PM   141124992   8573   1000439            Automated Outbound   1864   1160                                                   Hungup
 4/28/15 2:30 PM   251684499   7899      1308            Automated Outbound   1864   1160                                                   Hungup
 4/28/15 6:16 PM   141327245   7193   1000439            Automated Outbound   1864   1160                                                   Hungup
 4/29/15 8:26 AM   251809915   9769      1308   ignacija Automated Outbound   1864   1160   350187 4/29/15 8:26 AM    4/29/15 8:27 AM       Answered
 4/30/15 2:26 PM   141538375   8390   1000439            Automated Outbound   1864   1160                                                   Hungup
 4/30/15 4:33 PM   141575259   8492   1000439            Automated Outbound   1864   1160                                                   Hungup
  5/1/15 8:56 AM   141612278   7859   1000439   davidjen Automated Outbound   1864   1160   350704   5/1/15 8:56 AM    5/1/15 8:58 AM       Answered
  5/2/15 8:30 AM   141695489   9728   1000439   rangavaj Automated Outbound   1864   1160    67903   5/2/15 8:30 AM    5/2/15 8:31 AM       Answered
 5/3/15 10:29 AM   141753779   9820   1000439            Automated Outbound   1864   1160                                                   Hungup
  5/3/15 3:12 PM   141782570   7148   1000439            Automated Outbound   1864   1160                                                   Hungup
  5/3/15 5:45 PM   141804907   8062   1000439            Automated Outbound   1864   1160                                                   Hungup
  5/4/15 8:57 AM   252696171   9735      1308   chutibij Automated Outbound   1864   1160    69432 5/4/15 8:57 AM      5/4/15 8:58 AM       Answered
 5/5/15 12:54 PM   252946874   8858      1308   gshashik Automated Outbound   1864   1160    68359 5/5/15 12:55 PM    5/5/15 12:55 PM       Answered



                                                                                                                      Ocwen (Denova) Document Production - 0087
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 56 of 82 PageID 999


  5/6/15 8:20 AM   141990036   8861   1000439            Automated Outbound   1864   1160                                                   Hungup
  5/6/15 4:28 PM   253217145   9519      1308            Automated Outbound   1864   1160                                                   Hungup
  5/7/15 2:22 PM   142173561   6653   1000439            Automated Outbound   1864   1160                                                   Hungup
  5/7/15 5:15 PM   253494347   6788      1308            Automated Outbound   1864   1160                                                   Hungup
  5/8/15 8:37 AM   253551524   7283      1308            Automated Outbound   1864   1160                                                   Hungup
  5/8/15 3:00 PM   142320329   8892   1000439   desamihi Automated Outbound   1864   1160    69925   5/8/15 3:00 PM    5/8/15 3:01 PM       Answered
  5/9/15 8:54 AM   142394843   9167   1000439            Automated Outbound   1864   1160                                                   Hungup
 5/9/15 12:52 PM   253915389   8653      1308            Automated Outbound   1864   1160                                                   Hungup
  5/9/15 2:20 PM   253961881   8762      1308            Automated Outbound   1864   1160                                                   Hungup
 5/10/15 9:22 AM   254024545   6139      1308            Automated Outbound   1864   1160                                                   Hungup
 5/10/15 1:24 PM   254119980   6149      1308            Automated Outbound   1864   1160                                                   Hungup
 5/10/15 5:53 PM   142591898   8042   1000439            Automated Outbound   1864   1160                                                   Hungup
 5/11/15 8:17 AM   254246222   6005      1308            Automated Outbound   1864   1160                                                   Hungup
 5/11/15 7:18 PM   254471772   8557      1308            Automated Outbound   1864   1160                                                   Hungup
 5/12/15 2:09 PM   142820866   6639   1000439            Automated Outbound   1864   1160                                                   Hungup
 5/12/15 5:51 PM   142867512   6029   1000439   deudkark Automated Outbound   1864   1160   490324 5/12/15 5:51 PM    5/12/15 5:51 PM       Answered
 5/13/15 8:56 AM   254733124   7884      1308   singhbir Automated Outbound   1864   1160   490340 5/13/15 8:56 AM    5/13/15 8:56 AM       Answered
5/14/15 12:48 PM   255035770   8265      1308            Automated Outbound   1864   1160                                                   Hungup
 5/14/15 5:38 PM   143098895   8021   1000439            Automated Outbound   1864   1160                                                   Hungup
5/15/15 10:38 AM   255158442   6739      1308   ranpariy Automated Outbound   1864   1160    63419 5/15/15 10:38 AM 5/15/15 10:38 AM        Answered
5/16/15 10:52 AM   255380997   8947      1308   pereirla Automated Outbound   1864   1160    67517 5/16/15 10:52 AM 5/16/15 10:52 AM        Answered
 5/17/15 9:22 AM   143352114   6555   1000439            Automated Outbound   1864   1160                                                   Hungup
5/17/15 10:34 AM   143361850   7711   1000439            Automated Outbound   1864   1160                                                   Hungup
5/17/15 11:48 AM   255528801   6708      1308   gopalans Automated Outbound   1864   1160    68852 5/17/15 11:48 AM 5/17/15 11:49 AM        Answered
 5/18/15 8:20 AM   143481582   6655   1000439            Automated Outbound   1864   1160                                                   Hungup
 5/18/15 5:31 PM   143620177   6928   1000439            Automated Outbound   1864   1160                                                   Hungup
 5/19/15 3:58 PM   143782428   7021   1000439            Automated Outbound   1864   1160                                                   Hungup
5/20/15 12:45 PM   256224421   6668      1308            Automated Outbound   1864   1160                                                   Hungup
 5/20/15 3:45 PM   144002698   7362   1000439   pillayga Automated Outbound   1864   1160   490325 5/20/15 3:45 PM    5/20/15 3:46 PM       Answered
 5/21/15 3:52 PM   256545044   7002      1308            Automated Outbound   1864   1160                                                   Hungup
 5/21/15 7:54 PM   144192894   9727   1000439            Automated Outbound   1864   1160                                                   Hungup
5/22/15 12:32 PM   256753774   9606      1308            Automated Outbound   1864   1160                                                   Hungup
 5/22/15 7:17 PM   144363519   7371   1000439            Automated Outbound   1864   1160                                                   Hungup
 5/23/15 8:52 AM   144411879   8461   1000439   solankka Automated Outbound   1864   1160    53172 5/23/15 8:53 AM    5/23/15 8:53 AM       Answered
5/24/15 12:00 PM   144550803   9706   1000439            Automated Outbound   1864   1160                                                   Hungup
 5/24/15 3:47 PM   257204070   8277      1308   heblekar Automated Outbound   1864   1160    52544 5/24/15 3:48 PM    5/24/15 3:48 PM       Answered
 5/25/15 1:51 PM   257328239   9398      1308   sawannit Automated Outbound   1864   1160    67777 5/25/15 1:51 PM    5/25/15 1:51 PM       Answered
 5/26/15 1:45 PM   144797358   9158   1000439            Automated Outbound   1864   1160                                                   Hungup
5/27/15 12:24 PM   144900334   7279   1000439   yuvarajd Automated Outbound   1864   1160    53295 5/27/15 12:24 PM 5/27/15 12:24 PM        Answered
 5/28/15 2:15 PM   257930226   9758      1308            Automated Outbound   1864   1160                                                   Hungup
 5/28/15 4:26 PM   257995886   8016      1308            Automated Outbound   1864   1160                                                   Hungup
 5/28/15 7:16 PM   258024373   9981      1308   josephjo Automated Outbound   1864   1160    52596 5/28/15 7:16 PM    5/28/15 7:17 PM       Answered
 5/29/15 9:00 AM   145148293   9239   1000439            Automated Outbound   1864   1160                                                   Hungup
 5/29/15 3:00 PM   145231967   8408   1000439            Automated Outbound   1864   1160                                                   Hungup
 5/29/15 8:37 PM   258240071   9109      1308            Automated Outbound   1864   1160                                                   Hungup
 5/30/15 9:20 AM   145324115   7711   1000439            Automated Outbound   1864   1160                                                   Hungup



                                                                                                                      Ocwen (Denova) Document Production - 0088
                       Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 57 of 82 PageID 1000


 5/30/15 3:52 PM   258348807  8635      1308            Automated Outbound   1864   1160                                                          Hungup
5/31/15 12:09 PM   145465935  5990   1000439            Automated Outbound   1864   1160                                                          Hungup
 5/31/15 1:00 PM   145505838  8446   1000439            Automated Outbound   1864   1160                                                          Hungup
 5/31/15 1:25 PM   145524840  6630   1000439            Automated Outbound   1864   1160                                                          Hungup
 6/1/15 11:18 AM   145692983  9374   1000439            Automated Outbound   1864   1160                                                          Hungup
  6/1/15 6:15 PM   258545419  8484      1308   paulgeor Automated Outbound   1864   1160   490916   6/1/15 6:15 PM    6/1/15 6:16 PM              Answered
 6/2/15 12:03 PM   258639833  9584      1308            Automated Outbound   1864   1160                                                          Hungup
  6/2/15 6:01 PM   145833220  7894   1000439            Automated Outbound   1864   1160                                                          Hungup
  6/3/15 9:17 AM   145881538  8986   1000439            Automated Outbound   1864   1160                                                          Hungup
  6/3/15 3:06 PM   258868336  8254      1308   davidrah Automated Outbound   1864   1160    52373 6/3/15 3:06 PM      6/3/15 3:06 PM              Answered
 6/4/15 10:40 AM   145956255 14190   1000067   stepanir Manual Outbound      1864   1160   371086 6/4/15 10:40 AM    6/4/15 10:41 AM   8007462936 Answered
  6/4/15 4:15 PM   145983089  9773   1000439            Automated Outbound   1864   1160                                                          Hungup
  6/4/15 6:56 PM   146009161  9552   1000439            Automated Outbound   1864   1160                                                          Hungup
  6/5/15 8:59 AM   259110062  6423      1308            Automated Outbound   1864   1160                                                          Hungup
  6/5/15 5:12 PM   146085595  8558   1000439            Automated Outbound   1864   1160                                                          Hungup
 6/6/15 12:12 PM   146151476  8178   1000439            Automated Outbound   1864   1160                                                          Hungup
  6/6/15 3:59 PM   146186527  7561   1000439            Automated Outbound   1864   1160                                                          Hungup
  6/7/15 6:25 PM   146266353  7793   1000439            Automated Outbound   1864   1160                                                          Hungup
  6/8/15 8:12 AM   259660969  8716      1308            Automated Outbound   1864   1160                                                          Hungup
  6/8/15 6:04 PM   146381346  8056   1000439            Automated Outbound   1864   1160                                                          Hungup
  6/8/15 8:29 PM   259914816  6624      1308            Automated Outbound   1864   1160                                                          Hungup
  6/9/15 1:55 PM   260064852  6452      1308            Automated Outbound   1864   1160                                                          Hungup
  6/9/15 7:11 PM   146514138  7202   1000439            Automated Outbound   1864   1160                                                          Hungup
 6/10/15 9:33 AM   146546331  5976   1000439            Automated Outbound   1864   1160                                                          Hungup
 6/10/15 1:16 PM   260302254  7935      1308   mishrshr Automated Outbound   1864   1160    52787 6/10/15 1:17 PM    6/10/15 1:17 PM              Answered
 6/11/15 2:59 PM   146682709  7791   1000439   panchalc Automated Outbound   1864   1160    52859 6/11/15 2:59 PM    6/11/15 3:00 PM              Answered
 6/12/15 8:44 AM   146729709  8201   1000439            Automated Outbound   1864   1160                                                          Hungup
 6/12/15 1:28 PM   260710654  6942      2068            Automated Outbound   1864   1160                                                          Played Message
 6/12/15 4:34 PM   146810111  6983   1000439            Automated Outbound   1864   1160                                                          Hungup
 6/12/15 8:07 PM   146847141  8317   1000439            Automated Outbound   1864   1160                                                          Hungup
 6/13/15 4:26 PM   146896735  8704   1000439            Automated Outbound   1864   1160                                                          Hungup
 6/14/15 2:23 PM   261052312  6072      1308            Automated Outbound   1864   1160                                                          Hungup
 6/15/15 1:01 PM   261230297  9756      1308            Automated Outbound   1864   1160                                                          Hungup
 6/15/15 2:21 PM   261268100  8916      1308            Automated Outbound   1864   1160                                                          Hungup
 6/15/15 4:35 PM   147081105  7285   1000439            Automated Outbound   1864   1160                                                          Hungup
6/16/15 12:02 PM   147168520  6483   1000439            Automated Outbound   1864   1160                                                          Hungup
 6/16/15 1:31 PM   147187021  7574   1000439   bhandpra Automated Outbound   1864   1160    52282 6/16/15 1:31 PM    6/16/15 1:31 PM              Answered
 6/16/15 2:42 PM   261521288  8916      2068            Automated Outbound   1864   1160                                                          Played Message
6/17/15 12:49 PM   261697654  7426      1308            Automated Outbound   1864   1160                                                          Hungup
 6/17/15 2:48 PM   261755872  7171      1308            Automated Outbound   1864   1160                                                          Hungup
 6/17/15 7:55 PM   147423996  6342   1000439            Automated Outbound   1864   1160                                                          Hungup
 6/18/15 9:09 AM   147457520 14522   1000067   stepanir Manual Outbound      1864   1160    44245 6/18/15 9:09 AM    6/18/15 9:10 AM   8007462936 Answered
 6/18/15 1:07 PM   262021492  8493      1308            Automated Outbound   1864   1160                                                          Hungup
 6/18/15 4:58 PM   147582856  9161   1000439            Automated Outbound   1864   1160                                                          Hungup
 6/18/15 7:15 PM   147613500  7239   1000439            Automated Outbound   1864   1160                                                          Hungup
 6/19/15 9:53 AM   262183062  7960      1308            Automated Outbound   1864   1160                                                          Hungup



                                                                                                                     Ocwen (Denova) Document Production - 0089
                       Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 58 of 82 PageID 1001


 6/19/15 3:56 PM   262327394   7192      1308            Automated Outbound   1864   1160                                                  Hungup
 6/19/15 7:20 PM   262387908   8511      2068            Automated Outbound   1864   1160                                                  Played Message
6/20/15 11:29 AM   262466658   9277      1308            Automated Outbound   1864   1160                                                  Hungup
 6/20/15 4:35 PM   147874796   7412   1000439            Automated Outbound   1864   1160                                                  Hungup
 6/21/15 1:06 PM   262618406   7304      1308            Automated Outbound   1864   1160                                                  Hungup
 6/21/15 5:53 PM   147975383   6007   1000439            Automated Outbound   1864   1160                                                  Hungup
6/22/15 12:20 PM   262814042   7484      1308            Automated Outbound   1864   1160                                                  Hungup
 6/23/15 1:47 PM   263074926   5975      1308            Automated Outbound   1864   1160                                                  Hungup
 6/23/15 6:45 PM   263163100   8948      1308   shahanes Automated Outbound   1864   1160   44176 6/23/15 6:46 PM    6/23/15 6:46 PM       Answered
6/24/15 12:28 PM   263282447   5898      1308            Automated Outbound   1864   1160                                                  Hungup
 6/24/15 6:01 PM   263379312   8417      1308            Automated Outbound   1864   1160                                                  Hungup
6/25/15 12:40 PM   148486919   8379   1000439            Automated Outbound   1864   1160                                                  Hungup
 6/25/15 3:31 PM   263583194   8777      1308            Automated Outbound   1864   1160                                                  Hungup
 6/25/15 8:21 PM   263634498   9876      1308   kapurarm Automated Outbound   1864   1160   52617 6/25/15 8:21 PM    6/25/15 8:23 PM       Answered
6/26/15 12:36 PM   263736364   7075      1308            Automated Outbound   1864   1160                                                  Hungup
 6/26/15 4:59 PM   263828814   6150      1308            Automated Outbound   1864   1160                                                  Hungup
6/27/15 10:21 AM   148783355   9518   1000439            Automated Outbound   1864   1160                                                  Hungup
 6/28/15 1:07 PM   148864341   8364   1000439            Automated Outbound   1864   1160                                                  Hungup
 6/28/15 6:54 PM   264162870   9035      1308            Automated Outbound   1864   1160                                                  Hungup
6/29/15 12:15 PM   264242984   8268      1308            Automated Outbound   1864   1160                                                  Hungup
 6/29/15 2:34 PM   264295915   8278      1308            Automated Outbound   1864   1160                                                  Hungup
6/30/15 12:33 PM   149101793   9777   1000439            Automated Outbound   1864   1160                                                  Hungup
 6/30/15 1:44 PM   264473839   6297      1308            Automated Outbound   1864   1160                                                  Hungup
 7/1/15 11:38 AM   149219598   9070   1000439            Automated Outbound   1864   1160                                                  Hungup
  7/1/15 1:24 PM   149234028   6321   1000439            Automated Outbound   1864   1160                                                  Hungup
 7/2/15 11:56 AM   264825009   5935      1308            Automated Outbound   1864   1160                                                  Hungup
  7/2/15 2:55 PM   149309776   9965   1000439            Automated Outbound   1864   1160                                                  Hungup
  7/2/15 5:43 PM   149329583   6919   1000979   roosjohn Automated Outbound   1864   1160   44118   7/2/15 5:43 PM    7/2/15 5:44 PM       Answered
 7/3/15 12:53 PM   149381930   8024   1000439            Automated Outbound   1864   1160                                                  Hungup
  7/3/15 3:32 PM   265033818   8122      1308            Automated Outbound   1864   1160                                                  Hungup
  7/3/15 7:45 PM   265106071   6502      1308   uchilakh Automated Outbound   1864   1160   53236   7/3/15 7:45 PM    7/3/15 7:46 PM       Answered
  7/5/15 8:21 PM   265289254   7296      1308            Automated Outbound   1864   1160                                                  Hungup
  7/6/15 8:34 AM   265301422   9715      1308            Automated Outbound   1864   1160                                                  Hungup
  7/7/15 1:19 PM   265570567   8731      1308            Automated Outbound   1864   1160                                                  Hungup
  7/7/15 7:03 PM   265671330   8526      1308            Automated Outbound   1864   1160                                                  Hungup
  7/8/15 8:16 AM   265714271   6697      1308            Automated Outbound   1864   1160                                                  Hungup
 7/8/15 12:09 PM   265785317   8665      1308   ravindrd Automated Outbound   1864   1160   52984 7/8/15 12:10 PM    7/8/15 12:10 PM       Answered
 7/9/15 12:06 PM   149763209   7431   1000439   randhawh Automated Outbound   1864   1160   44056 7/9/15 12:07 PM    7/9/15 12:07 PM       Answered
 7/10/15 1:09 PM   266205993   8851      1308            Automated Outbound   1864   1160                                                  Hungup
 7/10/15 4:43 PM   266265843   6323      1308            Automated Outbound   1864   1160                                                  Hungup
7/11/15 10:47 AM   266376321   9284      1308            Automated Outbound   1864   1160                                                  Hungup
 7/11/15 3:20 PM   266459389   6766      1308            Automated Outbound   1864   1160                                                  Hungup
 7/11/15 4:23 PM   149987615   9598   1000439            Automated Outbound   1864   1160                                                  Hungup
 7/12/15 4:02 PM   266594823   9562      1308            Automated Outbound   1864   1160                                                  Hungup
 7/13/15 1:30 PM   150079566   7793   1000439   bagalabh Automated Outbound   1864   1160   43089 7/13/15 1:31 PM    7/13/15 1:31 PM       Answered
 7/14/15 1:15 PM   150174972   8514   1000439   koilpitc Automated Outbound   1864   1160   52664 7/14/15 1:15 PM    7/14/15 1:15 PM       Answered



                                                                                                                     Ocwen (Denova) Document Production - 0090
                       Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 59 of 82 PageID 1002


7/15/15 12:03 PM   267006894   8491      1308   ballaric Automated Outbound   1864   1160   43096 7/15/15 12:03 PM 7/15/15 12:04 PM        Answered
 7/16/15 1:49 PM   150345034   5929   1000439   joshpank Automated Outbound   1864   1160   43634 7/16/15 1:49 PM 7/16/15 1:49 PM          Answered
 7/17/15 2:36 PM   150475985   7570   1000439            Automated Outbound   1864   1160                                                  Hungup
 7/18/15 4:11 PM   150579434   7845   1000439            Automated Outbound   1864   1160                                                  Hungup
 7/19/15 1:19 PM   150640670   8688   1000439            Automated Outbound   1864   1160                                                  Hungup
 7/20/15 2:48 PM   150750796   7021   1000439            Automated Outbound   1864   1160                                                  Hungup
 7/21/15 1:05 PM   268036699   9739      1308            Automated Outbound   1864   1160                                                  Hungup
 7/21/15 6:21 PM   150919690   6755   1000439            Automated Outbound   1864   1160                                                  Hungup
7/22/15 11:03 AM   268223063   8412      1308            Automated Outbound   1864   1160                                                  Hungup
 7/22/15 5:45 PM   268340306   8760      1308   jamesris Automated Outbound   1864   1160   43602 7/22/15 5:45 PM    7/22/15 5:45 PM       Answered
7/23/15 12:42 PM   268464699   6588      1308            Automated Outbound   1864   1160                                                  Hungup
 7/23/15 6:47 PM   268547574   7573      1308            Automated Outbound   1864   1160                                                  Hungup
 7/23/15 8:43 PM   151201568   6389   1000439            Automated Outbound   1864   1160                                                  Hungup
 7/24/15 3:11 PM   151282701   6872   1000439            Automated Outbound   1864   1160                                                  Hungup
 7/24/15 8:41 PM   268752115   8988      1308            Automated Outbound   1864   1160                                                  Hungup
7/25/15 11:20 AM   268824403   9088      1308            Automated Outbound   1864   1160                                                  Hungup
 7/25/15 4:33 PM   268895198   6561      1308            Automated Outbound   1864   1160                                                  Hungup
7/26/15 12:05 PM   151459054   6189   1000439            Automated Outbound   1864   1160                                                  Hungup
 7/26/15 4:54 PM   151478036   7269   1000439   dsouzalr Automated Outbound   1864   1160   52418 7/26/15 4:54 PM    7/26/15 4:55 PM       Answered
 7/27/15 1:22 PM   151552506   7245   1000439            Automated Outbound   1864   1160                                                  Hungup
 7/27/15 4:23 PM   151581030   6033   1000439            Automated Outbound   1864   1160                                                  Hungup
7/28/15 12:43 PM   269282470   6647      1308            Automated Outbound   1864   1160                                                  Hungup
 7/28/15 6:27 PM   151715547   7898   1000439            Automated Outbound   1864   1160                                                  Hungup
7/29/15 10:44 AM   269452473   6790      1308   shaikafr Automated Outbound   1864   1160   53074 7/29/15 10:44 AM 7/29/15 10:45 AM        Answered
7/30/15 12:26 PM   151898606   8111   1000439            Automated Outbound   1864   1160                                                  Hungup
 7/30/15 5:08 PM   269702117   6810      1308            Automated Outbound   1864   1160                                                  Hungup
 7/30/15 7:15 PM   269736526   7996      1308            Automated Outbound   1864   1160                                                  Hungup
  8/1/15 8:42 AM   269902938   8231      1308   mohammedAutomated Outbound    1864   1160   52795   8/1/15 8:42 AM    8/1/15 8:43 AM       Answered
  8/2/15 9:49 AM   152140596   7607   1000439            Automated Outbound   1864   1160                                                  Hungup
  8/2/15 7:49 PM   270163014   7953      1308            Automated Outbound   1864   1160                                                  Hungup
  8/3/15 1:21 PM   152201815   9885   1000439   pawarswa Automated Outbound   1864   1160   52903 8/3/15 1:21 PM      8/3/15 1:23 PM       Answered
 8/4/15 11:07 AM   152249090   8061   1000439   kummohanAutomated Outbound    1864   1160   52696 8/4/15 11:07 AM    8/4/15 11:08 AM       Answered
 8/5/15 10:11 AM   270570572   7039      1308   thakucha Automated Outbound   1864   1160   53225 8/5/15 10:11 AM    8/5/15 10:12 AM       Answered
  8/6/15 1:24 PM   270765218   9184      1308            Automated Outbound   1864   1160                                                  Hungup
  8/6/15 5:44 PM   270853990   9568      1308            Automated Outbound   1864   1160                                                  Hungup
  8/6/15 8:18 PM   152508610   9685   1000439            Automated Outbound   1864   1160                                                  Hungup
  8/7/15 2:23 PM   271002163   8663      1308            Automated Outbound   1864   1160                                                  Hungup
  8/7/15 8:15 PM   271083571   9257      1308            Automated Outbound   1864   1160                                                  Hungup
 8/8/15 10:44 AM   152659075   9577   1000439   kunhappa Automated Outbound   1864   1160   52699 8/8/15 10:44 AM    8/8/15 10:44 AM       Answered
  8/9/15 1:04 PM   271328521   9355      1308            Automated Outbound   1864   1160                                                  Hungup
 8/10/15 2:03 PM   152801212   9548   1000439            Automated Outbound   1864   1160                                                  Hungup
 8/11/15 3:07 PM   271712150   7537      1308            Automated Outbound   1864   1160                                                  Hungup
 8/11/15 5:25 PM   271757885   6842      1308            Automated Outbound   1864   1160                                                  Hungup
8/12/15 10:51 AM   152974497   8401   1000439            Automated Outbound   1864   1160                                                  Hungup
 8/12/15 4:07 PM   153026020   6231   1000439            Automated Outbound   1864   1160                                                  Hungup
 8/13/15 1:43 PM   153093214   8707   1000439            Automated Outbound   1864   1160                                                  Hungup



                                                                                                                     Ocwen (Denova) Document Production - 0091
                       Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 60 of 82 PageID 1003


 8/13/15 2:55 PM   272066137   6900      1308            Automated Outbound   1864   1160                                                 Hungup
 8/13/15 7:23 PM   153143564   7689   1000439            Automated Outbound   1864   1160                                                 Hungup
 8/14/15 4:23 PM   272208886   8008      1308            Automated Outbound   1864   1160                                                 Hungup
8/17/15 11:22 AM   153305581   9155   1000439            Automated Outbound   1864   1160                                                 Hungup
 8/18/15 8:07 AM   272693928   6353      1308            Automated Outbound   1864   1160                                                 Hungup
 8/18/15 6:39 PM   153476954   8220   1000439            Automated Outbound   1864   1160                                                 Hungup
8/19/15 12:08 PM   153543818   8122   1000439            Automated Outbound   1864   1160                                                 Hungup
 8/19/15 2:46 PM   273016843   7450      1308            Automated Outbound   1864   1160                                                 Hungup
 8/19/15 5:39 PM   153598765   9829   1000439 gshashik   Automated Outbound   1864   1160   52524 8/19/15 5:39 PM   8/19/15 5:39 PM       Answered
8/20/15 12:29 PM   273167072   8598      1308            Automated Outbound   1864   1160                                                 Hungup
 8/20/15 4:37 PM   153718914   7745   1000439            Automated Outbound   1864   1160                                                 Hungup
 8/22/15 8:08 AM   273489200   8264      1308            Automated Outbound   1864   1160                                                 Hungup
 8/23/15 5:22 PM   273674010   6217      1308            Automated Outbound   1864   1160                                                 Hungup
 8/24/15 8:07 AM   153948468   7861   1000439            Automated Outbound   1864   1160                                                 Hungup
 8/25/15 5:05 PM   273943322   6206      1308            Automated Outbound   1864   1160                                                 Hungup
 8/26/15 1:49 PM   274062997   6113      1308            Automated Outbound   1864   1160                                                 Hungup
 8/26/15 5:17 PM   154204645   6380   1000439            Automated Outbound   1864   1160                                                 Hungup
 8/27/15 8:24 AM   274157254   8136      1308            Automated Outbound   1864   1160                                                 Hungup
 9/1/15 11:34 AM   274577485   6562      1308            Automated Outbound   1864   1160                                                 Hungup
  9/1/15 3:01 PM   274618053   8126      1308            Automated Outbound   1864   1160                                                 Hungup
  9/2/15 8:07 AM   274686157   9116      1308            Automated Outbound   1864   1160                                                 Hungup
  9/2/15 6:07 PM   154585919   7656   1000439            Automated Outbound   1864   1160                                                 Hungup
  9/3/15 1:18 PM   274893907   9705      1308            Automated Outbound   1864   1160                                                 Hungup
  9/3/15 5:50 PM   154661901   7238   1000439            Automated Outbound   1864   1160                                                 Hungup
 9/6/15 10:25 AM   154789528   8281   1000439            Automated Outbound   1864   1160                                                 Hungup
 9/7/15 10:55 AM   275306147   5982      1308            Automated Outbound   1864   1160                                                 Hungup
  9/9/15 3:09 PM   275648611   7328      1308            Automated Outbound   1864   1160                                                 Hungup
9/10/15 10:45 AM   275727867   9092      1308            Automated Outbound   1864   1160                                                 Hungup
 9/15/15 3:06 PM   155350673   7394   1000439            Automated Outbound   1864   1160                                                 Hungup
 9/16/15 1:05 PM   155429444   6337   1000439            Automated Outbound   1864   1160                                                 Hungup
9/17/15 10:58 AM   276558232   9399      1308            Automated Outbound   1864   1160                                                 Hungup
 9/23/15 8:19 AM   155834196   7146   1000439            Automated Outbound   1864   1160                                                 Hungup
 9/26/15 8:20 AM   156042843   9697   1000439            Automated Outbound   1864   1160                                                 Hungup
 9/27/15 1:30 PM   156088213   5916   1000439            Automated Outbound   1864   1160                                                 Hungup
 10/1/15 3:10 PM   278261541   9318      1308            Automated Outbound   1864   1160                                                 Hungup
 10/4/15 2:52 PM   278541474   8396      1308            Automated Outbound   1864   1160                                                 Hungup
 10/4/15 3:56 PM   278551505   9856      2086 jangdara   Automated Outbound   1864   1160   43603 10/4/15 3:56 PM   10/4/15 3:56 PM       Answered
 10/5/15 1:10 PM   278632992   8687      1308            Automated Outbound   1864   1160                                                 Hungup
 10/6/15 3:12 PM   156561358   8767   1000439            Automated Outbound   1864   1160                                                 Hungup
 10/7/15 2:49 PM   278980442   8296      1308            Automated Outbound   1864   1160                                                 Hungup
 10/9/15 8:10 AM   279229347   8521      1308            Automated Outbound   1864   1160                                                 Hungup
 10/9/15 8:42 AM   156749267   8393   1000439            Automated Outbound   1864   1160                                                 Hungup
10/9/15 11:00 AM   156763350   6523   1000439            Automated Outbound   1864   1160                                                 Hungup
10/10/15 9:53 AM   156834544   6392   1000439            Automated Outbound   1864   1160                                                 Hungup
10/10/15 2:16 PM   279464919   7931      1308            Automated Outbound   1864   1160                                                 Hungup
10/11/15 2:01 PM   156897741   7657   1000985 dsouzal    Automated Outbound   1864   1160   53548 10/11/15 2:02 PM 10/11/15 2:02 PM       Answered



                                                                                                                    Ocwen (Denova) Document Production - 0092
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 61 of 82 PageID 1004


 10/11/15 7:22 PM   279605685   9695      1308            Automated Outbound   1864   1160                                                 Hungup
 10/12/15 8:17 AM   156926575   8956   1000439            Automated Outbound   1864   1160                                                 Hungup
 10/12/15 5:15 PM   156982046   9236   1000439            Automated Outbound   1864   1160                                                 Hungup
 10/12/15 8:17 PM   279802937   6250      1308            Automated Outbound   1864   1160                                                 Hungup
 10/13/15 8:48 AM   279820327   8879      1308            Automated Outbound   1864   1160                                                 Hungup
 10/14/15 3:40 PM   280026648   9499      1308            Automated Outbound   1864   1160                                                 Hungup
 10/15/15 2:53 PM   280159489   7380      1308            Automated Outbound   1864   1160                                                 Hungup
 10/16/15 1:05 PM   280318082   9666      1308            Automated Outbound   1864   1160                                                 Hungup
 10/16/15 2:54 PM   280360462   9703      1308            Automated Outbound   1864   1160                                                 Hungup
 10/16/15 4:43 PM   157283180   9037   1000439            Automated Outbound   1864   1160                                                 Hungup
 10/17/15 4:33 PM   157355551   7758   1000439            Automated Outbound   1864   1160                                                 Hungup
 10/21/15 5:44 PM   281020671   7545      1308            Automated Outbound   1864   1160                                                 Hungup
10/22/15 10:25 AM   273631924   8834   1000439            Automated Outbound   1864   1160                                                 Hungup
 10/23/15 3:21 PM   273756703   6893   1000439            Automated Outbound   1864   1160                                                 Hungup
 10/24/15 2:32 PM   273830982   7059   1000439            Automated Outbound   1864   1160                                                 Hungup
 10/25/15 2:22 PM   273888201   7027   1000439            Automated Outbound   1864   1160                                                 Hungup
 10/26/15 2:21 PM   281543649   8707      1308            Automated Outbound   1864   1160                                                 Hungup
 10/27/15 8:55 AM   281604243   7214      1308            Automated Outbound   1864   1160                                                 Hungup
 10/28/15 4:22 PM   281823654   9541      1308            Automated Outbound   1864   1160                                                 Hungup
 10/29/15 1:22 PM   281914673   7582      1308            Automated Outbound   1864   1160                                                 Hungup
 10/30/15 4:32 PM   282054714   6303      1308            Automated Outbound   1864   1160                                                 Hungup
  11/1/15 3:10 PM   274261842   9512   1000439            Automated Outbound   1864   1160                                                 Hungup
  11/2/15 1:28 PM   282248158   6405      1308            Automated Outbound   1864   1160                                                 Hungup
 11/3/15 11:02 AM   274344041   6245   1000439            Automated Outbound   1864   1160                                                 Hungup
 11/4/15 11:23 AM   282437717   9203      1308            Automated Outbound   1864   1160                                                 Hungup
 11/5/15 12:42 PM   274468370   6337   1000439            Automated Outbound   1864   1160                                                 Hungup
  11/6/15 2:40 PM   282709450   9680      1308            Automated Outbound   1864   1160                                                 Hungup
  11/7/15 8:49 AM   274561224   9787   1000439            Automated Outbound   1864   1160                                                 Hungup
  11/7/15 3:50 PM   274590630   9710   1000439            Automated Outbound   1864   1160                                                 Hungup
 11/8/15 12:33 PM   274602624   8143   1000439            Automated Outbound   1864   1160                                                 Hungup
  11/9/15 9:05 AM   274621223   6406   1000439            Automated Outbound   1864   1160                                                 Hungup
 11/10/15 2:58 PM   283090615   8895      1308            Automated Outbound   1864   1160                                                 Hungup
 11/10/15 7:31 PM   274718903   8833   1000439            Automated Outbound   1864   1160                                                 Hungup
11/11/15 12:35 PM   283170444   8255      1308            Automated Outbound   1864   1160                                                 Hungup
 11/11/15 4:49 PM   274789036   6102   1000439            Automated Outbound   1864   1160                                                 Hungup
11/12/15 12:41 PM   283297406   6514      1308            Automated Outbound   1864   1160                                                 Hungup
 11/12/15 5:55 PM   283361198   8738      2130 diasjesm   Automated Outbound   1864   1160   52400 11/12/15 5:55 PM 11/12/15 5:55 PM       Answered
11/14/15 10:24 AM   283512006   6618      1308            Automated Outbound   1864   1160                                                 Hungup
 11/15/15 3:02 PM   283621753   9690      1308            Automated Outbound   1864   1160                                                 Hungup
 11/15/15 7:59 PM   275032996   6596   1000439            Automated Outbound   1864   1160                                                 Hungup
 11/16/15 2:07 PM   283737581   9771      1308            Automated Outbound   1864   1160                                                 Hungup
 11/16/15 8:13 PM   283803398   9754      1308            Automated Outbound   1864   1160                                                 Hungup
 11/17/15 4:11 PM   283899554   9560      1308            Automated Outbound   1864   1160                                                 Hungup
 11/18/15 9:34 AM   283953460   7690      1308            Automated Outbound   1864   1160                                                 Hungup
11/20/15 10:05 AM   284144952   8165      1308 dsouzal    Automated Outbound   1864   1160   53548 ############### ###############         Answered
11/21/15 10:45 AM   275357791   8098   1000439 siabhis    Automated Outbound   1864   1160   44197 ############### ###############         Answered



                                                                                                                     Ocwen (Denova) Document Production - 0093
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 62 of 82 PageID 1005


 11/22/15 5:16 PM   284289542   9136      2130   vermabos Automated Outbound   1864   1160   53262 11/22/15 5:17 PM 11/22/15 5:18 PM       Answered
 11/24/15 3:59 PM   275497949   6686   1000439            Automated Outbound   1864   1160                                                 Hungup
 11/25/15 1:25 PM   284542369   6123      1308            Automated Outbound   1864   1160                                                 Hungup
11/27/15 10:05 AM   284681264   9045      1308            Automated Outbound   1864   1160                                                 Hungup
 11/27/15 1:27 PM   284744910   9809      2130            Automated Outbound   1864   1160                                                 Hungup
 11/27/15 3:52 PM   275681451   7306   1000439   pillayga Automated Outbound   1864   1160   44007 11/27/15 3:52 PM 11/27/15 3:53 PM       Answered
 11/28/15 4:26 PM   284934830   6314      1308            Automated Outbound   1864   1160                                                 Hungup
 11/28/15 4:37 PM   275769933   6666   1001017            Automated Outbound   1864   1160                                                 Hungup
11/29/15 12:31 PM   284983717   9755      1308            Automated Outbound   1864   1160                                                 Hungup
 11/29/15 5:24 PM   275845372   6755   1000439            Automated Outbound   1864   1160                                                 Hungup
 11/30/15 8:05 AM   285058751   9230      1308            Automated Outbound   1864   1160                                                 Hungup
 11/30/15 2:52 PM   285119361   6189      2130            Automated Outbound   1864   1160                                                 Hungup
  12/1/15 4:00 PM   285241135   9775      1308            Automated Outbound   1864   1160                                                 Hungup
  12/2/15 1:15 PM   285338943   8352      1308            Automated Outbound   1864   1160                                                 Hungup
  12/2/15 4:41 PM   285397207   9370      1308   khasalma Automated Outbound   1864   1160   43656 12/2/15 4:41 PM   12/2/15 4:41 PM       Answered
  12/3/15 5:03 PM   276073147   6449   1000439            Automated Outbound   1864   1160                                                 Hungup
  12/4/15 9:38 AM   276095878   9513   1000439            Automated Outbound   1864   1160                                                 Hungup
  12/4/15 3:19 PM   276132245   9579   1001017            Automated Outbound   1864   1160                                                 Hungup
  12/4/15 3:53 PM   276137807   9913   1000439            Automated Outbound   1864   1160                                                 Hungup
  12/4/15 4:59 PM   276147978   9458   1001017            Automated Outbound   1864   1160                                                 Hungup
  12/4/15 5:54 PM   285688926   7252      1308            Automated Outbound   1864   1160                                                 Hungup
  12/4/15 6:44 PM   276159302   9823   1001017            Automated Outbound   1864   1160                                                 Hungup
 12/5/15 10:47 AM   276188793   8418   1000439            Automated Outbound   1864   1160                                                 Hungup
  12/5/15 2:50 PM   276214230   8890   1000439            Automated Outbound   1864   1160                                                 Hungup
  12/6/15 1:11 PM   285874450   6110      1308            Automated Outbound   1864   1160                                                 Hungup
  12/6/15 2:12 PM   276252627   6127   1001017            Automated Outbound   1864   1160                                                 Hungup
  12/6/15 4:47 PM   285902866   8703      1308   kumarire Automated Outbound   1864   1160   43677 12/6/15 4:47 PM   12/6/15 4:47 PM       Answered
  12/7/15 7:56 PM   276338441   7337   1001017            Automated Outbound   1864   1160                                                 Hungup
  12/8/15 1:07 PM   276373991   7160   1000439            Automated Outbound   1864   1160                                                 Hungup
 12/9/15 12:16 PM   286298236   9015      1308            Automated Outbound   1864   1160                                                 Hungup
  12/9/15 2:12 PM   286331473   9121      1308            Automated Outbound   1864   1160                                                 Hungup
  12/9/15 3:39 PM   286367253   8936      2130            Automated Outbound   1864   1160                                                 Hungup
  12/9/15 3:43 PM   276473264   8207   1000439            Automated Outbound   1864   1160                                                 Hungup
 12/10/15 1:09 PM   276540320   9393   1000439            Automated Outbound   1864   1160                                                 Hungup
 12/10/15 3:41 PM   286585145   9703      1308            Automated Outbound   1864   1160                                                 Hungup
 12/11/15 1:13 PM   286748117   9254      1308   waikhams Automated Outbound   1864   1160   44391 12/11/15 1:13 PM 12/11/15 1:15 PM       Answered
 12/12/15 2:17 PM   286919343   6363      1308            Automated Outbound   1864   1160                                                 Hungup
 12/13/15 6:10 PM   287037935   6899      2130            Automated Outbound   1864   1160                                                 Hungup
 12/13/15 6:26 PM   276827559   7978   1000439            Automated Outbound   1864   1160                                                 Hungup
 12/14/15 9:06 AM   276858877   7537   1000439            Automated Outbound   1864   1160                                                 Hungup
 12/14/15 2:42 PM   287196544   6785      1308            Automated Outbound   1864   1160                                                 Hungup
 12/14/15 2:43 PM   287197424   7633      2130            Automated Outbound   1864   1160                                                 Hungup
 12/14/15 4:19 PM   287235633   8144      1308            Automated Outbound   1864   1160                                                 Hungup
12/15/15 12:33 PM   277034719   7832   1000439            Automated Outbound   1864   1160                                                 Hungup
 12/16/15 8:45 AM   277127530   6483   1000439            Automated Outbound   1864   1160                                                 Hungup
12/16/15 10:20 AM   287551147   9467      1308            Automated Outbound   1864   1160                                                 Hungup



                                                                                                                     Ocwen (Denova) Document Production - 0094
                        Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 63 of 82 PageID 1006


12/16/15 11:51 AM   277174025    9433   1000439            Automated Outbound   1864   1160                                                  Hungup
 12/17/15 1:36 PM   287818714    9445      1308            Automated Outbound   1864   1160                                                  Hungup
 12/17/15 4:37 PM   277368134    9666   1000439            Automated Outbound   1864   1160                                                  Hungup
 12/18/15 2:52 PM   288130673    9032      1308            Automated Outbound   1864   1160                                                  Hungup
 12/18/15 4:41 PM   277489172    6339   1000439            Automated Outbound   1864   1160                                                  Hungup
 12/19/15 8:35 AM       73433    2531      1308            Automated Outbound   1864   1160                                                  Hungup
 12/20/15 9:37 AM      250654   11452      1308            Automated Outbound   1864   1160                                                  Hungup
 12/22/15 8:44 AM      812772     519      1308            Automated Outbound   1864   1160                                                  Hungup
12/22/15 10:17 AM      852434   21563      1308            Automated Outbound   1864   1160                                                  Hungup
12/22/15 11:50 AM      929955   16629      1308            Automated Outbound   1864   1160                                                  Hungup
 12/22/15 1:21 PM     1016178   20820      1308            Automated Outbound   1864   1160                                                  Hungup
 12/22/15 2:51 PM     1098324   20980      1308            Automated Outbound   1864   1160                                                  Hungup
 12/23/15 8:59 AM     1343854   17809      1308            Automated Outbound   1864   1160                                                  Hungup
12/23/15 10:32 AM     1413071    2401      1308            Automated Outbound   1864   1160                                                  Hungup
12/23/15 12:03 PM     1496432    2473      1308            Automated Outbound   1864   1160                                                  Hungup
 12/23/15 1:35 PM     1588065   11173      1308            Automated Outbound   1864   1160                                                  Hungup
 12/23/15 3:05 PM     1695772   14347      1308            Automated Outbound   1864   1160                                                  Hungup
 12/24/15 2:20 PM     2155979   13827      1308            Automated Outbound   1864   1160                                                  Hungup
 12/26/15 9:29 AM     2271776    3792      1308            Automated Outbound   1864   1160                                                  Hungup
 12/26/15 2:26 PM     2407150   11043      1308            Automated Outbound   1864   1160                                                  Hungup
 12/27/15 2:08 PM     2703259    4696      1308            Automated Outbound   1864   1160                                                  Hungup
 12/27/15 3:50 PM     2787656    1930      1308            Automated Outbound   1864   1160                                                  Hungup
 12/27/15 5:20 PM     2861719   10678      1308            Automated Outbound   1864   1160                                                  Hungup
 12/28/15 9:16 AM     2951715   16008      1308            Automated Outbound   1864   1160                                                  Hungup
12/29/15 10:45 AM     3296516   11517      1308            Automated Outbound   1864   1160                                                  Hungup
 12/29/15 2:25 PM     3454369    7859      1308            Automated Outbound   1864   1160                                                  Hungup
 12/30/15 8:54 AM     3630645    6249      1308            Automated Outbound   1864   1160                                                  Hungup
12/30/15 10:54 AM     3702796   16827      1308            Automated Outbound   1864   1160                                                  Hungup
12/30/15 12:04 PM     3764138   16457      1308            Automated Outbound   1864   1160                                                  Hungup
 12/30/15 2:47 PM     3892046    1064      1308            Automated Outbound   1864   1160                                                  Hungup
 12/31/15 9:03 AM     4039774   12129      1308            Automated Outbound   1864   1160                                                  Hungup
   1/2/16 9:22 AM     4281357    2129      1308            Automated Outbound   1864   1160                                                  Hungup
   1/2/16 2:51 PM     4365607    3186      1308            Automated Outbound   1864   1160                                                  Hungup
  1/3/16 12:40 PM     4475078    6869      1308            Automated Outbound   1864   1160                                                  Hungup
   1/3/16 3:56 PM     4548601   15835      1308 rajanich   Automated Outbound   1864   1160   44051   1/3/16 3:56 PM   1/3/16 3:57 PM        Answered
   1/4/16 7:50 PM     4853571   12769      2094            Automated Outbound   1864   1160                                                  Hungup
   1/4/16 8:10 PM     4858899   18565      1308            Automated Outbound   1864   1160                                                  Hungup
   1/5/16 9:10 AM     4898248   16980      1308            Automated Outbound   1864   1160                                                  Hungup
   1/5/16 2:39 PM     5052432   13426      1308            Automated Outbound   1864   1160                                                  Hungup
   1/5/16 5:31 PM     5148663    9428      1308            Automated Outbound   1864   1160                                                  Hungup
  1/6/16 12:33 PM     5329927    9433      1308            Automated Outbound   1864   1160                                                  Hungup
   1/6/16 1:52 PM     5381908      90      1308            Automated Outbound   1864   1160                                                  Hungup
  1/7/16 11:30 AM     5751785   20824      1308            Automated Outbound   1864   1160                                                  Hungup
   1/7/16 3:19 PM     5932574   17057      1308            Automated Outbound   1864   1160                                                  Hungup
   1/7/16 3:36 PM     5955546   19267      2094            Automated Outbound   1864   1160                                                  Hungup
   1/7/16 3:52 PM     5976666   19431      2094            Automated Outbound   1864   1160                                                  Hungup



                                                                                                                       Ocwen (Denova) Document Production - 0095
                      Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 64 of 82 PageID 1007


  1/7/16 4:44 PM    5990733   14285   2094   miljkovi   Automated Outbound   1864   1160   43835   1/7/16 4:45 PM    1/7/16 4:45 PM       Answered
  1/9/16 8:38 AM    6570059   18683   1308              Automated Outbound   1864   1160                                                  Hungup
 1/9/16 11:33 AM    6666384    7451   2094              Automated Outbound   1864   1160                                                  Hungup
 1/9/16 12:09 PM    6687478    7257   1308              Automated Outbound   1864   1160                                                  Hungup
  1/9/16 1:59 PM    6745693    1655   2094              Automated Outbound   1864   1160                                                  Hungup
  1/9/16 3:25 PM    6799031   12635   2094   jbadri     Automated Outbound   1864   1160   52584   1/9/16 3:25 PM    1/9/16 3:27 PM       Answered
 1/10/16 3:29 PM    6960263    3590   1308              Automated Outbound   1864   1160                                                  Hungup
 1/10/16 4:48 PM    6992048   13847   2094   murugesa   Automated Outbound   1864   1160   52816 1/10/16 4:49 PM    1/10/16 4:49 PM       Answered
 1/11/16 4:59 PM    7300130     169   2094              Automated Outbound   1864   1160                                                  Hungup
 1/11/16 7:04 PM    7333015   16471   2094   dsouzrod   Automated Outbound   1864   1160   52428 1/11/16 7:04 PM    1/11/16 7:04 PM       Answered
 1/12/16 7:05 PM    7632248   19621   2094              Automated Outbound   1864   1160                                                  Hungup
 1/12/16 7:09 PM    7633680   21151   2094   kumarvm    Automated Outbound   1864   1160   52693 1/12/16 7:10 PM    1/12/16 7:10 PM       Answered
 1/14/16 8:27 AM    8008445   13298   1308              Automated Outbound   1864   1160                                                  Hungup
 1/15/16 8:43 AM    8338335    5422   1308              Automated Outbound   1864   1160                                                  Hungup
 1/16/16 8:27 AM    8586155   10871   1308              Automated Outbound   1864   1160                                                  Hungup
1/18/16 12:34 PM    9021375   17225   1308              Automated Outbound   1864   1160                                                  Hungup
 1/18/16 5:33 PM    9291411   14400   2094   snatvarl   Automated Outbound   1864   1160   53169 1/18/16 5:33 PM    1/18/16 5:33 PM       Answered
1/20/16 11:44 AM    9837493    3061   1308              Automated Outbound   1864   1160                                                  Hungup
 1/21/16 8:56 AM   10112639   21187   1308              Automated Outbound   1864   1160                                                  Hungup
 1/22/16 9:19 AM   10525496    6830   1308              Automated Outbound   1864   1160                                                  Hungup
1/22/16 12:08 PM   10658672   16347   1308              Automated Outbound   1864   1160                                                  Hungup
 1/22/16 3:21 PM   10744458    1870   1308   olsenlea   Automated Outbound   1864   1160   44482 1/22/16 3:21 PM    1/22/16 3:22 PM       Answered
 1/23/16 3:40 PM   10943264   17813   2094              Automated Outbound   1864   1160                                                  Hungup
 1/24/16 2:42 PM   11105511   20185   1308              Automated Outbound   1864   1160                                                  Hungup
 1/24/16 6:27 PM   11198732    4523   1308   desamihi   Automated Outbound   1864   1160   52387 1/24/16 6:27 PM    1/24/16 6:27 PM       Answered
 1/25/16 8:48 PM   11508649    2302   2094   hoaglund   Automated Outbound   1864   1160   43561 1/25/16 8:48 PM    1/25/16 8:49 PM       Answered
 1/27/16 8:39 AM   11821806    2182   1308              Automated Outbound   1864   1160                                                  Hungup
1/27/16 12:45 PM   11935761   17841   1308              Automated Outbound   1864   1160                                                  Hungup
 1/27/16 3:36 PM   12074518   13553   1308              Automated Outbound   1864   1160                                                  Hungup
 1/27/16 3:37 PM   12075243   14342   2094              Automated Outbound   1864   1160                                                  Hungup
 1/27/16 5:21 PM   12149638    7339   2094   jamesris   Automated Outbound   1864   1160   43602 1/27/16 5:21 PM    1/27/16 5:21 PM       Answered
 1/28/16 5:34 PM   12418717    5091   2094              Automated Outbound   1864   1160                                                  Hungup
 1/28/16 6:30 PM   12441473    8604   1308              Automated Outbound   1864   1160                                                  Hungup
 1/28/16 7:17 PM   12462148    9169   2094              Automated Outbound   1864   1160                                                  Hungup
 1/29/16 9:22 AM   12546799   12489   1308              Automated Outbound   1864   1160                                                  Hungup
1/29/16 11:23 AM   12598237    5233   1308   cjnagend   Automated Outbound   1864   1160   52344 1/29/16 11:23 AM 1/29/16 11:24 AM        Answered
 1/30/16 4:06 PM   12869158   20499   1308   shahanes   Automated Outbound   1864   1160   44176 1/30/16 4:06 PM 1/30/16 4:06 PM          Answered
1/31/16 12:14 PM   12945660   14293   1308              Automated Outbound   1864   1160                                                  Hungup
1/31/16 12:33 PM   12954911    1770   2094              Automated Outbound   1864   1160                                                  Hungup
1/31/16 12:45 PM   12962186    9210   1308              Automated Outbound   1864   1160                                                  Hungup
 1/31/16 4:40 PM   13049796   11387   1308   siabhis    Automated Outbound   1864   1160   44197 1/31/16 4:40 PM    1/31/16 4:40 PM       Answered
  2/1/16 7:46 PM   13362738   20310   2094              Automated Outbound   1864   1160                                                  Hungup
  2/2/16 1:07 PM   13501111   13115   1308   padincha   Automated Outbound   1864   1160   52855   2/2/16 1:07 PM    2/2/16 1:07 PM       Answered
  2/3/16 3:12 PM   13817668      68   2094              Automated Outbound   1864   1160                                                  Hungup
  2/3/16 3:21 PM   13822125    5042   2094              Automated Outbound   1864   1160                                                  Hungup
  2/3/16 3:59 PM   13838111     986   1308              Automated Outbound   1864   1160                                                  Hungup



                                                                                                                    Ocwen (Denova) Document Production - 0096
                      Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 65 of 82 PageID 1008


  2/3/16 4:56 PM   13852615   18437   2094 sangpodo Automated Outbound   1864   1160   53032   2/3/16 4:56 PM   2/3/16 4:56 PM        Answered
  2/3/16 4:56 PM   13852615   18668   2094 sangpodo Manual Outbound      1864   1160   53032   2/3/16 4:56 PM   2/3/16 4:56 PM        Call Complete
  2/4/16 7:32 PM   14172956    2714   1308          Automated Outbound   1864   1160                                                  Hungup
  2/5/16 8:53 AM   14206280   17857   1308          Automated Outbound   1864   1160                                                  Hungup
 2/5/16 10:10 AM   14243614   13788   1308          Automated Outbound   1864   1160                                                  Hungup
  2/5/16 1:14 PM   14334477    3937   1308          Automated Outbound   1864   1160                                                  Hungup
 2/6/16 10:14 AM   14524158   14693   1308          Automated Outbound   1864   1160                                                  Hungup
  2/6/16 1:02 PM   14603776    9306   1308          Automated Outbound   1864   1160                                                  Hungup
  2/6/16 4:12 PM   14668990   11615   1308          Automated Outbound   1864   1160                                                  Hungup
 2/7/16 10:12 AM   14727566    6625   1308          Automated Outbound   1864   1160                                                  Hungup
  2/7/16 1:08 PM   14816300    8652   2094          Automated Outbound   1864   1160                                                  Hungup
  2/7/16 2:06 PM   14823799   16549   1308 sayedwaj Automated Outbound   1864   1160   53051   2/7/16 2:06 PM   2/7/16 2:07 PM        Answered
  2/8/16 4:14 PM   15037997   17198   2094          Automated Outbound   1864   1160                                                  Hungup
  2/8/16 4:21 PM   15040359   19975   2094          Automated Outbound   1864   1160                                                  Hungup
  2/8/16 4:24 PM   15041707   21508   2094          Automated Outbound   1864   1160                                                  Hungup
  2/8/16 4:30 PM   15043462    1590   2094          Automated Outbound   1864   1160                                                  Hungup
  2/8/16 4:34 PM   15044688    3118   2094          Automated Outbound   1864   1160                                                  Hungup
  2/8/16 7:28 PM   15097005   19536   1308          Automated Outbound   1864   1160                                                  Hungup
  2/9/16 8:35 AM   15136799   19217   1308          Automated Outbound   1864   1160                                                  Hungup
 2/10/16 8:24 AM   15463156    8394   1308          Automated Outbound   1864   1160                                                  Hungup
2/11/16 11:51 AM   15907138   14108   1308          Automated Outbound   1864   1160                                                  Hungup
2/11/16 12:41 PM   15937240    2936   1308          Automated Outbound   1864   1160                                                  Hungup
 2/11/16 1:07 PM   15949528   16754   1308          Automated Outbound   1864   1160                                                  Hungup
 2/11/16 1:33 PM   15959663    6196   1308          Automated Outbound   1864   1160                                                  Hungup
 2/11/16 2:12 PM   15984275   10949   1308          Automated Outbound   1864   1160                                                  Hungup
 2/12/16 8:43 AM   16082728   16986   1308          Automated Outbound   1864   1160                                                  Hungup
 2/12/16 9:50 AM   16127088   19868   1308          Automated Outbound   1864   1160                                                  Hungup
2/12/16 11:50 AM   16205835   17250   1308          Automated Outbound   1864   1160                                                  Hungup
 2/13/16 8:38 AM   16338774   21820   1308          Automated Outbound   1864   1160                                                  Hungup
 2/14/16 4:43 PM   16616910   12291   1308          Automated Outbound   1864   1160                                                  Hungup
 2/15/16 8:39 AM   16699226    9867   1308          Automated Outbound   1864   1160                                                  Hungup
2/16/16 10:21 AM   16958812   20020   1308          Automated Outbound   1864   1160                                                  Hungup
2/16/16 12:52 PM   17027569   12175   2094          Automated Outbound   1864   1160                                                  Hungup
 2/17/16 3:49 PM   17329108     305   1308          Automated Outbound   1864   1160                                                  Hungup
 2/17/16 4:47 PM   17368041   21088   2094          Automated Outbound   1864   1160                                                  Hungup
2/18/16 12:34 PM   17569344    4651   1308          Automated Outbound   1864   1160                                                  Hungup
 2/18/16 3:34 PM   17690333    4770   1308          Automated Outbound   1864   1160                                                  Hungup
 2/19/16 8:44 AM   17774733   16339   1308          Automated Outbound   1864   1160                                                  Hungup
2/19/16 11:53 AM   17899996   18968   1308          Automated Outbound   1864   1160                                                  Hungup
 2/20/16 9:54 AM   18109510   11342   1308          Automated Outbound   1864   1160                                                  Hungup
 2/20/16 2:31 PM   18223252   20044   1308          Automated Outbound   1864   1160                                                  Hungup
2/21/16 11:33 AM   18319150   10453   1308          Automated Outbound   1864   1160                                                  Hungup
 2/21/16 2:34 PM   18408417   13313   1308          Automated Outbound   1864   1160                                                  Hungup
 2/22/16 8:17 AM   18480146     800   1308          Automated Outbound   1864   1160                                                  Hungup
2/22/16 11:25 AM   18576809   18713   1308          Automated Outbound   1864   1160                                                  Hungup
 2/22/16 4:08 PM   18733001   18711   2094          Automated Outbound   1864   1160                                                  Hungup



                                                                                                                Ocwen (Denova) Document Production - 0097
                      Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 66 of 82 PageID 1009


 2/23/16 8:35 AM   18786053   20204   1308   Automated Outbound   1864   1160                             Hungup
2/23/16 12:50 PM   18927819   21476   1308   Automated Outbound   1864   1160                             Hungup
 2/24/16 8:45 AM   19073251   15903   1308   Automated Outbound   1864   1160                             Hungup
2/24/16 12:02 PM   19169213   11382   1308   Automated Outbound   1864   1160                             Hungup
 2/25/16 9:46 AM   19363427   14435   1308   Automated Outbound   1864   1160                             Hungup
2/25/16 12:46 PM   19481827   10987   1308   Automated Outbound   1864   1160                             Hungup
2/26/16 10:06 AM   19661849   21198   1308   Automated Outbound   1864   1160                             Hungup
 2/26/16 1:06 PM   19768906    8031   1308   Automated Outbound   1864   1160                             Hungup
 2/26/16 4:07 PM   19875278   18232   1308   Automated Outbound   1864   1160                             Hungup
 2/27/16 8:37 AM   19950663   18481   1308   Automated Outbound   1864   1160                             Hungup
2/27/16 12:56 PM   20045240    8288   1308   Automated Outbound   1864   1160                             Hungup
 2/27/16 3:56 PM   20127474    6453   1308   Automated Outbound   1864   1160                             Hungup
2/28/16 10:26 AM   20178929   18223   1308   Automated Outbound   1864   1160                             Hungup
 2/28/16 1:32 PM   20262383   15868   1308   Automated Outbound   1864   1160                             Hungup
 2/28/16 4:32 PM   20341011    8353   1308   Automated Outbound   1864   1160                             Hungup
 2/29/16 8:54 AM   20409970   16655   1308   Automated Outbound   1864   1160                             Hungup
2/29/16 12:44 PM   20522780   15410   1308   Automated Outbound   1864   1160                             Hungup
  3/1/16 2:20 PM   20839691    4773   1308   Automated Outbound   1864   1160                             Hungup
  3/1/16 5:20 PM   20914376    3554   1308   Automated Outbound   1864   1160                             Hungup
  3/1/16 8:30 PM   20948706    1260   1308   Automated Outbound   1864   1160                             Hungup
 3/2/16 12:39 PM   21040187   19106   1308   Automated Outbound   1864   1160                             Hungup
  3/2/16 3:40 PM   21110334   11331   1308   Automated Outbound   1864   1160                             Hungup
  3/2/16 6:45 PM   21163135    6742   1308   Automated Outbound   1864   1160                             Hungup
  3/3/16 8:55 AM   21189619   16535   1308   Automated Outbound   1864   1160                             Hungup
 3/3/16 11:55 AM   21273845   21109   1308   Automated Outbound   1864   1160                             Hungup
  3/3/16 2:56 PM   21346589   15800   1308   Automated Outbound   1864   1160                             Hungup
  3/4/16 9:28 AM   21455050    8618   1308   Automated Outbound   1864   1160                             Hungup
 3/4/16 12:29 PM   21526611     990   1308   Automated Outbound   1864   1160                             Hungup
  3/4/16 3:30 PM   21594971   13502   1308   Automated Outbound   1864   1160                             Hungup
  3/5/16 8:38 AM   21662697    5122   1308   Automated Outbound   1864   1160                             Hungup
 3/5/16 11:38 AM   21759907   17149   1308   Automated Outbound   1864   1160                             Hungup
  3/5/16 2:39 PM   21851074    1477   1308   Automated Outbound   1864   1160                             Hungup
 3/6/16 11:16 AM   21934870    2459   2094   Automated Outbound   1864   1160                             Hungup
 3/6/16 12:54 PM   21959595    5788   1308   Automated Outbound   1864   1160                             Hungup
  3/6/16 2:16 PM   21982267    7119   2094   Automated Outbound   1864   1160                             Hungup
  3/6/16 3:54 PM   22005552    9009   1308   Automated Outbound   1864   1160                             Hungup
  3/6/16 5:16 PM   22027720    9660   2094   Automated Outbound   1864   1160                             Hungup
  3/6/16 6:56 PM   22043825    4229   1308   Automated Outbound   1864   1160                             Hungup
  3/7/16 8:23 AM   22053767   16519   1308   Automated Outbound   1864   1160                             Hungup
3/10/16 12:32 PM   23170642   21101   1308   Automated Outbound   1864   1160                             Hungup
 3/10/16 3:36 PM   23282973   11630   1308   Automated Outbound   1864   1160                             Hungup
 3/10/16 6:42 PM   23349387   21135   1308   Automated Outbound   1864   1160                             Hungup
3/11/16 10:37 AM   23440808   11778   1308   Automated Outbound   1864   1160                             Hungup
 3/11/16 1:37 PM   23542188   12348   1308   Automated Outbound   1864   1160                             Hungup
 3/11/16 4:38 PM   23634065    3701   1308   Automated Outbound   1864   1160                             Hungup
 3/12/16 8:39 AM   23691965    4481   1308   Automated Outbound   1864   1160                             Hungup



                                                                                    Ocwen (Denova) Document Production - 0098
                      Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 67 of 82 PageID 1010


 3/12/16 2:30 PM   23827540   14141   1308   Automated Outbound   1864   1160                             Hungup
3/13/16 12:21 PM   23994638     627   1308   Automated Outbound   1864   1160                             Hungup
 3/13/16 4:10 PM   24125235    1391   1308   Automated Outbound   1864   1160                             Hungup
 3/13/16 7:37 PM   24215376    5065   1308   Automated Outbound   1864   1160                             Hungup
 3/14/16 8:59 AM   24253940    2475   1308   Automated Outbound   1864   1160                             Hungup
3/14/16 12:18 PM   24367488   18096   1308   Automated Outbound   1864   1160                             Hungup
 3/14/16 3:23 PM   24468679    2257   1308   Automated Outbound   1864   1160                             Hungup
 3/15/16 8:52 AM   24564463   12039   1308   Automated Outbound   1864   1160                             Hungup
3/15/16 12:09 PM   24667090   15661   1308   Automated Outbound   1864   1160                             Hungup
 3/15/16 3:09 PM   24770386     279   1308   Automated Outbound   1864   1160                             Hungup
 3/16/16 8:57 AM   24897944   19211   1308   Automated Outbound   1864   1160                             Hungup
3/16/16 11:57 AM   24991368   11931   1308   Automated Outbound   1864   1160                             Hungup
 3/16/16 2:58 PM   25081998    4451   1308   Automated Outbound   1864   1160                             Hungup
 3/17/16 8:58 AM   25168497    1559   1308   Automated Outbound   1864   1160                             Hungup
3/17/16 11:58 AM   25274143    5131   1308   Automated Outbound   1864   1160                             Hungup
 3/17/16 3:00 PM   25417197    5163   1308   Automated Outbound   1864   1160                             Hungup
 3/18/16 8:20 AM   25574931    2983   1308   Automated Outbound   1864   1160                             Hungup
3/18/16 11:20 AM   25672390   18995   1308   Automated Outbound   1864   1160                             Hungup
 3/18/16 2:20 PM   25804017    6848   1308   Automated Outbound   1864   1160                             Hungup
 3/19/16 8:32 AM   25961276    3709   1308   Automated Outbound   1864   1160                             Hungup
3/19/16 12:14 PM   26072670    7545   1308   Automated Outbound   1864   1160                             Hungup
 3/19/16 3:45 PM   26179077    7077   1308   Automated Outbound   1864   1160                             Hungup
3/20/16 12:48 PM   26306175    5550   1308   Automated Outbound   1864   1160                             Hungup
 3/20/16 3:48 PM   26398970   11695   1308   Automated Outbound   1864   1160                             Hungup
 3/20/16 6:51 PM   26475730    1433   1308   Automated Outbound   1864   1160                             Hungup
 3/21/16 9:01 AM   26509662   16314   1308   Automated Outbound   1864   1160                             Hungup
3/21/16 12:02 PM   26612717   18678   1308   Automated Outbound   1864   1160                             Hungup
 3/21/16 3:02 PM   26737873    2279   1308   Automated Outbound   1864   1160                             Hungup
3/22/16 10:35 AM   26921477   11152   1308   Automated Outbound   1864   1160                             Hungup
 3/22/16 1:36 PM   27039796    7977   1308   Automated Outbound   1864   1160                             Hungup
 3/22/16 4:37 PM   27146630   15639   1308   Automated Outbound   1864   1160                             Hungup
 3/23/16 9:00 AM   27230241     679   1308   Automated Outbound   1864   1160                             Hungup
3/23/16 12:01 PM   27330792   20755   1308   Automated Outbound   1864   1160                             Hungup
 3/23/16 3:02 PM   27444194   12104   1308   Automated Outbound   1864   1160                             Hungup
3/24/16 11:52 AM   27666250   13668   1308   Automated Outbound   1864   1160                             Hungup
 3/24/16 2:52 PM   27769807   16512   1308   Automated Outbound   1864   1160                             Hungup
 3/24/16 5:53 PM   27854227       5   1308   Automated Outbound   1864   1160                             Hungup
3/25/16 11:28 AM   27948640   17856   1308   Automated Outbound   1864   1160                             Hungup
 3/25/16 2:28 PM   28034710    3043   1308   Automated Outbound   1864   1160                             Hungup
 3/25/16 5:30 PM   28122192   11041   1308   Automated Outbound   1864   1160                             Hungup
 3/26/16 8:54 AM   28181347    9423   1308   Automated Outbound   1864   1160                             Hungup
 3/26/16 2:29 PM   28294329   17160   1308   Automated Outbound   1864   1160                             Hungup
3/28/16 10:04 AM   28417480   17837   1308   Automated Outbound   1864   1160                             Hungup
 3/28/16 1:04 PM   28516943   19729   1308   Automated Outbound   1864   1160                             Hungup
 3/28/16 4:05 PM   28606830   12301   1308   Automated Outbound   1864   1160                             Hungup
 3/29/16 8:37 AM   28687804   21857   1308   Automated Outbound   1864   1160                             Hungup



                                                                                    Ocwen (Denova) Document Production - 0099
                      Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 68 of 82 PageID 1011


3/29/16 11:37 AM   28786437   18899   1308   Automated Outbound   1864   1160                             Hungup
 3/29/16 2:41 PM   28889697    2242   1308   Automated Outbound   1864   1160                             Hungup
 3/30/16 9:33 AM   29042467     796   1308   Automated Outbound   1864   1160                             Hungup
3/30/16 12:34 PM   29130228   10443   1308   Automated Outbound   1864   1160                             Hungup
 3/30/16 3:34 PM   29218049   21768   1308   Automated Outbound   1864   1160                             Hungup
3/31/16 10:24 AM   29327419   19885   1308   Automated Outbound   1864   1160                             Hungup
 3/31/16 1:24 PM   29421194   14791   1308   Automated Outbound   1864   1160                             Hungup
 3/31/16 4:26 PM   29514238   10275   1308   Automated Outbound   1864   1160                             Hungup
  4/1/16 8:37 AM   29569161   14835   1308   Automated Outbound   1864   1160                             Hungup
 4/1/16 11:38 AM   29636705    2291   1308   Automated Outbound   1864   1160                             Hungup
  4/1/16 2:38 PM   29720766    9310   1308   Automated Outbound   1864   1160                             Hungup
  4/2/16 2:41 PM   29919697   11139   1308   Automated Outbound   1864   1160                             Hungup
 4/3/16 11:39 AM   30006059   13417   1308   Automated Outbound   1864   1160                             Hungup
  4/3/16 2:40 PM   30060947    3526   1308   Automated Outbound   1864   1160                             Hungup
  4/3/16 5:41 PM   30112714   12352   1308   Automated Outbound   1864   1160                             Hungup
 4/4/16 10:01 AM   30171239   10353   1308   Automated Outbound   1864   1160                             Hungup
  4/4/16 1:02 PM   30233522   18136   1308   Automated Outbound   1864   1160                             Hungup
  4/4/16 4:03 PM   30310525   19223   1308   Automated Outbound   1864   1160                             Hungup
  4/5/16 1:00 PM   30478767   18131   1308   Automated Outbound   1864   1160                             Hungup
  4/5/16 4:00 PM   30554918   17015   1308   Automated Outbound   1864   1160                             Hungup
  4/5/16 7:01 PM   30607573   12720   1308   Automated Outbound   1864   1160                             Hungup
  4/6/16 1:48 PM   30747235   18003   1308   Automated Outbound   1864   1160                             Hungup
  4/6/16 4:57 PM   30852058    1789   1308   Automated Outbound   1864   1160                             Hungup
  4/6/16 8:27 PM   30917905    8919   1308   Automated Outbound   1864   1160                             Hungup
 4/7/16 12:57 PM   31068329   19368   1308   Automated Outbound   1864   1160                             Hungup
  4/7/16 3:59 PM   31185665   15255   1308   Automated Outbound   1864   1160                             Hungup
  4/7/16 7:00 PM   31253731    3486   1308   Automated Outbound   1864   1160                             Hungup
  4/8/16 9:59 AM   31332933     896   1308   Automated Outbound   1864   1160                             Hungup
 4/8/16 12:59 PM   31439066    6926   1308   Automated Outbound   1864   1160                             Hungup
  4/8/16 4:00 PM   31518538    8258   1308   Automated Outbound   1864   1160                             Hungup
  4/9/16 8:50 AM   31606399   18279   1308   Automated Outbound   1864   1160                             Hungup
 4/9/16 12:34 PM   31704169    9271   1308   Automated Outbound   1864   1160                             Hungup
  4/9/16 3:35 PM   31794832   15150   1308   Automated Outbound   1864   1160                             Hungup
4/10/16 11:29 AM   31921050   13707   1308   Automated Outbound   1864   1160                             Hungup
 4/10/16 2:29 PM   32012683   18714   1308   Automated Outbound   1864   1160                             Hungup
 4/10/16 5:29 PM   32089682    8981   1308   Automated Outbound   1864   1160                             Hungup
 4/11/16 3:51 PM   32297060    3246   1308   Automated Outbound   1864   1160                             Hungup
 4/12/16 1:51 PM   32536656   13694   1308   Automated Outbound   1864   1160                             Hungup
 4/12/16 4:51 PM   32628072    6521   1308   Automated Outbound   1864   1160                             Hungup
4/13/16 12:16 PM   32784326    8273   1308   Automated Outbound   1864   1160                             Hungup
 4/13/16 3:21 PM   32876992    1536   1308   Automated Outbound   1864   1160                             Hungup
 4/13/16 6:22 PM   32944414   12745   1308   Automated Outbound   1864   1160                             Hungup
4/14/16 10:58 AM   33032666    2196   1308   Automated Outbound   1864   1160                             Hungup
 4/14/16 1:59 PM   33131487    1538   1308   Automated Outbound   1864   1160                             Hungup
 4/14/16 5:00 PM   33217200    9668   1308   Automated Outbound   1864   1160                             Hungup
4/15/16 10:16 AM   33311007    8318   1308   Automated Outbound   1864   1160                             Hungup



                                                                                    Ocwen (Denova) Document Production - 0100
                      Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 69 of 82 PageID 1012


 4/15/16 1:17 PM   33405254    3914   1308          Automated Outbound   1864   1160                                                 Hungup
 4/15/16 4:17 PM   33488640   11817   1308          Automated Outbound   1864   1160                                                 Hungup
 4/16/16 8:12 AM   33544324   16002   1308          Automated Outbound   1864   1160                                                 Hungup
4/16/16 11:13 AM   33627905   14371   1308          Automated Outbound   1864   1160                                                 Hungup
 4/16/16 2:15 PM   33715611   18026   1308          Automated Outbound   1864   1160                                                 Hungup
 4/17/16 2:20 PM   33904556   16688   1308          Automated Outbound   1864   1160                                                 Hungup
 4/17/16 5:31 PM   33984706   10415   1308          Automated Outbound   1864   1160                                                 Hungup
 4/18/16 1:34 PM   34180614    7461   1308          Automated Outbound   1864   1160                                                 Hungup
 4/18/16 4:39 PM   34286185   17083   1308          Automated Outbound   1864   1160                                                 Hungup
4/19/16 12:31 PM   34497601   11694   1308          Automated Outbound   1864   1160                                                 Hungup
 4/19/16 3:31 PM   34625645   18825   1308          Automated Outbound   1864   1160                                                 Hungup
 4/19/16 6:32 PM   34716335    8681   1308          Automated Outbound   1864   1160                                                 Hungup
4/20/16 11:12 AM   34827574   20513   1308          Automated Outbound   1864   1160                                                 Hungup
 4/20/16 2:12 PM   34948630   19206   1308          Automated Outbound   1864   1160                                                 Hungup
 4/20/16 5:13 PM   35049937   19569   1308          Automated Outbound   1864   1160                                                 Hungup
4/21/16 10:24 AM   35170842   18887   1308          Automated Outbound   1864   1160                                                 Hungup
 4/21/16 1:25 PM   35286540   11202   1308          Automated Outbound   1864   1160                                                 Hungup
 4/21/16 4:26 PM   35390041   13294   1308          Automated Outbound   1864   1160                                                 Hungup
 4/22/16 8:54 AM   35472776   18145   1308          Automated Outbound   1864   1160                                                 Hungup
4/22/16 11:55 AM   35581398    1689   1308          Automated Outbound   1864   1160                                                 Hungup
 4/22/16 2:55 PM   35687939    6848   1308          Automated Outbound   1864   1160                                                 Hungup
 4/23/16 8:15 AM   35790433    8318   1308          Automated Outbound   1864   1160                                                 Hungup
4/23/16 11:16 AM   35877757    9260   1308          Automated Outbound   1864   1160                                                 Hungup
 4/23/16 2:17 PM   35975972   21762   1308          Automated Outbound   1864   1160                                                 Hungup
4/24/16 11:57 AM   36117387   12402   1308          Automated Outbound   1864   1160                                                 Hungup
 4/24/16 2:58 PM   36215599    1606   1308          Automated Outbound   1864   1160                                                 Hungup
 4/24/16 5:58 PM   36311343   10167   1308          Automated Outbound   1864   1160                                                 Hungup
4/25/16 11:09 AM   36414265   11108   1308          Automated Outbound   1864   1160                                                 Hungup
 4/25/16 2:27 PM   36532197    9430   1308          Automated Outbound   1864   1160                                                 Hungup
 4/25/16 7:05 PM   36644463    5959   1308          Automated Outbound   1864   1160                                                 Hungup
4/26/16 10:27 AM   36728142   10022   1308          Automated Outbound   1864   1160                                                 Hungup
 4/26/16 1:28 PM   36839980   21910   1308          Automated Outbound   1864   1160                                                 Hungup
 4/26/16 4:29 PM   36933994   16468   1308          Automated Outbound   1864   1160                                                 Hungup
 4/27/16 8:51 AM   36989374   17286   1308          Automated Outbound   1864   1160                                                 Hungup
4/27/16 11:51 AM   37082755    8273   1308          Automated Outbound   1864   1160                                                 Hungup
 4/27/16 2:52 PM   37178597    3944   1308          Automated Outbound   1864   1160                                                 Hungup
 4/28/16 8:30 AM   37278558    9561   1308          Automated Outbound   1864   1160                                                 Hungup
4/28/16 11:31 AM   37381981    9943   1308          Automated Outbound   1864   1160                                                 Hungup
 4/28/16 2:32 PM   37477210    5053   1308          Automated Outbound   1864   1160                                                 Hungup
 4/29/16 8:24 AM   37582716   17951   1308          Automated Outbound   1864   1160                                                 Hungup
4/29/16 11:24 AM   37670735    3681   1308          Automated Outbound   1864   1160                                                 Hungup
 4/29/16 2:24 PM   37765337   21463   1308          Automated Outbound   1864   1160                                                 Hungup
 4/30/16 8:33 AM   37899185   12481   1308 shetyeom Automated Outbound   1864   1160   54208 4/30/16 8:33 AM   4/30/16 8:33 AM       Answered
 5/1/16 12:10 PM   38122090    6834   1308          Automated Outbound   1864   1160                                                 Hungup
  5/1/16 3:11 PM   38174465   16720   1308          Automated Outbound   1864   1160                                                 Hungup
  5/1/16 6:13 PM   38221556   20927   1308          Automated Outbound   1864   1160                                                 Hungup



                                                                                                               Ocwen (Denova) Document Production - 0101
                      Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 70 of 82 PageID 1013




 5/2/16 12:04 PM   38300118    2147   1308            Automated Outbound   1864   1160                                                  Hungup
  5/2/16 3:05 PM   38373532   20912   1308            Automated Outbound   1864   1160                                                  Hungup
  5/2/16 6:06 PM   38441769   12208   1308            Automated Outbound   1864   1160                                                  Hungup
  5/3/16 1:08 PM   38562198   20745   1308            Automated Outbound   1864   1160                                                  Hungup
  5/3/16 4:09 PM   38627153    7593   1308            Automated Outbound   1864   1160                                                  Hungup
  5/3/16 7:09 PM   38667096   10882   1308            Automated Outbound   1864   1160                                                  Hungup
  5/4/16 8:31 AM   38689091   14422   1308            Automated Outbound   1864   1160                                                  Hungup
 5/4/16 11:32 AM   38747555   13124   1308            Automated Outbound   1864   1160                                                  Hungup
  5/4/16 2:32 PM   38818444    4987   1308            Automated Outbound   1864   1160                                                  Hungup
  5/5/16 2:34 PM   39028973    2262   1308            Automated Outbound   1864   1160                                                  Hungup
  5/5/16 5:36 PM   39093349    8134   1308            Automated Outbound   1864   1160                                                  Hungup
  5/5/16 8:47 PM   39119945   16865   1308 gerellaa   Automated Outbound   1864   1160   43467   5/5/16 8:47 PM   5/5/16 8:47 PM        Answered
  5/7/16 8:27 AM   39321239    5215   1308            Automated Outbound   1864   1160                                                  Hungup
 5/7/16 11:40 AM   39422453   20645   1308            Automated Outbound   1864   1160                                                  Hungup
  5/7/16 2:40 PM   39516220    6823   1308            Automated Outbound   1864   1160                                                  Hungup
 5/8/16 12:14 PM   39648452   11754   1308            Automated Outbound   1864   1160                                                  Hungup
  5/8/16 3:15 PM   39732409    8639   1308            Automated Outbound   1864   1160                                                  Hungup
 5/10/16 8:28 AM   39950634    1149   1308            Automated Outbound   1864   1160                                                  Hungup
5/10/16 12:18 PM   40053569    3960   1308            Automated Outbound   1864   1160                                                  Hungup
 5/10/16 3:34 PM   40130791    4209   1308            Automated Outbound   1864   1160                                                  Hungup
5/11/16 11:23 AM   40264746    4161   1308            Automated Outbound   1864   1160                                                  Hungup
 5/11/16 3:18 PM   40360928    2802   1308            Automated Outbound   1864   1160                                                  Hungup
 5/11/16 6:19 PM   40408877   14976   1308            Automated Outbound   1864   1160                                                  Hungup
5/12/16 11:41 AM   40505509   13421   1308            Automated Outbound   1864   1160                                                  Hungup
 5/12/16 4:26 PM   40615699    5414   1308            Automated Outbound   1864   1160                                                  Hungup
 5/12/16 7:26 PM   40647825   21847   1308            Automated Outbound   1864   1160                                                  Hungup
 5/13/16 3:37 PM   40818820   17830   1308            Automated Outbound   1864   1160                                                  Hungup
 5/14/16 8:45 AM   40922801   20043   1308            Automated Outbound   1864   1160                                                  Hungup
5/14/16 11:51 AM   40988716     699   1308            Automated Outbound   1864   1160                                                  Hungup
 5/14/16 2:51 PM   41051281     374   1308            Automated Outbound   1864   1160                                                  Hungup
5/15/16 12:08 PM   41147758   13847   1308            Automated Outbound   1864   1160                                                  Hungup
 5/15/16 3:09 PM   41235603   15384   1308            Automated Outbound   1864   1160                                                  Hungup
 5/15/16 6:09 PM   41309488    2632   1308            Automated Outbound   1864   1160                                                  Hungup
5/16/16 12:53 PM   41454881   12689   1308            Automated Outbound   1864   1160                                                  Hungup
 5/16/16 3:53 PM   41534023   17209   1308            Automated Outbound   1864   1160                                                  Hungup
 5/16/16 7:04 PM   41586704   16647   1308            Automated Outbound   1864   1160                                                  Hungup




                                                                                                                  Ocwen (Denova) Document Production - 0102
Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 71 of 82 PageID 1014




                             EXHIBIT 3
                    Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 72 of 82 PageID 1015




                                                                                                     Property Inspection Fee fee assessed.
1864   10/29/2013   9:56:12 PM    Background processor   FB     FB31                                 Amount: 10.50


                                                                                                     Equity (NPV) Analysis Done.;
1864   10/31/2013   3:35:40 AM    Mahitosh Birje         LR     NPVA                                 AQMK NPV = $151958.46

1864   10/31/2013   3:35:42 AM    Mahitosh Birje         LR     ULIENB                               Update Senior Lien Process 2
                                                                                                     F/c transferred from Kankheria, N,
                                                                                                     Vikas to Kankheria, N, Vikas on
1864    11/5/2013   4:45:58 AM                                                                       11/05/2013




1864
                                                                                                     Equity (NPV) Analysis Done.; AQMK NPV
1864   11/13/2013   10:39:24 PM   Rahul Sawant           LR     NPVA                                 = $152285.33

1864   11/13/2013   10:39:27 PM   Rahul Sawant           LR     ULIENB                               Update Senior Lien Process 2
                                                                                                     Phone Call Out; Tele Residence, Left
                                                                                                     Message; No answer at number. SCRIPT
1864   11/17/2013   2:18:16 PM    Joanne Godinho         CL     TRLM                                 ID: OUTBOUND GREETING
                                                                                                     Phone Call Out; Tele Residence, Left
                                                                                                     Message; No answer at number. SCRIPT
1864   11/18/2013   1:36:09 PM    Steven T Fernandes     CL     TRLM                                 ID: OUTBOUND GREETING
                                                                                                     Account Reported To Credit Bureau (as
                                                                                                     of 10/31/13)LPI: 05/01/09 UPB: 140,272
                                                                                                     Mthly Pmt: 1,284 Amt Past Due: 107,786
                                                                                                     First occurance: 07/01/09 Status: 84 [
                                                                                                     Dlq >5 Pmts ] Original Charge Off
                                                                                                     Amt: 0 Payment History[24 Mons]:
1864   11/18/2013   5:39:10 PM    Alex Lombardo          GC                                          666666666666666666666666




                                                                                                     As of 11/18/2013 Past Due 81,342.00
                                                                                                     Curr Due 1,283.87 Total Due 82,625.87
                                                                                                     Requested By auto-bu
1864   11/18/2013   5:39:12 PM    Background processor   BNOT                                        11/20/2013
                                                                                                     Phone Call Out; Tele Residence, Left
                                                                                                     Message; No answer at number. SCRIPT
1864   11/21/2013   12:30:43 PM   Manisha Saldanha       CL     TRLM                                 ID: OUTBOUND GREETING




                                                                                  Ocwen (Denova) - Document Production 0907
                    Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 73 of 82 PageID 1016




                                                                                                     New-Escrowed Payment Quote HMP 3 Month
                                                                                                     Trial Period:
                                                                                                     Effective Date = 11/20/2013
                                                                                                     Escrow Payment = $396.5
                                                                                                     Total Shortage = $1586.02
                                                                                                     Total Capitalization = $28838.8
                                                                                                     Borrower Paid MI Premium = $0
                                                                                                     Escrow Balance = $-28838.8 | Interim
                                                                                                     T&I Disbursements = $0 | Total T&I
                                                                                                     Disbursements During Trial Period = $0
                                                                                                     | Hazard Disbursements During Trial
                                                                                                     Period = $0 | Flood Disbursements
                                                                                                     During Trial Period = $0 | Tax Payment
                                                                                                     #1 During Trial Period = $0 | Tax
                                                                                                     Payment #2 During Trial Period = $0 |
                                                                                                     Tax Payment #3 During Trial Period =
                                                                                                     $0 | Tax Payment #4 During Trial
                                                                                                     Period = $0 | Delinquent Taxes Due =
                                                                                                     $0

1864   11/24/2013   8:31:45 PM    Dinesh Subbanna        ES   NEPQ3                                  Breakdown as Follows:
                                                                                                     Phone Call Out; Tele Residence, Left
                                                                                                     Message; No answer at number. SCRIPT
1864   11/25/2013   1:07:18 PM    Kadam, Atul            CL   TRLM                                   ID: OUTBOUND GREETING

1864   11/26/2013   11:01:08 PM   Kushal Kishor Mistry   CL   NOACTION                               No Action Taken On Collection Screen



                                                                                                     Equity (NPV) Analysis Done.;
1864   11/26/2013   11:01:11 PM   Kushal Kishor Mistry   LR   NPVA                                   AQMK NPV = $152060.98

1864   11/26/2013   11:01:12 PM   Kushal Kishor Mistry   LR   ULIENB                                 Update Senior Lien Process 2




                                                                                                     New-Escrowed Payment Quote:
                                                                                                     Effective Date = 11/20/2013
                                                                                                     Escrow Payment = $396.5
                                                                                                     Total Deposit = $396.52
                                                                                                     Shortage / Deposit =$396.52
                                                                                                     Delinquent Tax =$0
                                                                                                     Tax P & I = $0




                                                                                                                     - This Comment was
1864   11/27/2013   4:53:44 AM    Dinesh Subbanna        ES   NEPQ                                   auto-generated in batch mode.
                                                                                                     Phone Call Out; Tele Residence, Left
                                                                                                     Message; No answer at number. SCRIPT
1864   11/27/2013   12:52:54 PM   Serrao, Wilson A       CL   TRLM                                   ID: OUTBOUND GREETING




                                                                                  Ocwen (Denova) - Document Production 0908
                    Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 74 of 82 PageID 1017




1864   11/29/2013   4:47:08 AM    Megha Mukesh Pujara    LSG   LSR                                   Loan reviewed by LSG




                                                                                                                                      OI
1864


1864

1864




                                                                                                     New-Escrowed Payment Quote HMP 3 Month
                                                                                                     Trial Period:
                                                                                                     Effective Date = 12/4/2013
                                                                                                     Escrow Payment = $396.5
                                                                                                     Total Shortage = $1586.02
                                                                                                     Total Capitalization = $28838.8
                                                                                                     Borrower Paid MI Premium = $0
                                                                                                     Escrow Balance = $-28838.8 | Interim
                                                                                                     T&I Disbursements = $0 | Total T&I
                                                                                                     Disbursements During Trial Period = $0
                                                                                                     | Hazard Disbursements During Trial
                                                                                                     Period = $0 | Flood Disbursements
                                                                                                     During Trial Period = $0 | Tax Payment
                                                                                                     #1 During Trial Period = $0 | Tax
                                                                                                     Payment #2 During Trial Period = $0 |
                                                                                                     Tax Payment #3 During Trial Period =
                                                                                                     $0 | Tax Payment #4 During Trial
                                                                                                     Period = $0 | Delinquent Taxes Due =
                                                                                                     $0

1864    12/8/2013   10:10:15 PM   Dinesh Subbanna        ES    NEPQ3                                 Breakdown as Follows:

1864    12/9/2013   7:55:17 AM    Background processor   LS    DIREQ                                 Doorknocks Required
                                                                                                     Doorknocks Ordered
1864   12/10/2013   2:06:36 PM    Bancground Processor   LS    DIORD                                 {1}




1864




                                                                                  Ocwen (Denova) - Document Production 0909
Case 8:17-cv-02204-SDM-AAS Document 52-1 Filed 11/14/18 Page 75 of 82 PageID 1018




                             EXHIBIT 4
                            Transcription
Case 8:17-cv-02204-SDM-AAS Document   52-1of Filed
                                             Audio11/14/18
                                                   Recording Page 76 of 82 PageID 1019
      Job No. 3104619

   1           IN THE COUNTY COURT OF THE SIXTH JUDICIAL CIRCUIT
                    IN AND FOR PASCO COUNTY, STATE OF FLORIDA
   2                                  CIVIL DIVISION
   3     DENISE DENOVA,                           )
                                                  )
   4                                              )
               Plaintiff,                         )
   5                                              )
         VS.                                      ) Case No.:
   6                                              ) 2017-CC-000414-WS
         OCWEN LOAN SERVICING, LLC,               )
   7                                              )
                                                  )
   8           Defendant.                         )
   9
 10
 11
 12
 13                     -----------------------------------
 14                      TRANSCRIPTION OF AUDIO RECORDING
 15                        GOLLAKIR 4.19.2013 4.48.41 P.M.
 16                     -----------------------------------
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                                                       Page 1

                                   Veritext Legal Solutions
                                        800-336-4000
                            Transcription
Case 8:17-cv-02204-SDM-AAS Document   52-1of Filed
                                             Audio11/14/18
                                                   Recording Page 77 of 82 PageID 1020
      Job No. 3104619

   1                        OCWEN CUSTOMER SERVICE REPRESENTATIVE:

   2     Hello.    May I please speak with Denise?

   3                        MS. DENOVA:      This is she.

   4                        OCWEN CUSTOMER SERVICE REPRESENTATIVE:

   5     Hi, ma'am.     My name is Que, and I'm calling from Ocwen.

   6     Is this the right time to talk to you?

   7                        MS. DENOVA:      I guess.

   8                        OCWEN CUSTOMER SERVICE REPRESENTATIVE:

   9     Okay.    Please be aware this call may be monitored or

  10     recorded for training purposes.             We are calling

  11     regarding your mortgage.

  12                        And could you verify the last four of your

  13     social security number?

  14                        MS. DENOVA:      I don't know who you are.         I

  15     mean, you just keep calling me.             You want my social

  16     security number?

  17                        OCWEN CUSTOMER SERVICE REPRESENTATIVE:

  18     The last four digits.        Yeah, we're calling from Ocwen

  19     Loan Servicing.      It's regarding your mortgage.

  20                        MS. DENOVA:      I don't have a mortgage with

  21     you.

  22                        OCWEN CUSTOMER SERVICE REPRESENTATIVE:

  23     Okay.    Now, if you could verify a few details, I can let

  24     you know about the details.

  25                        MS. DENOVA:      Okay.

                                                                        Page 2

                                   Veritext Legal Solutions
                                        800-336-4000
                            Transcription
Case 8:17-cv-02204-SDM-AAS Document   52-1of Filed
                                             Audio11/14/18
                                                   Recording Page 78 of 82 PageID 1021
      Job No. 3104619

   1                          OCWEN CUSTOMER SERVICE REPRESENTATIVE:

   2     If not, you have to probably call us back if you have

   3     any questions in future.

   4                          MS. DENOVA:     Okay.      I don't even know who

   5     you are.     I mean, you just call me, and you want me to

   6     give you my personal information.               That's kind of weird,

   7     don't you think?

   8                          OCWEN CUSTOMER SERVICE REPRESENTATIVE:

   9     Well, I understand that security is very important to

  10     you, ma'am.

  11                          Well, we are actually calling from Ocwen

  12     Loan Servicing.        This is regarding your mortgage.          We

  13     have your full name here Denise Denova.               And in order

  14     for me to take this call further, I need to verify a few

  15     things.     If not, you would have to probably call us back

  16     later.

  17                          MS. DENOVA:     Okay.

  18                          OCWEN CUSTOMER SERVICE REPRESENTATIVE:

  19     All right?

  20                          MS. DENOVA:     Yeah.

  21                          OCWEN CUSTOMER SERVICE REPRESENTATIVE:

  22     Sorry about that inconvenience, okay?

  23                          MS. DENOVA:     Okay.      That's fine.

  24                          OCWEN CUSTOMER SERVICE REPRESENTATIVE:

  25     Yeah.     Bye-bye.

                                                                        Page 3

                                    Veritext Legal Solutions
                                         800-336-4000
                            Transcription
Case 8:17-cv-02204-SDM-AAS Document   52-1of Filed
                                             Audio11/14/18
                                                   Recording Page 79 of 82 PageID 1022
      Job No. 3104619

   1                              MS. DENOVA:             Weird.
   2                              (End of audio recording.)
   3
   4
   5
   6
   7
   8
   9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                                                       Page 4

                                   Veritext Legal Solutions
                                        800-336-4000
                            Transcription
Case 8:17-cv-02204-SDM-AAS Document   52-1of Filed
                                             Audio11/14/18
                                                   Recording Page 80 of 82 PageID 1023
      Job No. 3104619

   1            REPORTER'S CERTIFICATION OF AUDIO TRANSCRIPTION
   2            I, Kailee Pereida, Certified Shorthand Reporter in
   3     and for the State of Texas, hereby certify to the
   4     following:
   5            That the transcript of the audio recording was
   6     submitted on October 29, 2018, to the individual
   7     requesting the transcript pursuant to Rule 203.6(a).
   8            That the above and foregoing contains a true and
   9     correct transcription of the audio recording of the
 10      proceedings, transcribed to the best of my ability.
 11             I further certify that I am neither counsel for,
 12      related to, nor employed by any of the parties or
 13      attorneys in the action in which this proceeding was
 14      taken, and further that I am not financially or
 15      otherwise interested in the outcome of the action.
 16             Certified to by me this 29th day of October, 2018.
 17
 18
 19
 20                              <%14028,Signature%>
                                 Kailee Pereida, Texas CSR 8398
 21                              Expiration Date:             December 31, 2019
 22                              Veritext Legal Solutions
                                 Firm Registration No. 571
 23                              300 Throckmorton Street, Suite 1600
                                 Fort Worth, Texas 76102
 24                              (817) 336-3042
 25

                                                                       Page 5

                                   Veritext Legal Solutions
                                        800-336-4000
                            Transcription
Case 8:17-cv-02204-SDM-AAS Document   52-1of Filed
                                             Audio11/14/18
                                                   Recording Page 81 of 82 PageID 1024
      Job No. 3104619
     [000414 - questions]

               0            bye 3:25,25            fine 3:23                     m
      000414 1:6                      c            firm 5:22            ma'am 2:5 3:10
                                                   florida 1:1          mean 2:15 3:5
               1            call 2:9 3:2,5,14,15
                                                   following 5:4        monitored 2:9
      14028 5:20            calling 2:5,10,15
                                                   foregoing 5:8        mortgage 2:11,19
      1600 5:23               2:18 3:11
                                                   fort 5:23              2:20 3:12
                            case 1:5
               2                                   four 2:12,18
                            cc 1:6                                                n
      2017 1:6                                     full 3:13
                            certification 5:1                           name 2:5 3:13
      2018 5:6,16                                  further 3:14 5:11
                            certified 5:2,16                            need 3:14
      2019 5:21                                       5:14
                            certify 5:3,11                              neither 5:11
      203.6 5:7                                    future 3:3
                            circuit 1:1                                 number 2:13,16
      29 5:6                civil 1:2                       g
      29th 5:16                                                                   o
                            contains 5:8           give 3:6
               3            correct 5:9            gollakir 1:15        october 5:6,16
                            counsel 5:11           guess 2:7            ocwen 1:6 2:1,4,5
      300 5:23
                            county 1:1,1                    h             2:8,17,18,22 3:1,8
      31 5:21
                            court 1:1                                     3:11,18,21,24
      336-3042 5:24                                hello 2:2
                            csr 5:20                                    okay 2:9,23,25 3:4
               4                                   hi 2:5                 3:17,22,23
                            customer 2:1,4,8
      4.19.2013 1:15          2:17,22 3:1,8,18               i          order 3:13
      4.48.41 1:15            3:21,24              important 3:9        outcome 5:15
               5                      d            inconvenience                  p
      571 5:22                                        3:22              p.m. 1:15
                            date 5:21
                                                   individual 5:6       parties 5:12
               7            day 5:16
                                                   information 3:6      pasco 1:1
      76102 5:23            december 5:21
                                                   interested 5:15      pereida 5:2,20
               8            defendant 1:8
                            denise 1:3 2:2 3:13              j          personal 3:6
      817 5:24                                     judicial 1:1         plaintiff 1:4
                            denova 1:3 2:3,7
      8398 5:20                                                         please 2:2,9
                              2:14,20,25 3:4,13             k
               a              3:17,20,23 4:1                            probably 3:2,15
                                                   kailee 5:2,20
      ability 5:10          details 2:23,24                             proceeding 5:13
                                                   keep 2:15
      action 5:13,15        digits 2:18                                 proceedings 5:10
                                                   kind 3:6
      attorneys 5:13        division 1:2                                purposes 2:10
                                                   know 2:14,24 3:4
      audio 1:14 4:2 5:1              e                                 pursuant 5:7
                                                             l
        5:5,9                                                                     q
                            employed 5:12          legal 5:22
      aware 2:9                                                         que 2:5
                            expiration 5:21        llc 1:6
               b                                                        questions 3:3
                                       f           loan 1:6 2:19 3:12
      back 3:2,15
                            financially 5:14
      best 5:10


                                                                                     Page 1
                                      Veritext Legal Solutions
                                           800-336-4000
                            Transcription
Case 8:17-cv-02204-SDM-AAS Document   52-1of Filed
                                             Audio11/14/18
                                                   Recording Page 82 of 82 PageID 1025
      Job No. 3104619
     [recorded - yeah]

               r          texas 5:3,20,23
      recorded 2:10       things 3:15
      recording 1:14 4:2 think 3:7
        5:5,9             throckmorton
      regarding 2:11,19     5:23
        3:12              time 2:6
      registration 5:22   training 2:10
      related 5:12        transcribed 5:10
      reporter 5:2        transcript 5:5,7
      reporter's 5:1      transcription 1:14
      representative 2:1    5:1,9
        2:4,8,17,22 3:1,8 true 5:8
        3:18,21,24                 u
      requesting 5:7      understand 3:9
      right 2:6 3:19               v
      rule 5:7
                          verify 2:12,23
                s           3:14
      security 2:13,16    veritext 5:22
        3:9               vs 1:5
      service 2:1,4,8,17           w
        2:22 3:1,8,18,21
                          want 2:15 3:5
        3:24
                          weird 3:6 4:1
      servicing 1:6 2:19
                          worth 5:23
        3:12
                          ws 1:6
      shorthand 5:2
      signature 5:20               y
      sixth 1:1           yeah 2:18 3:20,25
      social 2:13,15
      solutions 5:22
      sorry 3:22
      speak 2:2
      state 1:1 5:3
      street 5:23
      submitted 5:6
      suite 5:23
                t
      take 3:14
      taken 5:14
      talk 2:6


                                                                                Page 2
                                   Veritext Legal Solutions
                                        800-336-4000
